
	
		II
		Calendar No. 20
		111th CONGRESS
		1st Session
		S. 350
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2009
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To provide for a portion of the economic recovery package
		  relating to revenue measures, unemployment, and health.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Recovery and Reinvestment
			 Act of 2009.
		ITax
			 provisions
			1000.Short title,
			 etc
				(a)Short
			 titleThis title may be cited
			 as the American Recovery and
			 Reinvestment Tax Act of 2009.
				(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
				(c)Table of
			 contentsThe table of contents for this title is as
			 follows:
					
						TITLE I—Tax provisions
						Sec. 1000. Short title, etc.
						Subtitle A—Tax relief for individuals and families
						PART I—General tax relief
						Sec. 1001. Making work pay credit.
						Sec. 1002. Temporary increase in earned income tax
				credit.
						Sec. 1003. Temporary increase of refundable portion of child
				credit.
						Sec. 1004. American opportunity tax credit.
						Sec. 1005. Computer technology and equipment allowed as a
				qualified higher education expense for section 529 accounts in 2009 and
				2010.
						Sec. 1006. Extension of first-time homebuyer credit; waiver of
				requirement to repay.
						Sec. 1007. Suspension of tax on portion of unemployment
				compensation.
						PART II—Alternative minimum tax relief
						Sec. 1011. Extension of alternative minimum tax relief for
				nonrefundable personal credits.
						Sec. 1012. Extension of increased alternative minimum tax
				exemption amount.
						Subtitle B—Energy incentives
						PART I—Renewable energy incentives
						Sec. 1101. Extension of credit for electricity produced from
				certain renewable resources.
						Sec. 1102. Election of investment credit in lieu of production
				credit.
						Sec. 1103. Repeal of certain limitations on credit for
				renewable energy property.
						PART II—Increased allocations of new clean renewable energy bonds
				and qualified energy conservation bonds
						Sec. 1111. Increased limitation on issuance of new clean
				renewable energy bonds.
						Sec. 1112. Increased limitation on issuance of qualified energy
				conservation bonds.
						PART
				III—Energy conservation incentives
						Sec. 1121. Extension and modification of credit for nonbusiness
				energy property.
						Sec. 1122. Modification of credit for residential energy
				efficient property.
						Sec. 1123. Temporary increase in credit for alternative fuel
				vehicle refueling property.
						PART IV—Energy research incentives
						Sec. 1131. Increased research credit for energy
				research.
						PART V—General business credit
						Sec. 1141. 5-year carryback of general business
				credits.
						Sec. 1142. Temporary provision allowing general business
				credits to offset 100 percent of Federal income tax liability.
						PART VI—Modification of credit for carbon dioxide
				sequestration
						Sec. 1151. Application of monitoring requirements to carbon
				dioxide used as a tertiary injectant.
						PART VII—Plug-In electric drive motor vehicles
						Sec. 1161. Modification of credit for qualified plug-in
				electric motor vehicles.
						Subtitle C—Tax incentives for business
						PART
				I—Temporary investment incentives 
						Sec. 1201. Special allowance for certain property acquired
				during 2009.
						Sec. 1202. Temporary increase in limitations on expensing of
				certain depreciable business assets.
						PART II—5-year carryback of operating losses
						Sec. 1211. 5-year carryback of operating losses.
						Sec. 1212. Exception for TARP recipients.
						PART III—Incentives for new jobs
						Sec. 1221. Incentives to hire unemployed veterans and
				disconnected youth.
						PART IV—Cancellation of indebtedness
						Sec. 1231. Deferral and ratable inclusion of income arising
				from indebtedness discharged by the repurchase of a debt
				instrument.
						PART V—Qualified small business stock
						Sec. 1241. Special rules applicable to qualified small business
				stock for 2009 and 2010.
						PART VI—Parity for transportation fringe benefits
						Sec. 1251. Increased exclusion amount for commuter transit
				benefits and transit passes.
						PART VII—S corporations
						Sec. 1261. Temporary reduction in recognition period for
				built-in gains tax.
						PART VIII—Broadband incentives
						Sec. 1271. Broadband Internet access tax credit.
						PART IX—Clarification of regulations related to limitations on
				certain built-In losses following an ownership change
						Sec. 1281. Clarification of regulations related to limitations
				on certain built-in losses following an ownership change.
						Subtitle D—Manufacturing recovery provisions
						Sec. 1301. Temporary expansion of availability of industrial
				development bonds to facilities manufacturing intangible property.
						Sec. 1302. Credit for investment in advanced energy
				facilities.
						Subtitle E—Economic recovery tools
						Sec. 1401. Recovery zone bonds.
						Sec. 1402. Tribal economic development bonds.
						Sec. 1403. Modifications to new markets tax credit.
						Subtitle F—Infrastructure financing tools
						PART I—Improved marketability for tax-exempt bonds
						Sec. 1501. De minimis safe harbor exception for tax-exempt
				interest expense of financial institutions.
						Sec. 1502. Modification of small issuer exception to tax-exempt
				interest expense allocation rules for financial institutions.
						Sec. 1503. Temporary modification of alternative minimum tax
				limitations on tax-exempt bonds.
						Sec. 1504. Modification to high speed intercity rail facility
				bonds.
						PART II—Delay in application of withholding tax on government
				contractors
						Sec. 1511. Delay in application of withholding tax on
				government contractors.
						PART III—Tax credit bonds for schools
						Sec. 1521. Qualified school construction bonds.
						Sec. 1522. Extension and expansion of qualified zone academy
				bonds.
						PART IV—Build America bonds
						Sec. 1531. Build America bonds.
						Subtitle G—Economic recovery payments to certain
				individuals
						Sec. 1601. Economic recovery payment to recipients of Social
				Security, supplemental security income, railroad retirement benefits, and
				veterans disability compensation or pension benefits.
						Subtitle H—Trade Adjustment Assistance
						Sec. 1701. Temporary extension of Trade Adjustment Assistance
				program.
						Subtitle I—Prohibition on collection of certain payments made
				under the Continued Dumping and Subsidy Offset Act of 2000
						Sec. 1801. Prohibition on collection of certain payments made
				under the Continued Dumping and Subsidy Offset Act of 2000.
						Subtitle J—Other provisions
						Sec. 1901. Application of certain labor standards to projects
				financed with certain tax-favored bonds.
						Sec. 1902. Increase in public debt limit.
					
				ATax relief for
			 individuals and families
				IGeneral tax
			 relief
					1001.Making work
			 pay credit
						(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 is amended by inserting after section 36 the
			 following new section:
							
								36A.Making work pay
				credit
									(a)Allowance of
				creditIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this subtitle for the taxable year an amount equal to the lesser of—
										(1)6.2 percent of
				earned income of the taxpayer, or
										(2)$500 ($1,000 in
				the case of a joint return).
										(b)Limitation based
				on modified adjusted gross income
										(1)In
				generalThe amount allowable as a credit under subsection (a)
				(determined without regard to this paragraph and subsection (c)) for the
				taxable year shall be reduced (but not below zero) by 4 percent of so much of
				the taxpayer’s modified adjusted gross income as exceeds $75,000 ($150,000 in
				the case of a joint return).
										(2)Modified
				adjusted gross incomeFor
				purposes of subparagraph (A), the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
										(c)Reduction for
				certain other paymentsThe credit allowed under subsection (a)
				for any taxable year shall be reduced by the amount of any payments received by
				the taxpayer during such taxable year under section 1601 of the
				American Recovery and Reinvestment Tax Act of
				2009.
									(d)DefinitionsFor
				purposes of this section—
										(1)Eligible
				individualThe term eligible individual means any
				individual other than—
											(A)any nonresident
				alien individual,
											(B)any individual
				with respect to whom a deduction under section 151 is allowable to another
				taxpayer for a taxable year beginning in the calendar year in which the
				individual’s taxable year begins, and
											(C)an estate or
				trust.
											Such term
				shall not include any individual unless the requirements of section 32(c)(1)(E)
				are met with respect to such individual.(2)Earned
				incomeThe term earned
				income has the meaning given such term by section 32(c)(2), except that
				such term shall not include net earnings from self-employment which are not
				taken into account in computing taxable income. For purposes of the preceding
				sentence, any amount excluded from gross income by reason of section 112 shall
				be treated as earned income which is taken into account in computing taxable
				income for the taxable year.
										(e)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2010.
									.
						(b) Treatment of
			 Possessions
							(1)Payments to
			 possessions
								(A)Mirror code
			 possessionThe Secretary of the Treasury shall pay to each
			 possession of the United States with a mirror code tax system amounts equal to
			 the loss to that possession by reason of the amendments made by this section
			 with respect to taxable years beginning in 2009 and 2010. Such amounts shall be
			 determined by the Secretary of the Treasury based on information provided by
			 the government of the respective possession.
								(B)Other
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States which does not have a mirror code tax system
			 amounts estimated by the Secretary of the Treasury as being equal to the
			 aggregate benefits that would have been provided to residents of such
			 possession by reason of the amendments made by this section for taxable years
			 beginning in 2009 and 2010 if a mirror code tax system had been in effect in
			 such possession. The preceding sentence shall not apply with respect to any
			 possession of the United States unless such possession has a plan, which has
			 been approved by the Secretary of the Treasury, under which such possession
			 will promptly distribute such payments to the residents of such
			 possession.
								(2)Coordination
			 with credit allowed against United States income taxesNo credit
			 shall be allowed against United States income taxes for any taxable year under
			 section 36A of the Internal Revenue Code of 1986 (as added by this section) to
			 any person—
								(A)to whom a credit
			 is allowed against taxes imposed by the possession by reason of the amendments
			 made by this section for such taxable year, or
								(B)who is eligible for
			 a payment under a plan described in paragraph (1)(B) with respect to such
			 taxable year.
								(3)Definitions and
			 special rules
								(A)Possession of
			 the United StatesFor purposes of this subsection, the term
			 possession of the United States includes the Commonwealth of
			 Puerto Rico and the Commonwealth of the Northern Mariana Islands.
								(B)Mirror code tax
			 systemFor purposes of this subsection, the term mirror
			 code tax system means, with respect to any possession of the United
			 States, the income tax system of such possession if the income tax liability of
			 the residents of such possession under such system is determined by reference
			 to the income tax laws of the United States as if such possession were the
			 United States.
								(C)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, the payments under this subsection shall be treated in the same
			 manner as a refund due from the credit allowed under section 36A of the
			 Internal Revenue Code of 1986 (as added by this section).
								(c)Refunds
			 disregarded in the administration of Federal Programs and Federally assisted
			 programsAny credit or refund allowed or made to any individual
			 by reason of section 36A of the Internal Revenue Code of 1986 (as added by this
			 section) or by reason of subsection (b) of this section shall not be taken into
			 account as income and shall not be taken into account as resources for the
			 month of receipt and the following 2 months, for purposes of determining the
			 eligibility of such individual or any other individual for benefits or
			 assistance, or the amount or extent of benefits or assistance, under any
			 Federal program or under any State or local program financed in whole or in
			 part with Federal funds.
						(d)Authority
			 relating to clerical errorsSection 6213(g)(2) is amended by
			 striking and at the end of subparagraph (L)(ii), by striking the
			 period at the end of subparagraph (M) and inserting , and, and
			 by adding at the end the following new subparagraph:
							
								(N)an omission of
				the reduction required under section 36A(c) with respect to the credit allowed
				under section 36A or an omission of the correct TIN required under section
				36A(d)(1).
								.
						(e)Conforming
			 amendments
							(1)Section 6211(b)(4)(A) is amended by
			 inserting 36A, after 36,.
							(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36A,
			 after 36,.
							(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 36 the following new item:
								
									
										Sec. 36A. Making work pay
				credit.
									
									.
							(f)Effective
			 dateThis section, and the amendments made by this section, shall
			 apply to taxable years beginning after December 31, 2008.
						1002.Temporary increase
			 in earned income tax credit
						(a)In
			 generalSubsection (b) of
			 section 32 is amended by adding at the end the following new paragraph:
							
								(3)Special rules
				for 2009 and 2010In the case
				of any taxable year beginning in 2009 or 2010—
									(A)Increased credit
				percentage for 3 or more qualifying childrenIn the case of a
				taxpayer with 3 or more qualifying children, the credit percentage is 45
				percent.
									(B)Reduction of
				marriage penalty
										(i)In
				generalThe dollar amount in effect under paragraph (2)(B) shall
				be $5,000.
										(ii)Inflation
				adjustmentIn the case of any taxable year beginning in 2010, the
				$5,000 amount in clause (i) shall be increased by an amount equal to—
											(I)such dollar
				amount, multiplied by
											(II)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year in
				which the taxable year begins determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
											(iii)RoundingSubparagraph
				(A) of subsection (j)(2) shall apply after taking into account any increase
				under clause
				(ii).
										.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						1003.Temporary increase
			 of refundable portion of child credit
						(a)In
			 generalParagraph (4) of
			 section 24(d) is amended to read as follows:
							
								(4)Special rule for
				2009 and 2010Notwithstanding
				paragraph (3), in the case of any taxable year beginning in 2009 or 2010, the
				dollar amount in effect for such taxable year under paragraph (1)(B)(i) shall
				be
				$6,000.
								.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						1004.American
			 opportunity tax credit
						(a)In
			 generalSection 25A (relating
			 to Hope scholarship credit) is amended by redesignating subsection (i) as
			 subsection (j) and by inserting after subsection (h) the following new
			 subsection:
							
								(i)American
				opportunity tax creditIn the
				case of any taxable year beginning in 2009 or 2010—
									(1)Increase in
				creditThe Hope Scholarship
				Credit shall be an amount equal to the sum of—
										(A)100 percent of so
				much of the qualified tuition and related expenses paid by the taxpayer during
				the taxable year (for education furnished to the eligible student during any
				academic period beginning in such taxable year) as does not exceed $2,000,
				plus
										(B)25 percent of such expenses so paid as
				exceeds $2,000 but does not exceed $4,000.
										(2)Credit allowed
				for first 4 years of post-secondary educationSubparagraphs (A) and (C) of subsection
				(b)(2) shall be applied by substituting 4 for
				2.
									(3)Qualified
				tuition and related expenses to include required course
				materialsSubsection (f)(1)(A) shall be applied by substituting
				tuition, fees, and course materials for tuition and
				fees.
									(4)Increase in AGI
				limits for Hope scholarship creditIn lieu of applying subsection
				(d) with respect to the Hope Scholarship Credit, such credit (determined
				without regard to this paragraph) shall be reduced (but not below zero) by the
				amount which bears the same ratio to such credit (as so determined) as—
										(A)the excess
				of—
											(i)the
				taxpayer’s modified adjusted gross income (as defined in subsection (d)(3)) for
				such taxable year, over
											(ii)$80,000 ($160,000
				in the case of a joint return), bears to
											(B)$10,000 ($20,000
				in the case of a joint return).
										(5)Credit allowed
				against alternative minimum taxIn the case of a taxable year to
				which section 26(a)(2) does not apply, so much of the credit allowed under
				subsection (a) as is attributable to the Hope Scholarship Credit shall not
				exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this subpart (other than this subsection and sections
				23, 25D, and 30D) and section 27 for the taxable year.
										Any
				reference in this section or section 24, 25, 26, 25B, 904, or 1400C to a credit
				allowable under this subsection shall be treated as a reference to so much of
				the credit allowable under subsection (a) as is attributable to the Hope
				Scholarship Credit.(6)Portion of
				credit made refundable30
				percent of so much of the credit allowed under subsection (a) as is
				attributable to the Hope Scholarship Credit (determined after application of
				paragraph (4) and without regard to this paragraph and section 26(a)(2) or
				paragraph (5), as the case may be) shall be treated as a credit allowable under
				subpart C (and not allowed under subsection (a)). The preceding sentence shall
				not apply to any taxpayer for any taxable year if such taxpayer is a child to
				whom subsection (g) of section 1 applies for such taxable year.
									(7)Coordination
				with midwestern disaster area benefitsIn the case of a taxpayer
				with respect to whom section 702(a)(1)(B) of the Heartland Disaster Tax Relief
				Act of 2008 applies for any taxable year, such taxpayer may elect to waive the
				application of this subsection to such taxpayer for such taxable
				year.
									.
						(b)Conforming
			 amendments
							(1)Section
			 24(b)(3)(B) is amended by inserting 25A(i), after
			 23,.
							(2)Section
			 25(e)(1)(C)(ii) is amended by inserting 25A(i), after
			 24,.
							(3)Section 26(a)(1)
			 is amended by inserting 25A(i), after 24,.
							(4)Section 25B(g)(2)
			 is amended by inserting 25A(i), after 23,.
							(5)Section 904(i) is
			 amended by inserting 25A(i), after 24,.
							(6)Section
			 1400C(d)(2) is amended by inserting 25A(i), after
			 24,.
							(7)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 25A,
			 before 35.
							(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						(d)Application of
			 EGTRRA sunsetThe amendment made by subsection (b)(1) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
						(e)Treasury studies
			 regarding education incentives
							(1)Study regarding
			 coordination with non-tax educational incentivesThe Secretary of the Treasury, or the
			 Secretary’s delegate, shall study how to coordinate the credit allowed under
			 section 25A of the Internal Revenue Code of 1986 with the Federal Pell Grant
			 program under section 401 of the Higher Education Act of 1965.
							(2)Study regarding
			 imposition of community service requirementsThe Secretary of the
			 Treasury, or the Secretary’s delegate, shall study the feasibility of requiring
			 students to perform community service as a condition of taking their tuition
			 and related expenses into account under section 25A of the Internal Revenue
			 Code of 1986.
							(3)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 the Treasury, or the Secretary’s delegate, shall report to Congress on the
			 results of the studies conducted under this paragraph.
							1005.Computer
			 technology and equipment allowed as a qualified higher education expense for
			 section 529 accounts in 2009 and 2010
						(a)In
			 generalSection 529(e)(3)(A) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii), and by adding at the end the following:
							
								(iii)expenses paid
				or incurred in 2009 or 2010 for the purchase of any computer technology or
				equipment (as defined in section 170(e)(6)(F)(i)) or Internet access and
				related services, if such technology, equipment, or services are to be used by
				the beneficiary and the beneficiary's family during any of the years the
				beneficiary is enrolled at an eligible educational institution.
								Clause
				(iii) shall not include expenses for computer software designed for sports,
				games, or hobbies unless the software is predominantly educational in
				nature..
						(b)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid or incurred after December 31, 2008.
						1006.Extension of
			 first-time homebuyer credit; waiver of requirement to repay
						(a)Extension
							(1)In
			 generalSection 36(h) is amended by striking July 1,
			 2009 and inserting September 1, 2009.
							(2)Conforming
			 amendmentSection 36(g) is amended by striking July 1,
			 2009 and inserting September 1, 2009.
							(b)Waiver of
			 recapture
							(1)In
			 generalParagraph (4) of
			 section 36(f) is amended by adding at the end the following new
			 subparagraph:
								
									(D)Waiver of
				recapture for purchases in 2009In the case of any credit allowed with
				respect to the purchase of a principal residence after December 31, 2008, and
				before September 1, 2009—
										(i)paragraph (1)
				shall not apply, and
										(ii)paragraph (2)
				shall apply only if the disposition or cessation described in paragraph (2)
				with respect to such residence occurs during the 36-month period beginning on
				the date of the purchase of such residence by the
				taxpayer.
										.
							(2)Conforming
			 amendmentSubsection (g) of section 36 is amended by striking
			 subsection (c) and inserting subsections (c) and
			 (f)(4)(D).
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after December 31, 2008.
						1007.Suspension of
			 tax on portion of unemployment compensation
						(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 (relating to unemployment compensation) is
			 amended by adding at the end the following new subsection:
							
								(c)Special rule for
				2009In the case of any
				taxable year beginning in 2009, gross income shall not include so much of the
				unemployment compensation received by an individual as does not exceed
				$2,400.
								.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						IIAlternative
			 minimum tax relief
					1011.Extension of
			 alternative minimum tax relief for nonrefundable personal credits
						(a)In
			 generalParagraph (2) of section 26(a) (relating to special rule
			 for taxable years 2000 through 2008) is amended—
							(1)by striking
			 or 2008 and inserting 2008, or 2009, and
							(2)by striking
			 2008 in the heading thereof and inserting
			 2009.
							(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						1012.Extension of
			 increased alternative minimum tax exemption amount
						(a)In
			 generalParagraph (1) of section 55(d) (relating to exemption
			 amount) is amended—
							(1)by striking
			 ($69,950 in the case of taxable years beginning in 2008) in
			 subparagraph (A) and inserting ($70,950 in the case of taxable years
			 beginning in 2009), and
							(2)by
			 striking ($46,200 in the case of taxable years beginning in
			 2008) in subparagraph (B) and inserting ($46,700 in the case of
			 taxable years beginning in 2009).
							(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						BEnergy
			 incentives
				IRenewable energy
			 incentives
					1101.Extension of credit
			 for electricity produced from certain renewable resources
						(a)In
			 generalSubsection (d) of
			 section 45 is amended—
							(1)by striking
			 2010 in paragraph (1) and inserting 2013,
							(2)by striking
			 2011 each place it appears in paragraphs (2), (3), (4), (6), (7)
			 and (9) and inserting 2014, and
							(3)by striking
			 2012 in paragraph (11)(B) and inserting
			 2014.
							(b)Technical
			 amendmentParagraph (5) of section 45(d) is amended by striking
			 and before and all that follows and inserting  and before
			 October 3, 2008..
						(c)Effective
			 date
							(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
							(2)Technical
			 amendmentThe amendment made by subsection (b) shall take effect
			 as if included in section 102 of the Energy Improvement and Extension Act of
			 2008.
							1102.Election of
			 investment credit in lieu of production credit
						(a)In
			 generalSubsection (a) of
			 section 48 is amended by adding at the end the following new paragraph:
							
								(5)Election to
				treat qualified facilities as energy property
									(A)In
				generalIn the case of any qualified investment credit
				facility—
										(i)such facility
				shall be treated as energy property for purposes of this section, and
										(ii)the energy
				percentage with respect to such property shall be 30 percent.
										(B)Denial of
				production creditNo credit shall be allowed under section 45 for
				any taxable year with respect to any qualified investment credit
				facility.
									(C)Qualified
				investment credit facilityFor purposes of this paragraph, the
				term qualified investment credit facility means any of the
				following facilities if no credit has been allowed under section 45 with
				respect to such facility and the taxpayer makes an irrevocable election to have
				this paragraph apply to such facility:
										(i)Wind
				facilitiesAny facility described in paragraph (1) of section
				45(d) if such facility is placed in service in 2009, 2010, 2011, or
				2012.
										(ii)Other
				facilitiesAny facility described in paragraph (2), (3), (4),
				(6), (7), (9), or (11) of section 45(d) if such facility is placed in service
				in 2009, 2010, 2011, 2012, or
				2013.
										.
						(b)Effective
			 dateThe amendments made by
			 this section shall apply to facilities placed in service after December 31,
			 2008.
						1103.Repeal of
			 certain limitations on credit for renewable energy property
						(a)Repeal of
			 limitation on credit for qualified small wind energy
			 propertyParagraph (4) of section 48(c) is amended by striking
			 subparagraph (B) and by redesignating subparagraphs (C) and (D) as
			 subparagraphs (B) and (C).
						(b)Repeal of
			 limitation on property financed by subsidized energy financing
							(1)In
			 generalSection 48(a)(4) is amended by adding at the end the
			 following new subparagraph:
								
									(D)TerminationThis
				paragraph shall not apply to periods after December 31, 2008, under rules
				similar to the rules of section 48(m) (as in effect on the day before the date
				of the enactment of the Revenue Reconciliation Act of
				1990).
									.
							(2)Conforming
			 amendments
								(A)Section 25C(e)(1) is amended by striking
			 (8), and (9) and inserting and (8).
								(B)Section 25D(e) is
			 amended by striking paragraph (9).
								(C)Section 48A(b)(2)
			 is amended by inserting (without regard to subparagraph (D)
			 thereof) after section 48(a)(4).
								(D)Section 48B(b)(2)
			 is amended by inserting (without regard to subparagraph (D)
			 thereof) after section 48(a)(4).
								(c)Effective
			 date
							(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply to periods after December 31, 2008, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
							(2)Conforming
			 amendmentsThe amendments made by subsection (b)(2) shall apply
			 to taxable years beginning after December 31, 2008.
							IIIncreased
			 allocations of new clean renewable energy bonds and qualified energy
			 conservation bonds
					1111.Increased
			 limitation on issuance of new clean renewable energy bondsSubsection (c) of section 54C is amended by
			 adding at the end the following new paragraph:
						
							(4)Additional
				limitationThe national new
				clean renewable energy bond limitation shall be increased by $1,600,000,000.
				Such increase shall be allocated by the Secretary consistent with the rules of
				paragraphs (2) and
				(3).
							.
					1112.Increased
			 limitation on issuance of qualified energy conservation bondsSection 54D(d) is amended by striking
			 800,000,000 and inserting $3,200,000,000.
					IIIEnergy
			 conservation incentives
					1121.Extension and
			 modification of credit for nonbusiness energy property
						(a)In
			 generalSection 25C is
			 amended by striking subsections (a) and (b) and inserting the following new
			 subsections:
							
								(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 30 percent of the sum
				of—
									(1)the amount paid or
				incurred by the taxpayer during such taxable year for qualified energy
				efficiency improvements, and
									(2)the amount of the residential energy
				property expenditures paid or incurred by the taxpayer during such taxable
				year.
									(b)LimitationThe
				aggregate amount of the credits allowed under this section for taxable years
				beginning in 2009 and 2010 with respect to any taxpayer shall not exceed
				$1,500.
								.
						(b)ExtensionSection
			 25C(g)(2) is amended by striking December 31, 2009 and inserting
			 December 31, 2010.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						1122.Modification of
			 credit for residential energy efficient property
						(a)Removal of credit
			 limitation for property placed in service
							(1)In
			 generalParagraph (1) of section 25D(b) is amended to read as
			 follows:
								
									(1)Maximum credit
				for fuel cellsIn the case of any qualified fuel cell property
				expenditure, the credit allowed under subsection (a) (determined without regard
				to subsection (c)) for any taxable year shall not exceed $500 with respect to
				each half kilowatt of capacity of the qualified fuel cell property (as defined
				in section 48(c)(1)) to which such expenditure
				relates.
									.
							(2)Conforming
			 amendmentParagraph (4) of section 25D(e) is amended—
								(A)by striking all
			 that precedes subparagraph (B) and inserting the following:
									
										(4)Fuel cell
				expenditure limitations in case of joint occupancyIn the case of
				any dwelling unit with respect to which qualified fuel cell property
				expenditures are made and which is jointly occupied and used during any
				calendar year as a residence by two or more individuals the following rules
				shall apply:
											(A)Maximum
				expenditures for fuel cellsThe maximum amount of such expenditures
				which may be taken into account under subsection (a) by all such individuals
				with respect to such dwelling unit during such calendar year shall be $1,667 in
				the case of each half kilowatt of capacity of qualified fuel cell property (as
				defined in section 48(c)(1)) with respect to which such expenditures
				relate.
											,
				and
								(B)by striking
			 subparagraph (C).
								(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						1123.Temporary
			 increase in credit for alternative fuel vehicle refueling property
						(a)In
			 generalSection 30C(e) is amended by adding at the end the
			 following new paragraph:
							
								(6)Special rule for
				property placed in service during 2009 and 2010In the case of
				property placed in service in taxable years beginning after December 31, 2008,
				and before January 1, 2011—
									(A)in the case of any
				such property which does not relate to hydrogen—
										(i)subsection (a)
				shall be applied by substituting 50 percent for 30
				percent,
										(ii)subsection (b)(1)
				shall be applied by substituting $50,000 for
				$30,000, and
										(iii)subsection
				(b)(2) shall be applied by substituting $2,000 for
				$1,000, and
										(B)in the case of any
				such property which relates to hydrogen, subsection (b)(1) shall be applied by
				substituting $200,000 for
				$30,000.
									.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						IVEnergy research
			 incentives
					1131.Increased
			 research credit for energy research
						(a)In
			 generalSection 41 is amended
			 by redesignating subsection (h) as subsection (i) and by inserting after
			 subsection (g) the following new subsection:
							
								(h)Energy research
				creditIn the case of any
				taxable year beginning in 2009 or 2010—
									(1)In
				generalThe credit determined under subsection (a)(1) shall be
				increased by 20 percent of the qualified energy research expenses for the
				taxable year.
									(2)Qualified energy
				research expensesFor
				purposes of this subsection—
										(A)In
				generalThe term
				qualified energy research expenses means so much of the taxpayer’s
				qualified research expenses as are related to the fields of fuel cells and
				battery technology, renewable energy and renewable fuels, energy conservation
				technology, efficient transmission and distribution of electricity, and carbon
				capture and sequestration.
										(B)Coordination with qualifying advanced
				energy project creditSuch
				term shall not include expenditures taken into account in determining the
				amount of the credit under section 48 or 48C.
										(3)Coordination
				with other research credits
										(A)In
				generalThe amount of qualified energy research expenses taken
				into account under subsection (a)(1)(A) shall not exceed the base
				amount.
										(B)Alternative
				simplified creditFor purposes of subsection (c)(5), the amount
				of qualified energy research expenses taken into account for the taxable year
				for which the credit is being determined shall not exceed—
											(i)in
				the case of subsection (c)(5)(A), 50 percent of the average qualified research
				expenses for the 3 taxable years preceding the taxable year for which the
				credit is being determined, and
											(ii)in the case of
				subsection (c)(5)(B)(ii), zero.
											(C)Basic research
				and energy research consortium paymentsAny amount taken into
				account under paragraph (1) shall not be taken into account under paragraph (2)
				or (3) of subsection
				(a).
										.
						(b)Conforming
			 amendmentSubparagraph (B) of section 41(i)(1)(B), as
			 redesignated by subsection (a), is amended by inserting (in the case of
			 the increase in the credit determined under subsection (h), December 31,
			 2010) after December 31, 2009.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						VGeneral business
			 credit
					1141.5-year
			 carryback of general business credits
						(a)In
			 generalSubsection (a) of
			 section 39 is amended by adding at the end the following new paragraph:
							
								(4)Special rule
				for 2008 and 2009 business creditsIn the case of any current year business
				credit for a taxable year ending in 2008 or 2009—
									(A)paragraph (1)(A)
				shall be applied by substituting each of the 5 taxable years for
				the taxable year in subparagraph (A) thereof, and
									(B)paragraph (2)
				shall be applied—
										(i)by substituting
				25 taxable years for 21 taxable years, and
										(ii)by substituting
				24 taxable years for 20 taxable
				years.
										.
						(b)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years ending after December 31, 2007, and to carrybacks of business credits
			 from such taxable years.
						1142.Temporary
			 provision allowing general business credits to offset 100 percent of Federal
			 income tax liability
						(a)In
			 generalSubsection (c) of
			 section 38 is amended by adding at the end the following new paragraph:
							
								(6)Temporary
				provision allowing general business credits to offset 100 percent of Federal
				income tax liability
									(A)In
				generalIn the case of a
				taxable year ending in 2008 or 2009—
										(i)the limitation under paragraph (1) shall be
				the net income tax (as defined in paragraph (1)) for purposes of determining
				the amount of the credit allowed under subsection (a) for such taxable year,
				and
										(ii)the excess
				credit for such taxable year shall, solely for purposes of determining the
				amount of such excess credit which may be carried back to a preceding taxable
				year, be increased by the amount of business credit carryforwards which are
				carried to such taxable year and which are not allowed for such taxable year by
				reason of the limitation under paragraph (1) (as modified by clause
				(i)).
										(B)Increase in
				limitation for taxable years to which excess credits for 2008 and 2009 are
				carried back
										(i)In
				generalSolely for purposes of determining the portion of any
				excess credit described in subparagraph (A)(ii) for which credit will be
				allowed under subsection (a)(3) for any preceding taxable year, the limitation
				under paragraph (1) for such preceding taxable year shall be the net income tax
				(as defined in paragraph (1)).
										(ii)Ordering
				ruleIf the excess credit described in subparagraph (A)(ii)
				includes business credit carryforwards from preceding taxable years, such
				excess credit shall be treated as allowed for any preceding taxable year on a
				first-in first-out
				basis.
										.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after December 31, 2007, and to carrybacks of credits from such
			 taxable years.
						VIModification of
			 credit for carbon dioxide sequestration
					1151.Application
			 of monitoring requirements to carbon dioxide used as a tertiary
			 injectant
						(a)In
			 generalSection 45Q(a)(2) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(C)disposed of by
				the taxpayer in secure geological
				storage.
								.
						(b)Conforming
			 amendmentSection 45Q(d)(2) is amended by striking
			 subsection (a)(1)(B) and inserting paragraph (1)(B) or
			 (2)(C) of subsection (a).
						(c)Effective
			 dateThe amendments made by this section shall apply to carbon
			 dioxide captured after the date of the enactment of this Act.
						VIIPlug-In
			 electric drive motor vehicles
					1161.Modification
			 of credit for qualified plug-in electric motor vehicles
						(a)Increase in
			 vehicles eligible for creditSection 30D(b)(2)(B) is amended by
			 striking 250,000 and inserting 500,000.
						(b)Exclusion of
			 neighborhood electric vehicles from existing creditSection
			 30D(e)(1) is amended to read as follows:
							
								(1)Motor
				vehicleThe term motor vehicle means a motor vehicle
				(as defined in section 30(c)(2)), which is treated as a motor vehicle for
				purposes of title II of the Clean Air
				Act.
								.
						(c)Credit for
			 certain other vehiclesSection 30D is amended—
							(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively, and
							(2)by inserting
			 after subsection (e) the following new subsection:
								
									(f)Credit for
				certain other vehiclesFor purposes of this section—
										(1)In
				generalIn the case of a specified vehicle, this section shall be
				applied with the following modifications:
											(A)For purposes of
				subsection (a)(1), in lieu of the applicable amount determined under subsection
				(a)(2), the applicable amount shall be 10 percent of so much of the cost of the
				specified vehicle as does not exceed $40,000.
											(B)Subsection (b)
				shall not apply and no specified vehicle shall be taken into account under
				subsection (b)(2).
											(C)Subsection (c)(3)
				shall not apply.
											(2)Specified
				vehicleFor purposes of this subsection—
											(A)In
				generalThe term specified vehicle means—
												(i)any 2- or
				3-wheeled motor vehicle, or
												(ii)any low-speed
				motor vehicle,
												which
				is placed in service after December 31, 2009, and before January 1,
				2012.(B)2-
				or 3-wheeled motor vehicleThe term 2- or 3-wheeled motor
				vehicle means any vehicle—
												(i)which would be
				described in section 30(c)(2) except that it has 2 or 3 wheels,
												(ii)with motive
				power having a seat or saddle for the use of the rider and designed to travel
				on not more than 3 wheels in contact with the ground,
												(iii)which has an
				electric motor that produces in excess of 5-brake horsepower,
												(iv)which draws
				propulsion from 1 or more traction batteries, and
												(v)which has been
				certified to the Department of Transportation pursuant to section 567 of title
				49, Code of Federal Regulations, as conforming to all applicable Federal motor
				vehicle safety standards in effect on the date of the manufacture of the
				vehicle.
												(C)Low-speed motor
				vehicleThe term low-speed motor vehicle means a
				motor vehicle (as defined in section 30(c)(2)) which meets the requirements of
				section 571.500 of title 49, Code of Federal
				Regulations.
											.
							(d)Effective
			 dates
							(1)Increase in
			 vehicles eligible for creditThe amendment made by subsection (a)
			 shall take effect on the date of the enactment of this Act.
							(2)Other
			 modificationsThe amendments made by subsections (b) and (c)
			 shall apply to property placed in service after December 31, 2009, in taxable
			 years beginning after such date.
							CTax incentives for
			 business
				ITemporary
			 investment incentives 
					1201.Special allowance
			 for certain property acquired during 2009
						(a)Extension of
			 special allowance
							(1)In
			 generalParagraph (2) of section 168(k) is amended—
								(A)by striking
			 January 1, 2010 and inserting January 1, 2011,
			 and
								(B)by striking
			 January 1, 2009 each place it appears and inserting
			 January 1, 2010.
								(2)Conforming
			 amendments
								(A)The heading for
			 subsection (k) of section 168 is amended by striking January 1, 2009 and inserting
			 January 1,
			 2010.
								(B)The heading for
			 clause (ii) of section 168(k)(2)(B) is amended by striking
			 pre-January 1,
			 2009 and inserting pre-January 1,
			 2010.
								(C)Subparagraph (B)
			 of section 168(l)(5) is amended by striking January 1, 2009 and
			 inserting January 1, 2010.
								(D)Subparagraph (C)
			 of section 168(n)(2) is amended by striking January 1, 2009 and
			 inserting January 1, 2010.
								(E)Subparagraph (B)
			 of section 1400N(d)(3) is amended by striking January 1, 2009
			 and inserting January 1, 2010.
								(3)Technical
			 amendmentSubparagraph (D) of section 168(k)(4) is
			 amended—
								(A)by striking
			 and at the end of clause (i),
								(B)by redesignating
			 clause (ii) as clause (iii), and
								(C)by inserting after
			 clause (i) the following new clause:
									
										(ii)April 1,
				2008 shall be substituted for January 1, 2008 in
				subparagraph (A)(iii)(I) thereof,
				and
										.
								(b)Extension of
			 election To accelerate the AMT and research credits in lieu of bonus
			 depreciationSection 168(k)(4) (relating to election to
			 accelerate the AMT and research credits in lieu of bonus depreciation) is
			 amended—
							(1)by striking
			 2009 and inserting 2010in subparagraph (D)(iii)
			 (as redesignated by subsection (a)(3)), and
							(2)by adding at the
			 end the following new subparagraph:
								
									(H)Special rules
				for extension property
										(i)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008—
											(I)the taxpayer may
				elect not to have this paragraph apply to extension property, but
											(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer a separate bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is extension property and to eligible qualified property which is not
				extension property.
											(ii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				did not make the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008—
											(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2008, and each subsequent taxable year, and
											(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is extension property.
											(iii)Extension
				propertyFor purposes of this subparagraph, the term
				extension property means property which is eligible qualified
				property solely by reason of the extension of the application of the special
				allowance under paragraph (1) pursuant to the amendments made by section
				1201(a) of the American Recovery and
				Reinvestment Tax Act of 2009 (and the application of such
				extension to this paragraph pursuant to the amendment made by section
				1201(b)(1) of such
				Act).
										.
							(c)Inclusion of
			 films or videotape as qualified property
							(1)In
			 generalSection 168(k)(2) is amended by adding at the end the
			 following new subparagraph:
								
									(H)Certain
				filmsThe term qualified property includes
				property—
										(i)which is a motion
				picture film or video tape (within the meaning of subsection (f)(3)) for which
				a deduction is allowable under section 167(a) without regard to this
				section,
										(ii)the original use
				of which commences with the taxpayer after December 31, 2008,
										(iii)which is—
											(I)acquired by the
				taxpayer after December 31, 2008, and before January 1, 2010, but only if no
				written binding contract for the acquisition was in effect before January 1,
				2009, or
											(II)acquired by the
				taxpayer pursuant to a written binding contract which was entered into after
				December 31, 2008, and before January 1, 2010,
											(iv)which is placed in
				service by the taxpayer before January 1, 2010, or, in the case of property
				described in subparagraph (B), before January 1, 2011, and
										(v)the production of
				which is a qualified film or television production (as defined in section
				181(d) (determined without regard to paragraph (2)(B)(ii) thereof)) with
				respect to which an election is not in effect under section
				181.
										.
							(2)Conforming
			 amendments
								(A)Subclause (I) of
			 section 168(k)(2)(B)(i) is amended by inserting subparagraph (H)
			 or after requirements of.
								(B)Subclause (II) of
			 section 168(k)(2)(B)(i) is amended by striking or is transportation
			 property and inserting , is transportation property, or is
			 property described in subparagraph (H).
								(C)Clause (iii) of
			 section 168(k)(2)(D) is amended by adding at the end the following new
			 sentence: For purposes of the preceding sentence, all property described
			 in subparagraph (H) shall be treated as one class of property..
								(D)Subparagraph (E)
			 of section 168(k)(2) is amended by adding at the end the following new
			 clause:
									
										(v)Application to
				film and videotape propertyIn the case of property described in
				subparagraph (H), clauses (i), (ii), (iii), and (iv) of this subparagraph shall
				be applied—
											(I)by substituting
				December 31, 2008 for December 31, 2007 each
				place it appears, and
											(II)by treating any
				reference to a clause of subparagraph (A) as a reference to the corresponding
				clause of subparagraph
				(H).
											.
								(d)Effective
			 dates
							(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to property placed in service after December 31,
			 2008, in taxable years ending after such date.
							(2)Technical
			 amendmentThe amendments made by subsection (a)(3) shall apply to
			 taxable years ending after March 31, 2008.
							1202.Temporary increase
			 in limitations on expensing of certain depreciable business assets
						(a)In
			 generalParagraph (7) of
			 section 179(b) is amended—
							(1)by striking
			 2008 and inserting 2008, or 2009, and
							(2)by striking
			 2008 in the heading thereof and inserting
			 2008, and
			 2009.
							(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						II5-year carryback
			 of operating losses
					1211.5-year
			 carryback of operating losses
						(a)In
			 generalSubparagraph (H) of section 172(b)(1) is amended to read
			 as follows:
							
								(H)Carryback for
				2008 and 2009 net operating losses
									(i)In
				generalIn the case of an applicable 2008 or 2009 net operating
				loss with respect to which the taxpayer has elected the application of this
				subparagraph—
										(I)subparagraph (A)(i) shall be applied by
				substituting any whole number elected by the taxpayer which is more than 2 and
				less than 6 for 2,
										(II)subparagraph
				(E)(ii) shall be applied by substituting the whole number which is one less
				than the whole number substituted under subclause (II) for 2,
				and
										(III)subparagraph (F)
				shall not apply.
										(ii)Applicable 2008
				or 2009 net operating lossFor purposes of this subparagraph, the
				term applicable 2008 or 2009 net operating loss means—
										(I)the taxpayer’s net
				operating loss for any taxable year ending in 2008 or 2009, or
										(II)if the taxpayer
				elects to have this subclause apply in lieu of subclause (I), the taxpayer’s
				net operating loss for any taxable year beginning in 2008 or 2009.
										(iii)ElectionAny election under this subparagraph shall
				be made in such manner as may be prescribed by the Secretary, and shall be made
				by the due date (including extension of time) for filing the taxpayer’s return
				for the taxable year of the net operating loss. Any such election, once made,
				shall be irrevocable.
									(iv)Coordination
				with alternative tax net operating loss deductionIn the case of
				a taxpayer who elects to have clause (ii)(II) apply, section 56(d)(1)(A)(ii)
				shall be applied by substituting ending during 2001 or 2002 or beginning
				during 2008 or 2009 for ending during 2001, 2002, 2008, or
				2009.
									.
						(b)Alternative tax
			 net operating loss deductionSubclause (I) of section 56(d)(1)(A)(ii) is
			 amended to read as follows:
							
								(I)the amount of such deduction attributable
				to the sum of carrybacks of net operating losses from taxable years ending
				during 2001, 2002, 2008, or 2009 and carryovers of net operating losses to such
				taxable years,
				or
								.
						(c)Loss from
			 operations of life insurance companiesSubsection (b) of section
			 810 is amended by adding at the end the following new paragraph:
							
								(4)Carryback for
				2008 and 2009 losses
									(A)In
				generalIn the case of an applicable 2008 or 2009 loss from
				operations with respect to which the taxpayer has elected the application of
				this paragraph, paragraph (1)(A) shall be applied, at the election of the
				taxpayer, by substituting 5 or 4 for
				3.
									(B)Applicable 2008
				or 2009 loss from operationsFor purposes of this paragraph, the
				term applicable 2008 or 2009 loss from operations means—
										(i)the taxpayer’s
				loss from operations for any taxable year ending in 2008 or 2009, or
										(ii)if
				the taxpayer elects to have this clause apply in lieu of clause (i), the
				taxpayer’s loss from operations for any taxable year beginning in 2008 or
				2009.
										(C)ElectionAny election under this paragraph shall be
				made in such manner as may be prescribed by the Secretary, and shall be made by
				the due date (including extension of time) for filing the taxpayer’s return for
				the taxable year of the loss from operations. Any such election, once made,
				shall be irrevocable.
									(D)Coordination
				with alternative tax net operating loss deductionIn the case of
				a taxpayer who elects to have subparagraph (B)(ii) apply, section
				56(d)(1)(A)(ii) shall be applied by substituting ending during 2001 or
				2002 or beginning during 2008 or 2009 for ending during 2001,
				2002, 2008, or
				2009.
									.
						(d)Conforming
			 amendmentSection 172 is amended by striking subsection (k) and
			 by redesignating subsection (l) as subsection (k).
						(e)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to net operating losses arising in
			 taxable years ending after December 31, 2007.
							(2)Alternative tax
			 net operating loss deductionThe amendment made by subsection (b)
			 shall apply to taxable years ending after 1997.
							(3)Loss from
			 operations of life insurance companiesThe amendment made by
			 subsection (d) shall apply to losses from operations arising in taxable years
			 ending after December 31, 2007.
							(4)Transitional
			 ruleIn the case of a net operating loss (or, in the case of a
			 life insurance company, a loss from operations) for a taxable year ending
			 before the date of the enactment of this Act—
								(A)any election made
			 under section 172(b)(3) or 810(b)(3) of the Internal Revenue Code of 1986 with
			 respect to such loss may (notwithstanding such section) be revoked before the
			 applicable date,
								(B)any election made
			 under section 172(k) or 810(b)(4) of such Code with respect to such loss shall
			 (notwithstanding such section) be treated as timely made if made before the
			 applicable date, and
								(C)any application
			 under section 6411(a) of such Code with respect to such loss shall be treated
			 as timely filed if filed before the applicable date.
								For purposes
			 of this paragraph, the term applicable date means the date which
			 is 60 days after the date of the enactment of this Act.1212.Exception for
			 TARP recipientsThe amendments
			 made by this part shall not apply to—
						(1)any taxpayer
			 if—
							(A)the Federal
			 Government acquires, at any time, an equity interest in the taxpayer pursuant
			 to the Emergency Economic Stabilization Act of 2008, or
							(B)the Federal
			 Government acquires, at any time, any warrant (or other right) to acquire any
			 equity interest with respect to the taxpayer pursuant to such Act,
							(2)the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation,
			 and
						(3)any taxpayer which
			 at any time in 2008 or 2009 is a member of the same affiliated group (as
			 defined in section 1504 of the Internal Revenue Code of 1986, determined
			 without regard to subsection (b) thereof) as a taxpayer described in paragraph
			 (1) or (2).
						IIIIncentives for
			 new jobs
					1221.Incentives to
			 hire unemployed veterans and disconnected youth
						(a)In
			 generalSubsection (d) of
			 section 51 is amended by adding at the end the following new paragraph:
							
								(14)Credit allowed
				for unemployed veterans and disconnected youth hired in 2009 or 2010
									(A)In
				generalAny unemployed veteran or disconnected youth who begins
				work for the employer during 2009 or 2010 shall be treated as a member of a
				targeted group for purposes of this subpart.
									(B)DefinitionsFor
				purposes of this paragraph—
										(i)Unemployed
				veteranThe term unemployed veteran means any
				veteran (as defined in paragraph (3)(B), determined without regard to clause
				(ii) thereof) who is certified by the designated local agency as—
											(I)having been
				discharged or released from active duty in the Armed Forces during 2008, 2009,
				or 2010, and
											(II)being in receipt
				of unemployment compensation under State or Federal law for not less than 4
				weeks during the 1-year period ending on the hiring date.
											(ii)Disconnected
				youthThe term
				disconnected youth means any individual who is certified by the
				designated local agency—
											(I)as having attained
				age 16 but not age 25 on the hiring date,
											(II)as not regularly
				attending any secondary, technical, or post-secondary school during the 6-month
				period preceding the hiring date,
											(III)as not regularly
				employed during such 6-month period, and
											(IV)as not readily
				employable by reason of lacking a sufficient number of basic
				skills.
											.
						(b)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2008.
						IVCancellation of
			 indebtedness
					1231.Deferral and
			 ratable inclusion of income arising from indebtedness discharged by the
			 repurchase of a debt instrument
						(a)In
			 generalSection 108 (relating to income from discharge of
			 indebtedness) is amended by adding at the end the following new
			 subsection:
							
								(i)Deferral and
				ratable inclusion of income arising from indebtedness discharged by the
				repurchase of a debt instrument
									(1)In
				generalNotwithstanding section 61, income from the discharge of
				indebtedness in connection with the repurchase of a debt instrument after
				December 31, 2008, and before January 1, 2011, shall be includible in gross
				income ratably over the 8-taxable-year period beginning with—
										(A)in the case of a
				repurchase occurring in 2009, the second taxable year following the taxable
				year in which the repurchase occurs, and
										(B)in the case of a
				repurchase occurring in 2010, the taxable year following the taxable year in
				which the repurchase occurs.
										(2)Debt
				instrumentFor purposes of this subsection, the term debt
				instrument means a bond, debenture, note, certificate, or any other
				instrument or contractual arrangement constituting indebtedness (within the
				meaning of section 1275(a)(1)).
									(3)RepurchaseFor
				purposes of this subsection, the term repurchase means, with
				respect to any debt instrument, a cash purchase of the debt instrument
				by—
										(A)the debtor which
				issued the debt instrument, or
										(B)any person
				related to such debtor.
										For
				purposes of subparagraph (B), the determination of whether a person is related
				to another person shall be made in the same manner as under subsection
				(e)(4).(4)Authority to
				prescribe regulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate for purposes of applying this
				subsection.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to
			 discharges in taxable years ending after December 31, 2008.
						VQualified small
			 business stock
					1241.Special rules
			 applicable to qualified small business stock for 2009 and 2010
						(a)In
			 generalSection 1202(a) is amended by adding at the end the
			 following new paragraph:
							
								(3)Special rules
				for 2009 and 2010In the case of qualified small business stock
				acquired after the date of the enactment of this paragraph and before January
				1, 2011—
									(A)paragraph (1)
				shall be applied by substituting 75 percent for 50
				percent, and
									(B)paragraph (2)
				shall not
				apply.
									.
						(b)Effective
			 dateThe amendment made by this section shall apply to stock
			 acquired after the date of the enactment of this Act.
						VIParity for
			 transportation fringe benefits
					1251.Increased
			 exclusion amount for commuter transit benefits and transit passes
						(a)In
			 generalParagraph (2) of section 132(f) is amended by adding at
			 the end the following flush sentence:
							
								In the
				case of any month beginning on or after the date of the enactment of this
				sentence and before January 1, 2011, subparagraph (A) shall be applied as if
				the dollar amount therein were the same as the dollar amount under subparagraph
				(B) (as in effect for such
				month)..
						(b)Effective
			 dateThe amendment made by this section shall apply to months
			 beginning on or after the date of the enactment of this section.
						VIIS
			 corporations
					1261.Temporary reduction
			 in recognition period for built-in gains tax
						(a)In
			 generalParagraph (7) of
			 section
			 1374(d) (relating to definitions and special rules) is amended
			 to read as follows:
							
								(7)Recognition
				period
									(A)In
				generalThe term
				recognition period means the 10-year period beginning with the 1st
				day of the 1st taxable year for which the corporation was an S
				corporation.
									(B)Special rule
				for 2009 and 2010In the case of any taxable year beginning in
				2009 or 2010, no tax shall be imposed on the net unrecognized built-in gain of
				an S corporation if the 7th taxable year in the recognition period preceded
				such taxable year. The preceding sentence shall be applied separately with
				respect to any asset to which paragraph (8) applies.
									(C)Special rule
				for distributions to shareholdersFor purposes of applying this section to
				any amount includible in income by reason of distributions to shareholders
				pursuant to section 593(e)—
										(i)subparagraph (A) shall be applied without
				regard to the phrase 10-year, and
										(ii)subparagraph (B) shall not
				apply.
										.
						(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
						VIIIBroadband
			 incentives
					1271.Broadband
			 Internet access tax credit
						(a)In
			 generalSubpart E of part IV of chapter 1 of the Internal Revenue
			 Code of 1986 (relating to rules for computing investment credit), as amended by
			 this Act, is amended by inserting after section 48C the following new
			 section:
							
								48D.Broadband
				Internet access credit
									(a)General
				ruleFor purposes of section 46, the broadband credit for any
				taxable year is the sum of—
										(1)the current
				generation broadband credit, plus
										(2)the next
				generation broadband credit.
										(b)Current
				generation broadband credit; next generation broadband creditFor
				purposes of this section—
										(1)Current
				generation broadband creditThe current generation broadband
				credit for any taxable year is equal to 10 percent (20 percent in the case of
				qualified subscribers which are unserved subscribers) of the qualified
				broadband expenditures incurred with respect to qualified equipment providing
				current generation broadband services to qualified subscribers and taken into
				account with respect to such taxable year.
										(2)Next generation
				broadband creditThe next generation broadband credit for any
				taxable year is equal to 20 percent of the qualified broadband expenditures
				incurred with respect to qualified equipment providing next generation
				broadband services to qualified subscribers and taken into account with respect
				to such taxable year.
										(c)When
				expenditures taken into accountFor purposes of this
				section—
										(1)In
				generalQualified broadband expenditures with respect to
				qualified equipment shall be taken into account with respect to the first
				taxable year in which—
											(A)current
				generation broadband services are provided through such equipment to qualified
				subscribers, or
											(B)next generation
				broadband services are provided through such equipment to qualified
				subscribers.
											(2)Limitation
											(A)In
				generalQualified broadband expenditures shall be taken into
				account under paragraph (1) only with respect to qualified equipment—
												(i)the original use
				of which commences with the taxpayer, and
												(ii)which is placed
				in service, after December 31, 2008, and before January 1, 2011.
												(B)Sale-leasebacksFor
				purposes of subparagraph (A), if property—
												(i)is originally
				placed in service after December 31, 2008, by any person, and
												(ii)sold and leased
				back by such person within 3 months after the date such property was originally
				placed in service,
												such
				property shall be treated as originally placed in service not earlier than the
				date on which such property is used under the leaseback referred to in clause
				(ii).(d)Special
				allocation rules for current generation broadband servicesFor
				purposes of determining the current generation broadband credit under
				subsection (a)(1) with respect to qualified equipment through which current
				generation broadband services are provided, if the qualified equipment is
				capable of serving both qualified subscribers and other subscribers, the
				qualified broadband expenditures shall be multiplied by a fraction—
										(1)the numerator of
				which is the sum of the number of potential qualified subscribers within the
				rural areas and the underserved areas and the unserved areas which the
				equipment is capable of serving with current generation broadband services,
				and
										(2)the denominator
				of which is the total potential subscriber population of the area which the
				equipment is capable of serving with current generation broadband
				services.
										(e)DefinitionsFor
				purposes of this section—
										(1)AntennaThe
				term antenna means any device used to transmit or receive signals
				through the electromagnetic spectrum, including satellite equipment.
										(2)Cable
				operatorThe term cable operator has the meaning
				given such term by section 602(5) of the Communications Act of 1934 (47 U.S.C.
				522(5)).
										(3)Commercial
				mobile service carrierThe term commercial mobile service
				carrier means any person authorized to provide commercial mobile radio
				service as defined in section 20.3 of title 47, Code of Federal
				Regulations.
										(4)Current
				generation broadband serviceThe term current generation
				broadband service means the transmission of signals at a rate of at
				least 5,000,000 bits per second to the subscriber and at least 1,000,000 bits
				per second from the subscriber (at least 3,000,000 bits per second to the
				subscriber and at least 768,000 bits per second from the subscriber in the case
				of service through radio transmission of energy).
										(5)Multiplexing or
				demultiplexingThe term multiplexing means the
				transmission of 2 or more signals over a single channel, and the term
				demultiplexing means the separation of 2 or more signals
				previously combined by compatible multiplexing equipment.
										(6)Next generation
				broadband ServiceThe term next generation broadband
				service means the transmission of signals at a rate of at least
				100,000,000 bits per second to the subscriber (or its equivalent when the data
				rate is measured before being compressed for transmission) and at least
				20,000,000 bits per second from the subscriber (or its equivalent as so
				measured).
										(7)Nonresidential
				subscriberThe term nonresidential subscriber means
				any person who purchases broadband services which are delivered to the
				permanent place of business of such person.
										(8)Open video
				system operatorThe term open video system operator
				means any person authorized to provide service under section 653 of the
				Communications Act of 1934
				(47 U.S.C.
				573).
										(9)Other wireless
				carrierThe term other wireless carrier means any
				person (other than a telecommunications carrier, commercial mobile service
				carrier, cable operator, open video system operator, or satellite carrier)
				providing current generation broadband services or next generation broadband
				service to subscribers through the radio transmission of energy.
										(10)Packet
				switchingThe term packet switching means
				controlling or routing the path of a digitized transmission signal which is
				assembled into packets or cells.
										(11)ProviderThe
				term provider means, with respect to any qualified equipment
				any—
											(A)cable
				operator,
											(B)commercial mobile
				service carrier,
											(C)open video system
				operator,
											(D)satellite
				carrier,
											(E)telecommunications
				carrier, or
											(F)other wireless
				carrier,
											providing
				current generation broadband services or next generation broadband services to
				subscribers through such qualified equipment.(12)Provision of
				servicesA provider shall be treated as providing services to 1
				or more subscribers if—
											(A)such a subscriber
				has been passed by the provider’s equipment and can be connected to such
				equipment for a standard connection fee,
											(B)the provider is
				physically able to deliver current generation broadband services or next
				generation broadband services, as applicable, to such a subscriber without
				making more than an insignificant investment with respect to such
				subscriber,
											(C)the provider has
				made reasonable efforts to make such subscribers aware of the availability of
				such services,
											(D)such services
				have been purchased by 1 or more such subscribers, and
											(E)such services are
				made available to such subscribers at average prices comparable to those at
				which the provider makes available similar services in any areas in which the
				provider makes available such services.
											(13)Qualified
				equipment
											(A)In
				generalThe term qualified equipment means property
				with respect to which depreciation (or amortization in lieu of depreciation) is
				allowable and which provides current generation broadband services or next
				generation broadband services—
												(i)at least a
				majority of the time during periods of maximum demand to each subscriber who is
				utilizing such services, and
												(ii)in a manner
				substantially the same as such services are provided by the provider to
				subscribers through equipment with respect to which no credit is allowed under
				subsection (a)(1).
												(B)Only certain
				investment taken into accountExcept as provided in subparagraph
				(C) or (D), equipment shall be taken into account under subparagraph (A) only
				to the extent it—
												(i)extends from the
				last point of switching to the outside of the unit, building, dwelling, or
				office owned or leased by a subscriber in the case of a telecommunications
				carrier or broadband-over-powerline operator,
												(ii)extends from the
				customer side of the mobile telephone switching office to a
				transmission/receive antenna (including such antenna) owned or leased by a
				subscriber in the case of a commercial mobile service carrier,
												(iii)extends from
				the customer side of the headend to the outside of the unit, building,
				dwelling, or office owned or leased by a subscriber in the case of a cable
				operator or open video system operator, or
												(iv)extends from a
				transmission/receive antenna (including such antenna) which transmits and
				receives signals to or from multiple subscribers, to a transmission/receive
				antenna (including such antenna) on the outside of the unit, building,
				dwelling, or office owned or leased by a subscriber in the case of a satellite
				carrier or other wireless carrier, unless such other wireless carrier is also a
				telecommunications carrier.
												(C)Packet
				switching equipmentPacket switching equipment, regardless of
				location, shall be taken into account under subparagraph (A) only if it is
				deployed in connection with equipment described in subparagraph (B) and is
				uniquely designed to perform the function of packet switching for current
				generation broadband services or next generation broadband services, but only
				if such packet switching is the last in a series of such functions performed in
				the transmission of a signal to a subscriber or the first in a series of such
				functions performed in the transmission of a signal from a subscriber.
											(D)Multiplexing
				and demultiplexing equipmentMultiplexing and demultiplexing
				equipment shall be taken into account under subparagraph (A) only to the extent
				it is deployed in connection with equipment described in subparagraph (B) and
				is uniquely designed to perform the function of multiplexing and demultiplexing
				packets or cells of data and making associated application adaptions, but only
				if such multiplexing or demultiplexing equipment is located between packet
				switching equipment described in subparagraph (C) and the subscriber’s
				premises.
											(14)Qualified
				broadband expenditure
											(A)In
				generalThe term qualified broadband expenditure
				means any amount—
												(i)chargeable to
				capital account with respect to the purchase and installation of qualified
				equipment (including any upgrades thereto) for which depreciation is allowable
				under section 168, and
												(ii)incurred after
				December 31, 2008, and before January 1, 2011.
												(B)Certain
				satellite expenditures excludedSuch term shall not include any
				expenditure with respect to the launching of any satellite equipment.
											(C)Leased
				equipmentSuch term shall include so much of the purchase price
				paid by the lessor of equipment subject to a lease described in subsection
				(c)(2)(B) as is attributable to expenditures incurred by the lessee which would
				otherwise be described in subparagraph (A).
											(15)Qualified
				subscriberThe term qualified subscriber
				means—
											(A)with respect to
				the provision of current generation broadband services—
												(i)any
				nonresidential subscriber maintaining a permanent place of business in a rural
				area, an underserved area, or an unserved area, or
												(ii)any residential
				subscriber residing in a dwelling located in a rural area, an underserved area,
				or an unserved area which is not a saturated market, and
												(B)with respect to
				the provision of next generation broadband services—
												(i)any
				nonresidential subscriber maintaining a permanent place of business in a rural
				area, an underserved area, or an unserved area , or
												(ii)any residential
				subscriber.
												(16)Residential
				subscriberThe term residential subscriber means any
				individual who purchases broadband services which are delivered to such
				individual’s dwelling.
										(17)Rural
				areaThe term rural area means any census tract
				which—
											(A)is not within 10
				miles of any incorporated or census designated place containing more than
				25,000 people, and
											(B)is not within a
				county or county equivalent which has an overall population density of more
				than 500 people per square mile of land.
											(18)Rural
				subscriberThe term rural subscriber means any
				residential subscriber residing in a dwelling located in a rural area or
				nonresidential subscriber maintaining a permanent place of business located in
				a rural area.
										(19)Satellite
				carrierThe term satellite carrier means any person
				using the facilities of a satellite or satellite service licensed by the
				Federal Communications Commission and operating in the Fixed-Satellite Service
				under part 25 of title 47 of the Code of Federal Regulations or the Direct
				Broadcast Satellite Service under part 100 of title 47 of such Code to
				establish and operate a channel of communications for distribution of signals,
				and owning or leasing a capacity or service on a satellite in order to provide
				such point-to-multipoint distribution.
										(20)Saturated
				marketThe term saturated market means any census
				tract in which, as of the date of the enactment of this section—
											(A)current
				generation broadband services have been provided by a single provider to 85
				percent or more of the total number of potential residential subscribers
				residing in dwellings located within such census tract, and
											(B)such services can
				be utilized—
												(i)at least a
				majority of the time during periods of maximum demand by each such subscriber
				who is utilizing such services, and
												(ii)in a manner
				substantially the same as such services are provided by the provider to
				subscribers through equipment with respect to which no credit is allowed under
				subsection (a)(1).
												(21)SubscriberThe
				term subscriber means any person who purchases current generation
				broadband services or next generation broadband services.
										(22)Telecommunications
				carrierThe term telecommunications carrier has the
				meaning given such term by section 3(44) of the Communications Act of 1934 (47 U.S.C.
				153(44)), but—
											(A)includes all
				members of an affiliated group of which a telecommunications carrier is a
				member, and
											(B)does not include
				any commercial mobile service carrier.
											(23)Total
				potential subscriber populationThe term total potential
				subscriber population means, with respect to any area and based on the
				most recent census data, the total number of potential residential subscribers
				residing in dwellings located in such area and potential nonresidential
				subscribers maintaining permanent places of business located in such
				area.
										(24)Underserved
				areaThe term underserved area means any census
				tract which is located in—
											(A)an empowerment
				zone or enterprise community designated under section 1391,
											(B)the District of
				Columbia Enterprise Zone established under section 1400,
											(C)a renewal
				community designated under section 1400E, or
											(D)a low-income
				community designated under section 45D.
											(25)Underserved
				subscriberThe term underserved subscriber means any
				residential subscriber residing in a dwelling located in an underserved area or
				nonresidential subscriber maintaining a permanent place of business located in
				an underserved area.
										(26)Unserved
				areaThe term unserved area means any census tract
				in which no current generation broadband services are provided, as certified by
				the State in which such tract is located not later than September 30,
				2009.
										(27)Unserved
				subscriberThe term unserved subscriber means any
				residential subscriber residing in a dwelling located in an unserved area or
				nonresidential subscriber maintaining a permanent place of business located in
				an unserved
				area.
										.
						(b)Credit To be
			 part of investment creditSection 46 (relating to the amount of
			 investment credit), as amended by this Act, is amended by striking
			 and at the end of paragraph (4), by striking the period at the
			 end of paragraph (5) and inserting , and, and by adding at the
			 end the following:
							
								(6)the broadband
				Internet access credit.
								
						(c)Special rule
			 for mutual or cooperative telephone companiesSection
			 501(c)(12)(B) (relating to list of exempt organizations) is amended by striking
			 or at the end of clause (iii), by striking the period at the end
			 of clause (iv) and inserting , or, and by adding at the end the
			 following new clause:
							
								(v)from the sale of
				property subject to a lease described in section 48D(c)(2)(B), but only to the
				extent such income does not in any year exceed an amount equal to the credit
				for qualified broadband expenditures which would be determined under section
				48D for such year if the mutual or cooperative telephone company was not exempt
				from taxation and was treated as the owner of the property subject to such
				lease.
								.
						(d)Conforming
			 amendments
							(1)Section
			 49(a)(1)(C), as amended by this Act, is amended by striking and
			 at the end of clause (iv), by striking the period at the end of clause (v) and
			 inserting , and, and by adding after clause (v) the following
			 new clause:
								
									(vi)the portion of
				the basis of any qualified equipment attributable to qualified broadband
				expenditures under section
				48D.
									.
							(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1, as amended by
			 this Act, is amended by inserting after the item relating to section 48C the
			 following:
								
									
										Sec. 48D. Broadband internet access
				credit.
									
									.
							(e)Designation of
			 census tracts
							(1)In
			 generalThe Secretary of the Treasury shall, not later than 90
			 days after the date of the enactment of this Act, designate and publish those
			 census tracts meeting the criteria described in paragraphs (17), (23), (24),
			 and (26) of section 48D(e) of the Internal Revenue Code of 1986 (as added by
			 this section). In making such designations, the Secretary of the Treasury shall
			 consult with such other departments and agencies as the Secretary determines
			 appropriate.
							(2)Saturated
			 market
								(A)In
			 generalFor purposes of designating and publishing those census
			 tracts meeting the criteria described in subsection (e)(20) of such section
			 48D—
									(i)the
			 Secretary of the Treasury shall prescribe not later than 30 days after the date
			 of the enactment of this Act the form upon which any provider which takes the
			 position that it meets such criteria with respect to any census tract shall
			 submit a list of such census tracts (and any other information required by the
			 Secretary) not later than 60 days after the date of the publication of such
			 form, and
									(ii)the Secretary of
			 the Treasury shall publish an aggregate list of such census tracts submitted
			 and the applicable providers not later than 30 days after the last date such
			 submissions are allowed under clause (i).
									(B)No subsequent
			 lists requiredThe Secretary of the Treasury shall not be
			 required to publish any list of census tracts meeting such criteria subsequent
			 to the list described in subparagraph (A)(ii).
								(C)Authority to
			 disregard false submissionsIn addition to imposing any other
			 applicable penalties, the Secretary of the Treasury shall have the discretion
			 to disregard any form described in subparagraph (A)(i) on which a provider
			 knowingly submitted false information.
								(f)Other
			 regulatory matters
							(1)ProhibitionNo
			 Federal or State agency or instrumentality shall adopt regulations or
			 ratemaking procedures that would have the effect of eliminating or reducing any
			 credit or portion thereof allowed under section 48D of the Internal Revenue
			 Code of 1986 (as added by this section) or otherwise subverting the purpose of
			 this section.
							(2)Treasury
			 regulatory authorityIt is the intent of Congress in providing
			 the broadband Internet access credit under section 48D of the Internal Revenue
			 Code of 1986 (as added by this section) to provide incentives for the purchase,
			 installation, and connection of equipment and facilities offering expanded
			 broadband access to the Internet for users in certain low income and rural
			 areas of the United States, as well as to residential users nationwide, in a
			 manner that maintains competitive neutrality among the various classes of
			 providers of broadband services. Accordingly, the Secretary of the Treasury
			 shall prescribe such regulations as may be necessary or appropriate to carry
			 out the purposes of section 48D of such Code, including—
								(A)regulations to
			 determine how and when a taxpayer that incurs qualified broadband expenditures
			 satisfies the requirements of section 48D of such Code to provide broadband
			 services, and
								(B)regulations
			 describing the information, records, and data taxpayers are required to provide
			 the Secretary to substantiate compliance with the requirements of section 48D
			 of such Code.
								(g)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures incurred after December 31, 2008.
						IXClarification of
			 regulations related to limitations on certain built-In losses following an
			 ownership change
					1281.Clarification of
			 regulations related to limitations on certain built-in losses following an
			 ownership change
						(a)FindingsCongress finds as follows:
							(1)The delegation of
			 authority to the Secretary of the Treasury under section 382(m) of the Internal
			 Revenue Code of 1986 does not authorize the Secretary to provide exemptions or
			 special rules that are restricted to particular industries or classes of
			 taxpayers.
							(2)Internal Revenue
			 Service Notice 2008–83 is inconsistent with the congressional intent in
			 enacting such section 382(m).
							(3)The legal authority to prescribe Internal
			 Revenue Service Notice 2008–83 is doubtful.
							(4)However, as taxpayers should generally be
			 able to rely on guidance issued by the Secretary of the Treasury legislation is
			 necessary to clarify the force and effect of Internal Revenue Service Notice
			 2008–83 and restore the proper application under the Internal Revenue Code of
			 1986 of the limitation on built-in losses following an ownership change of a
			 bank.
							(b)Determination of
			 force and effect of Internal Revenue Service Notice 2008–83 exempting banks
			 from limitation on certain built-in losses following ownership change
							(1)In
			 generalInternal Revenue
			 Service Notice 2008–83—
								(A)shall be deemed to
			 have the force and effect of law with respect to any ownership change (as
			 defined in section 382(g) of the Internal Revenue Code of 1986) occurring on or
			 before January 16, 2009, and
								(B)shall have no
			 force or effect with respect to any ownership change after such date.
								(2)Binding
			 contractsNotwithstanding
			 paragraph (1), Internal Revenue Service Notice 2008–83 shall have the force and
			 effect of law with respect to any ownership change (as so defined) which occurs
			 after January 16, 2009, if such change—
								(A)is pursuant to a
			 written binding contract entered into on or before such date, or
								(B)is pursuant to a
			 written agreement entered into on or before such date and such agreement was
			 described on or before such date in a public announcement or in a filing with
			 the Securities and Exchange Commission required by reason of such ownership
			 change.
								DManufacturing
			 recovery provisions
				1301.Temporary expansion
			 of availability of industrial development bonds to facilities manufacturing
			 intangible property
					(a)In
			 generalSubparagraph (C) of section 144(a)(12) is amended—
						(1)by striking
			 For purposes of this paragraph, the term and
			 inserting
							
								For purposes of this
			 paragraph—(i)In
				generalThe term
								,
				and
						(2)by striking the
			 last sentence and inserting the following new clauses:
							
								(ii)Certain
				facilities includedSuch term includes facilities which are
				directly related and ancillary to a manufacturing facility (determined without
				regard to this clause) if—
									(I)such facilities
				are located on the same site as the manufacturing facility, and
									(II)not more than 25
				percent of the net proceeds of the issue are used to provide such
				facilities.
									(iii)Special rules
				for bonds issued in 2009 and 2010In the case of any issue made
				after the date of enactment of this clause and before January 1, 2011, clause
				(ii) shall not apply and the net proceeds from a bond shall be considered to be
				used to provide a manufacturing facility if such proceeds are used to
				provide—
									(I)a facility which
				is used in the creation or production of intangible property which is described
				in section 197(d)(1)(C)(iii), or
									(II)a facility which
				is functionally related and subordinate to a manufacturing facility (determined
				without regard to this subclause) if such facility is located on the same site
				as the manufacturing
				facility.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					1302.Credit for
			 investment in advanced energy facilities
					(a)In
			 generalSection 46 (relating to amount of credit) is amended by
			 striking and at the end of paragraph (3), by striking the period
			 at the end of paragraph (4), and by adding at the end the following new
			 paragraph:
						
							(5)the qualifying
				advanced energy project
				credit.
							.
					(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1
			 (relating to rules for computing investment credit) is amended by inserting
			 after section 48B the following new section:
						
							48C.Qualifying
				advanced energy project credit
								(a)In
				generalFor purposes of section 46, the qualifying advanced
				energy project credit for any taxable year is an amount equal to 30 percent of
				the qualified investment for such taxable year with respect to any qualifying
				advanced energy project of the taxpayer.
								(b)Qualified
				investment
									(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year which is part of a qualifying advanced energy
				project—
										(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer after October
				31, 2008, or
											(ii)which is acquired by the taxpayer
				if the original use of such eligible property commences with the taxpayer after
				October 31, 2008, and
											(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
										(2)Special rule
				for certain subsidized propertyRules similar to section 48(a)(4)
				(without regard to subparagraph (D) thereof) shall apply for purposes of this
				section.
									(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
									(4)LimitationThe
				amount which is treated for all taxable years with respect to any qualifying
				advanced energy project shall not exceed the amount designated by the Secretary
				as eligible for the credit under this section.
									(c)Definitions
									(1)Qualifying
				advanced energy project
										(A)In
				generalThe term qualifying advanced energy project
				means a project—
											(i)which re-equips,
				expands, or establishes a manufacturing facility for the production of property
				which is—
												(I)designed to be
				used to produce energy from the sun, wind, geothermal deposits (within the
				meaning of section 613(e)(2)), or other renewable resources,
												(II)designed to
				manufacture fuel cells, microturbines, or an energy storage system for use with
				electric or hybrid-electric motor vehicles,
												(III)designed to
				manufacture electric grids to support the transmission of intermittent sources
				of renewable energy,
												(IV)designed to
				capture and sequester carbon dioxide emissions, or
												(V)designed to
				refine or blend renewable fuels or to produce energy conservation technologies
				(including energy-conserving lighting technologies and smart grid
				technologies), and
												(ii)any portion of
				the qualified investment of which is certified by the Secretary under
				subsection (d) as eligible for a credit under this section.
											(B)ExceptionSuch
				term shall not include any portion of a project for the production of any
				property which is used in the refining or blending of any transportation fuel
				(other than renewable fuels).
										(2)Eligible
				propertyThe term eligible property means any
				property which is part of a qualifying advanced energy project and is necessary
				for the production of property described in paragraph (1)(A)(i).
									(d)Qualifying
				advanced energy project program
									(1)Establishment
										(A)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary, in consultation with the Secretary of Energy,
				shall establish a qualifying advanced energy project program to consider and
				award certifications for qualified investments eligible for credits under this
				section to qualifying advanced energy project sponsors.
										(B)LimitationThe
				total amount of credits that may be allocated under the program shall not
				exceed $2,000,000,000.
										(2)Certification
										(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application containing such information as the Secretary may
				require during the 3-year period beginning on the date the Secretary
				establishes the program under paragraph (1).
										(B)Time to meet
				criteria for certificationEach applicant for certification shall
				have 2 years from the date of acceptance by the Secretary of the application
				during which to provide to the Secretary evidence that the requirements of the
				certification have been met.
										(C)Period of
				issuanceAn applicant which receives a certification shall have 5
				years from the date of issuance of the certification in order to place the
				project in service and if such project is not placed in service by that time
				period then the certification shall no longer be valid.
										(3)Selection
				criteriaIn determining which qualifying advanced energy projects
				to certify under this section, the Secretary shall take into consideration only
				those projects where there is a reasonable expectation of commercial
				viability.
									(4)Review and
				redistribution
										(A)ReviewNot
				later than 6 years after the date of enactment of this section, the Secretary
				shall review the credits allocated under this section as of the date which is 6
				years after the date of enactment of this section.
										(B)RedistributionThe
				Secretary may reallocate credits awarded under this section if the Secretary
				determines that—
											(i)there is an
				insufficient quantity of qualifying applications for certification pending at
				the time of the review, or
											(ii)any
				certification made pursuant to paragraph (2) has been revoked pursuant to
				paragraph (2)(B) because the project subject to the certification has been
				delayed as a result of third party opposition or litigation to the proposed
				project.
											(C)ReallocationIf
				the Secretary determines that credits under this section are available for
				reallocation pursuant to the requirements set forth in paragraph (2), the
				Secretary is authorized to conduct an additional program for applications for
				certification.
										(5)Disclosure of
				allocationsThe Secretary shall, upon making a certification
				under this subsection, publicly disclose the identity of the applicant and the
				amount of the credit with respect to such applicant.
									(e)Denial of
				double benefitA credit shall not be allowed under this section
				for any qualified investment for which a credit is allowed under section 48,
				48A, or
				48B.
								.
					(c)Conforming
			 amendments
						(1)Section
			 49(a)(1)(C) is amended by striking and at the end of clause
			 (iii), by striking the period at the end of clause (iv) and inserting ,
			 and, and by adding after clause (iv) the following new clause:
							
								(v)the basis of any
				property which is part of a qualifying advanced energy project under section
				48C.
								.
						(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 48B the following new item:
							
								
									48C. Qualifying advanced energy project
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
					EEconomic recovery
			 tools
				1401.Recovery zone
			 bonds
					(a)In
			 generalSubchapter Y of
			 chapter 1 is amended by adding at the end the following new part:
						
							IIIRecovery zone
				bonds
								
									Sec. 1400U–1. Allocation of recovery zone bonds.
									Sec. 1400U–2. Recovery zone economic development
				  bonds.
									Sec. 1400U–3. Recovery zone facility bonds.
								
								1400U–1.Allocation of recovery zone
				bonds
									(a)Allocations
										(1)In
				generalThe Secretary shall allocate the national recovery zone
				economic development bond limitation and the national recovery zone facility
				bond limitation among the States—
											(A)by allocating 1
				percent of each such limitation to each State, and
											(B)by allocating the
				remainder of each such limitation among the States in the proportion that each
				State’s 2008 State employment decline bears to the aggregate of the 2008 State
				employment declines for all of the States.
											(2)2008 State
				employment declineFor purposes of this subsection, the term
				2008 State employment decline means, with respect to any State,
				the excess (if any) of—
											(A)the number of
				individuals employed in such State determined for December 2007, over
											(B)the number of
				individuals employed in such State determined for December 2008.
											(3)Allocations by
				States
											(A)In
				generalEach State with respect to which an allocation is made
				under paragraph (1) shall reallocate such allocation among the counties and
				large municipalities in such State in the proportion the each such county’s or
				municipality’s 2008 employment decline bears to the aggregate of the 2008
				employment declines for all the counties and municipalities in such
				State.
											(B)Large
				municipalitiesFor purposes of subparagraph (A), the term
				large municipality means a municipality with a population of more
				than 100,000.
											(C)Determination of
				local employment declinesFor purposes of this paragraph, the
				employment decline of any municipality or county shall be determined in the
				same manner as determining the State employment decline under paragraph (2),
				except that in the case of a municipality any portion of which is in a county,
				such portion shall be treated as part of such municipality and not part of such
				county.
											(4)National
				limitations
											(A)Recovery zone
				economic development bondsThere is a national recovery zone economic
				development bond limitation of $10,000,000,000.
											(B)Recovery zone
				facility bondsThere is a national recovery zone facility bond
				limitation of $15,000,000,000.
											(b)Recovery
				zoneFor purposes of this part, the term recovery
				zone means—
										(1)any area
				designated by the issuer as having significant poverty, unemployment, rate of
				home foreclosures, or general distress, and
										(2)any area for which
				a designation as an empowerment zone or renewal community is in effect.
										1400U–2.Recovery zone economic development
				bonds
									(a)In
				generalIn the case of a
				recovery zone economic development bond—
										(1)such bond shall be
				treated as a qualified bond for purposes of section 6431, and
										(2)subsection (b) of
				such section shall be applied by substituting 40 percent for
				35 percent.
										(b)Recovery zone
				economic development bond
										(1)In
				generalFor purposes of this section, the term recovery
				zone economic development bond means any build America bond (as defined
				in section 54AA(d)) issued before January 1, 2011, as part of issue if—
											(A)100 percent of the
				available project proceeds (as defined in section 54A) of such issue are to be
				used for one or more qualified economic development purposes, and
											(B)the issuer designates such bond for
				purposes of this section.
											(2)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated by any issuer under paragraph (1) shall not
				exceed the amount of the recovery zone economic development bond limitation
				allocated to such issuer under section 1400U–1.
										(c)Qualified
				economic development purposeFor purposes of this section, the
				term qualified economic development purpose means expenditures for
				purposes of promoting development or other economic activity in a recovery
				zone, including—
										(1)capital
				expenditures paid or incurred with respect to property located in such
				zone,
										(2)expenditures for
				public infrastructure and construction of public facilities, and
										(3)expenditures for
				job training and educational programs.
										1400U–3.Recovery zone facility bonds
									(a)In
				generalFor purposes of part IV of subchapter B (relating to tax
				exemption requirements for State and local bonds), the term exempt
				facility bond includes any recovery zone facility bond.
									(b)Recovery zone
				facility bond
										(1)In
				generalFor purposes of this section, the term recovery
				zone facility bond means any bond issued as part of an issue if—
											(A)95 percent or more
				of the net proceeds (as defined in section 150(a)(3)) of such issue are to be
				used for recovery zone property,
											(B)such bond is
				issued before January 1, 2011, and
											(C)the issuer
				designates such bond for purposes of this section.
											(2)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated by any issuer under paragraph (1) shall not
				exceed the amount of recovery zone facility bond limitation allocated to such
				issuer under section 1400U–1.
										(c)Recovery zone
				propertyFor purposes of this section—
										(1)In
				generalThe term recovery zone property means any
				property to which section 168 applies (or would apply but for section 179)
				if—
											(A)such property was
				acquired by the taxpayer by purchase (as defined in section 179(d)(2)) after
				the date on which the designation of the recovery zone took effect,
											(B)the original use
				of which in the recovery zone commences with the taxpayer, and
											(C)substantially all
				of the use of which is in the recovery zone and is in the active conduct of a
				qualified business by the taxpayer in such zone.
											(2)Qualified
				businessThe term qualified business means any trade
				or business except that—
											(A)the rental to
				others of real property located in a recovery zone shall be treated as a
				qualified business only if the property is not residential rental property (as
				defined in section 168(e)(2)), and
											(B)such term shall
				not include any trade or business consisting of the operation of any facility
				described in section 144(c)(6)(B).
											(3)Special rules
				for substantial renovations and sale-leasebackRules similar to
				the rules of subsections (a)(2) and (b) of section 1397D shall apply for
				purposes of this subsection.
										(d)Nonapplication
				of certain rulesSections 146 (relating to volume cap) and 147(d)
				(relating to acquisition of existing property not permitted) shall not apply to
				any recovery zone facility
				bond.
									.
					(b)Clerical
			 amendmentThe table of parts for subchapter Y of chapter 1 of
			 such Code is amended by adding at the end the following new item:
						
							
								Part III. Recovery zone
				bonds.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
					1402.Tribal
			 economic development bonds
					(a)In
			 generalSection 7871 is
			 amended by adding at the end the following new subsection:
						
							(f)Tribal economic
				development bonds
								(1)Allocation of
				limitation
									(A)In
				generalThe Secretary shall allocate the national tribal economic
				development bond limitation among the Indian tribal governments in such manner
				as the Secretary, in consultation with the Secretary of the Interior,
				determines appropriate.
									(B)National
				limitationThere is a national tribal economic development bond
				limitation of $2,000,000,000.
									(2)Bonds treated as
				exempt from taxIn the case of a tribal economic development
				bond—
									(A)notwithstanding
				subsection (c), such bond shall be treated for purposes of this title in the
				same manner as if such bond were issued by a State,
									(B)the Indian tribal
				government issuing such bond and any instrumentality of such Indian tribal
				government shall be treated as a State for purposes of section 141, and
									(C)section 146 shall
				not apply.
									(3)Tribal economic
				development bond
									(A)In
				generalFor purposes of this section, the term tribal
				economic development bond means any bond issued by an Indian tribal
				government—
										(i)the interest on
				which would be exempt from tax under section 103 if issued by a State or local
				government, and
										(ii)which is
				designated by the Indian tribal government as a tribal economic development
				bond for purposes of this subsection.
										(B)ExceptionsThe
				term tribal economic development bond shall not include any bond issued as part
				of an issue if any portion of the proceeds of such issue are used to
				finance—
										(i)any portion of a
				building in which class II or class III gaming (as defined in section 4 of the
				Indian Gaming Regulatory Act) is conducted or housed or any other property
				actually used in the conduct of such gaming, or
										(ii)any facility
				located outside the Indian reservation (as defined in section
				168(j)(6)).
										(C)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated by any Indian tribal government under
				subparagraph (A) shall not exceed the amount of national tribal economic
				development bond limitation allocated to such government under paragraph
				(1).
									.
					(b)StudyThe
			 Secretary of the Treasury, or the Secretary’s delegate, shall conduct a study
			 of the effects of the amendment made by subsection (a). Not later than 1 year
			 after the date of the enactment of this Act, the Secretary of the Treasury, or
			 the Secretary’s delegate, shall report to Congress on the results of the study
			 conducted under this paragraph, including the Secretary’s recommendations
			 regarding such amendment.
					(c)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 obligations issued after the date of the enactment of this Act.
					1403.Modifications
			 to new markets tax credit
					(a)Increase in
			 national limitation
						(1)In
			 generalSection 45D(f)(1) is amended—
							(A)by striking
			 and at the end of subparagraph (C),
							(B)by striking
			 , 2007, 2008, and 2009. in subparagraph (D), and inserting
			 and 2007,, and
							(C)by adding at the
			 end the following new subparagraphs:
								
									(E)$5,000,000,000
				for 2008, and
									(F)$5,000,000,000
				for
				2009.
									.
							(2)Special rule
			 for allocation of increased 2008 limitationThe amount of the
			 increase in the new markets tax credit limitation for calendar year 2008 by
			 reason of the amendments made by subsection (a) shall be allocated in
			 accordance with section 45D(f)(2) of the Internal Revenue Code of 1986 to
			 qualified community development entities (as defined in section 45D(c) of such
			 Code) which—
							(A)submitted an
			 allocation application with respect to calendar year 2008, and
							(B)(i)did not receive an
			 allocation for such calendar year, or
								(ii)received an allocation for such
			 calendar year in an amount less than the amount requested in the allocation
			 application.
								(b)Alternative
			 minimum tax relief
						(1)In
			 generalSection 38(c)(4)(B) is amended by redesignating clauses
			 (v) through (viii) as clauses (vi) through (ix), respectively, and by inserting
			 after clause (iv) the following new clause:
							
								(v)the credit
				determined under section 45D to the extent that such credit is attributable to
				a qualified equity investment which is designated as such under section
				45D(b)(1)(C) pursuant to an allocation of the new markets tax credit limitation
				for calendar year
				2009,
								.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 credits determined under section 45D of the Internal Revenue Code of 1986 in
			 taxable years ending after the date of the enactment of this Act, and to
			 carrybacks of such credits.
						FInfrastructure
			 financing tools
				IImproved
			 marketability for tax-exempt bonds
					1501.De minimis
			 safe harbor exception for tax-exempt interest expense of financial
			 institutions
						(a)In
			 generalSubsection (b) of
			 section 265 is amended by adding at the end the following new paragraph:
							
								(7)De minimis
				exception for bonds issued during 2009 or 2010
									(A)In
				generalIn applying paragraph
				(2)(A), there shall not be taken into account tax-exempt obligations issued
				during 2009 or 2010.
									(B)LimitationThe
				amount of tax-exempt obligations not taken into account by reason of
				subparagraph (A) shall not exceed 2 percent of the amount determined under
				paragraph (2)(B).
									(C)RefundingsFor purposes of this paragraph, a refunding
				bond (whether a current or advance refunding) shall be treated as issued on the
				date of the issuance of the refunded bond (or in the case of a series of
				refundings, the original
				bond).
									.
						(b)Treatment as
			 financial institution preference itemClause (iv) of section
			 291(e)(1)(B) is amended by adding at the end the following: That portion
			 of any obligation not taken into account under paragraph (2)(A) of section
			 265(b) by reason of paragraph (7) of such section shall be treated for purposes
			 of this section as having been acquired on August 7, 1986..
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after December 31, 2008.
						1502.Modification
			 of small issuer exception to tax-exempt interest expense allocation rules for
			 financial institutions
						(a)In
			 generalParagraph (3) of section 265(b) (relating to exception
			 for certain tax-exempt obligations) is amended by adding at the end the
			 following new subparagraph:
							
								(G)Special rules
				for obligations issued during 2009 and 2010
									(i)Increase in
				limitationIn the case of
				obligations issued during 2009 or 2010, subparagraphs (C)(i), (D)(i), and
				(D)(iii)(II) shall each be applied by substituting $30,000,000
				for $10,000,000.
									(ii)Qualified
				501(c)(3) bonds treated as issued by exempt
				organizationIn the case of a qualified 501(c)(3) bond (as
				defined in section 145) issued during 2009 or 2010, this paragraph shall be
				applied by treating the 501(c)(3) organization for whose benefit such bond was
				issued as the issuer.
									(iii)Special rule
				for qualified financingsIn
				the case of a qualified financing issue issued during 2009 or 2010—
										(I)subparagraph (F)
				shall not apply, and
										(II)any obligation
				issued as a part of such issue shall be treated as a qualified tax-exempt
				obligation if the requirements of this paragraph are met with respect to each
				qualified portion of the issue (determined by treating each qualified portion
				as a separate issue which is issued by the qualified borrower with respect to
				which such portion relates).
										(iv)Qualified
				financing issueFor purposes of this subparagraph, the term
				qualified financing issue means any composite, pooled, or other
				conduit financing issue the proceeds of which are used directly or indirectly
				to make or finance loans to 1 or more ultimate borrowers each of whom is a
				qualified borrower.
									(v)Qualified
				portionFor purposes of this subparagraph, the term
				qualified portion means that portion of the proceeds which are
				used with respect to each qualified borrower under the issue.
									(vi)Qualified
				borrowerFor purposes of this
				subparagraph, the term qualified borrower means a borrower which
				is a State or political subdivision thereof or an organization described in
				section 501(c)(3) and exempt from taxation under section
				501(a).
									.
						(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after December 31, 2008.
						1503.Temporary
			 modification of alternative minimum tax limitations on tax-exempt
			 bonds
						(a)Interest on
			 private activity bonds issued during 2009 and 2010 not treated as tax
			 preference itemSubparagraph
			 (C) of section 57(a)(5) is amended by adding at the end a new clause:
							
								(vi)Exception for
				bonds issued in 2009 and 2010For purposes of clause (i), the term
				private activity bond shall not include any bond issued after
				December 31, 2008, and before January 1, 2011. For purposes of the preceding
				sentence, a refunding bond (whether a current or advance refunding) shall be
				treated as issued on the date of the issuance of the refunded bond (or in the
				case of a series of refundings, the original
				bond).
								.
						(b)No adjustment to
			 adjusted current earnings for interest on tax-exempt bonds issued during 2009
			 and 2010Subparagraph (B) of section 56(g)(4) is amended by
			 adding at the end the following new clause:
							
								(iv)Tax exempt
				interest on bonds issued in 2009 and 2010Clause (i) shall not apply in the case of
				any interest on a bond issued after December 31, 2008, and before January 1,
				2011. For purposes of the preceding sentence, a refunding bond (whether a
				current or advance refunding) shall be treated as issued on the date of the
				issuance of the refunded bond (or in the case of a series of refundings, the
				original
				bond).
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
						1504.Modification
			 to high speed intercity rail facility bonds
						(a)In
			 generalParagraph (1) of section 142(i) is amended by striking
			 operate at speeds in excess of and inserting be capable
			 of attaining a maximum speed in excess of.
						(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
						IIDelay in
			 application of withholding tax on government contractors
					1511.Delay in
			 application of withholding tax on government contractorsSubsection (b) of section 511 of the Tax
			 Increase Prevention and Reconciliation Act of 2005 is amended by striking
			 December 31, 2010 and inserting December 31,
			 2011.
					IIITax
			 credit bonds for schools
					1521.Qualified school
			 construction bonds
						(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
							
								54F.Qualified school
				construction bonds
									(a)Qualified school
				construction bondFor purposes of this subchapter, the term
				qualified school construction bond means any bond issued as part
				of an issue if—
										(1)100 percent of the available project
				proceeds of such issue are to be used for the construction, rehabilitation, or
				repair of a public school facility or for the acquisition of land on which such
				a facility is to be constructed with part of the proceeds of such issue,
										(2)the bond is issued
				by a State or local government within the jurisdiction of which such school is
				located, and
										(3)the issuer
				designates such bond for purposes of this section.
										(b)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds issued during any calendar year which may be designated under subsection
				(a) by any issuer shall not exceed the limitation amount allocated under
				subsection (d) for such calendar year to such issuer.
									(c)National
				limitation on amount of bonds designatedThere is a national
				qualified school construction bond limitation for each calendar year. Such
				limitation is—
										(1)$5,000,000,000 for
				2009,
										(2)$5,000,000,000 for
				2010, and
										(3)except as provided
				in subsection (e), zero after 2010.
										(d)Limitation
				allocated among States
										(1)In
				generalThe limitation applicable under subsection (c) for any
				calendar year shall be allocated by the Secretary among the States in
				proportion to the respective numbers of children in each State who have
				attained age 5 but not age 18 for the most recent fiscal year ending before
				such calendar year. The limitation amount allocated to a State under the
				preceding sentence shall be allocated by the State to issuers within such
				State.
										(2)Minimum
				allocations to States
											(A)In
				generalThe Secretary shall adjust the allocations under this
				subsection for any calendar year for each State to the extent necessary to
				ensure that the amount allocated to such State under this subsection for such
				year is not less than an amount equal to such State’s adjusted minimum
				percentage of the amount to be allocated under paragraph (1) for the calendar
				year.
											(B)Minimum
				percentageA State's minimum percentage for any calendar year is
				equal to the product of—
												(i)the quotient
				of—
													(I)the amount the
				State is eligible to receive under section 1124(d) of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6333(d)) for the most recent fiscal
				year ending before such calendar year, divided by
													(II)the amount all
				States are eligible to receive under section 1124 of such Act (20 U.S.C. 6333)
				for such fiscal year, multiplied by
													(ii)100.
												(3)Allocations to
				certain possessionsThe amount to be allocated under paragraph
				(1) to any possession of the United States other than Puerto Rico shall be the
				amount which would have been allocated if all allocations under paragraph (1)
				were made on the basis of respective populations of individuals below the
				poverty line (as defined by the Office of Management and Budget). In making
				other allocations, the amount to be allocated under paragraph (1) shall be
				reduced by the aggregate amount allocated under this paragraph to possessions
				of the United States.
										(4)Allocations for
				Indian schoolsIn addition to the amounts otherwise allocated
				under this subsection, $200,000,000 for calendar year 2009, and $200,000,000
				for calendar year 2010, shall be allocated by the Secretary of the Interior for
				purposes of the construction, rehabilitation, and repair of schools funded by
				the Bureau of Indian Affairs. In the case of amounts allocated under the
				preceding sentence, Indian tribal governments (as defined in section
				7701(a)(40)) shall be treated as qualified issuers for purposes of this
				subchapter.
										(e)Carryover of
				unused limitationIf for any calendar year—
										(1)the amount
				allocated under subsection (d) to any State, exceeds
										(2)the amount of
				bonds issued during such year which are designated under subsection (a)
				pursuant to such allocation,
										the
				limitation amount under such subsection for such State for the following
				calendar year shall be increased by the amount of such excess. A similar rule
				shall apply to the amounts allocated under subsection
				(d)(4)..
						(b)Conforming
			 amendments
							(1)Paragraph (1) of
			 section 54A(d) is amended by striking or at the end of
			 subparagraph (C), by inserting or at the end of subparagraph
			 (D), and by inserting after subparagraph (D) the following new
			 subparagraph:
								
									(E)a qualified school construction
				bond,
									.
							(2)Subparagraph (C)
			 of section 54A(d)(2) is amended by striking and at the end of
			 clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
								
									(v)in the case of a qualified school
				construction bond, a purpose specified in section
				54F(a)(1).
									.
							(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
								
									
										Sec. 54F. Qualified school construction
				bonds.
									
									.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
						1522.Extension and
			 expansion of qualified zone academy bonds
						(a)In
			 generalSection 54E(c)(1) is amended by striking and
			 2009 and inserting and $1,400,000,000 for 2009 and
			 2010.
						(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after December 31, 2008.
						IVBuild
			 America bonds
					1531.Build America
			 bonds
						(a)In
			 generalPart IV of subchapter
			 A of chapter 1 is amended by adding at the end the following new
			 subpart:
							
								JBuild America
				bonds
									
										Sec. 54AA. Build America bonds.
									
									54AA.Build America bonds
										(a)In
				generalIf a taxpayer holds a
				build America bond on one or more interest payment dates of the bond during any
				taxable year, there shall be allowed as a credit against the tax imposed by
				this chapter for the taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to such dates.
										(b)Amount of
				creditThe amount of the credit determined under this subsection
				with respect to any interest payment date for a build America bond is 35
				percent of the amount of interest payable by the issuer with respect to such
				date.
										(c)Limitation based
				on amount of tax
											(1)In
				generalThe credit allowed
				under subsection (a) for any taxable year shall not exceed the excess
				of—
												(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
												(B)the sum of the
				credits allowable under this part (other than subpart C and this
				subpart).
												(2)Carryover of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such taxable year (determined before the
				application of paragraph (1) for such succeeding taxable year).
											(d)Build America
				bond
											(1)In
				generalFor purposes of this section, the term build
				America bond means any obligation (other than a private activity bond)
				if—
												(A)the interest on
				such obligation would (but for this section) be excludable from gross income
				under section 103,
												(B)such obligation
				is issued before January 1, 2012, and
												(C)the issuer makes an irrevocable election to
				have this section apply.
												(2)Applicable
				rulesFor purposes of applying paragraph (1)—
												(A)a build America
				bond shall not be treated as federally guaranteed by reason of the credit
				allowed under subsection (a) or section 6431,
												(B)the yield on a
				build America bond shall be determined without regard to the credit allowed
				under subsection (a), and
												(C)a bond shall not
				be treated as a build America bond if the issue price has more than a de
				minimis amount (determined under rules similar to the rules of section
				1273(a)(3)) of premium over the stated principal amount of the bond.
												(e)Interest payment
				dateFor purposes of this section, the term interest
				payment date means any date on which the holder of record of the build
				America bond is entitled to a payment of interest under such bond.
										(f)Special
				rules
											(1)Interest on
				build America bonds includible in gross income for Federal income tax
				purposesFor purposes of this title, interest on any build
				America bond shall be includible in gross income.
											(2)Application of
				certain rulesRules similar to the rules of subsections (f), (g),
				(h), and (i) of section 54A shall apply for purposes of the credit allowed
				under subsection (a).
											(g)Special rule for
				qualified bonds issued before 2011In the case of a qualified
				bond issued before January 1, 2011—
											(1)Issuer allowed
				refundable creditIn lieu of any credit allowed under this
				section with respect to such bond, the issuer of such bond shall be allowed a
				credit as provided in section 6431.
											(2)Qualified
				bondFor purposes of this subsection, the term qualified
				bond means any build America bond issued as part of an issue if—
												(A)100 percent of the
				available project proceeds (as defined in section 54A) of such issue are to be
				used for capital expenditures, and
												(B)the issuer makes
				an irrevocable election to have this subsection apply.
												(h)RegulationsThe
				Secretary may prescribe such regulations and other guidance as may be necessary
				or appropriate to carry out this section and section
				6431.
										.
						(b)Credit for
			 qualified bonds issued before 2011Subchapter B of chapter 65 is
			 amended by adding at the end the following new section:
							
								6431.Credit for
				qualified bonds allowed to issuer
									(a)In
				generalIn the case of a
				qualified bond issued before January 1, 2011, the issuer of such bond shall be
				allowed a credit with respect to each interest payment under such bond which
				shall be payable by the Secretary as provided in subsection (b).
									(b)Payment of
				creditThe Secretary shall pay (contemporaneously with each
				interest payment date under such bond) to the issuer of such bond (or to any
				person who makes such interest payments on behalf of the issuer) 35 percent of
				the interest payable under such bond on such date.
									(c)Application of
				arbitrage rulesFor purposes of section 148, the yield on a
				qualified bond shall be reduced by the credit allowed under this
				section.
									(d)Interest payment
				dateFor purposes of this subsection, the term interest
				payment date means each date on which interest is payable by the issuer
				under the terms of the bond.
									(e)Qualified
				bondFor purposes of this subsection, the term qualified
				bond has the meaning given such term in section
				54AA(g).
									.
						(c)Conforming
			 amendments
							(1)Section 1324(b)(2)
			 of title 31, United States Code, is amended by striking or 6428
			 and inserting 6428, or 6431,.
							(2)Section
			 54A(c)(1)(B) is amended by striking subpart C and inserting
			 subparts C and J.
							(3)Sections 54(c)(2), 1397E(c)(2), and
			 1400N(l)(3)(B) are each amended by striking and I and inserting
			 , I, and J.
							(4)Section 6401(b)(1)
			 is amended by striking and I and inserting I, and
			 J.
							(5)The table of subparts for part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
								
									
										Subpart J. Build America
				bonds.
									
									.
							(6)The table of
			 section for subchapter B of chapter 65 is amended by adding at the end the
			 following new item:
								
									
										Sec. 6431. Credit for qualified bonds allowed to
				issuer.
									
									.
							(d)Transitional
			 coordination with State lawExcept as otherwise provided by a State
			 after the date of the enactment of this Act, the interest on any build America
			 bond (as defined in section 54AA of the Internal Revenue Code of 1986, as added
			 by this section) and the amount of any credit determined under such section
			 with respect to such bond shall be treated for purposes of the income tax laws
			 of such State as being exempt from Federal income tax.
						(e)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
						GEconomic recovery
			 payments to certain individuals
				1601.Economic
			 recovery payment to recipients of Social Security, supplemental security
			 income, railroad retirement benefits, and veterans disability compensation or
			 pension benefits
					(a)Authority To
			 make payments
						(1)Eligibility
							(A)In
			 generalSubject to paragraph (5)(B), the Secretary of the
			 Treasury shall make a $300 payment to each individual who, for any month during
			 the 3-month period ending with the month which ends prior to the month that
			 includes the date of the enactment of this Act, is entitled to a benefit
			 payment described in clause (i), (ii), or (iii) of subparagraph (B) or is
			 eligible for a SSI cash benefit described in subparagraph (C).
							(B)Benefit payment
			 describedFor purposes of subparagraph (A):
								(i)Title II
			 benefitA benefit payment described in this clause is a monthly
			 insurance benefit payable (without regard to sections 202(j)(1) and 223(b) of
			 the Social Security Act (42 U.S.C. 402(j)(1), 423(b)) under—
									(I)section 202(a) of
			 such Act (42 U.S.C. 402(a));
									(II)section 202(b)
			 of such Act (42 U.S.C. 402(b));
									(III)section 202(c)
			 of such Act (42 U.S.C. 402(c));
									(IV)section
			 202(d)(1)(B)(ii) of such Act (42 U.S.C. 402(d)(1)(B)(ii));
									(V)section 202(e) of
			 such Act (42 U.S.C. 402(e));
									(VI)section 202(f)
			 of such Act (42 U.S.C. 402(f));
									(VII)section 202(g)
			 of such Act (42 U.S.C. 402(g));
									(VIII)section 202(h)
			 of such Act (42 U.S.C. 402(h));
									(IX)section 223(a)
			 of such Act (42 U.S.C. 423(a));
									(X)section 227 of
			 such Act (42 U.S.C. 427); or
									(XI)section 228 of
			 such Act (42 U.S.C. 428).
									(ii)Railroad
			 retirement benefitA benefit payment described in this clause is
			 a monthly annuity or pension payment payable (without regard to section
			 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii))
			 under—
									(I)section 2(a)(1)
			 of such Act (45 U.S.C. 231a(a)(1));
									(II)section 2(c) of
			 such Act (45 U.S.C. 231a(c));
									(III)section
			 2(d)(1)(i) of such Act (45 U.S.C. 231a(d)(1)(i));
									(IV)section
			 2(d)(1)(ii) of such Act (45 U.S.C. 231a(d)(1)(ii));
									(V)section
			 2(d)(1)(iii)(C) of such Act to an adult disabled child (45 U.S.C.
			 231a(d)(1)(iii)(C));
									(VI)section
			 2(d)(1)(iv) of such Act (45 U.S.C. 231a(d)(1)(iv));
									(VII)section
			 2(d)(1)(v) of such Act (45 U.S.C. 231a(d)(1)(v)); or
									(VIII)section
			 7(b)(2) of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit
			 payments described in clause (i) of this subparagraph.
									(iii)Veterans
			 benefitA benefit payment described in this clause is a
			 compensation or pension payment payable under—
									(I)section 1110,
			 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code;
									(II)section 1310,
			 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code;
									(III)section 1513,
			 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code;
			 or
									(IV)section 1805,
			 1815, or 1821 of title 38, United States Code,
									to a veteran,
			 surviving spouse, child, or parent as described in paragraph (2), (3),
			 (4)(A)(ii), or (5) of section 101, title 38, United States Code, who received
			 that benefit during any month within the 3 month period ending with the month
			 which ends prior to the month that includes the date of the enactment of this
			 Act.(C)SSI cash
			 benefit describedA SSI cash benefit described in this
			 subparagraph is a cash benefit payable under section 1611 (other than under
			 subsection (e)(1)(B) of such section) or 1619(a) of the Social Security Act (42
			 U.S.C. 1382, 1382h).
							(2)RequirementA
			 payment shall be made under paragraph (1) only to individuals who reside in 1
			 of the 50 States, the District of Columbia, Puerto Rico, Guam, the United
			 States Virgin Islands, American Samoa, or the Northern Mariana Islands. For
			 purposes of the preceding sentence, the determination of the individual's
			 residence shall be based on the current address of record under a program
			 specified in paragraph (1).
						(3)No double
			 paymentsAn individual shall be paid only 1 payment under this
			 section, regardless of whether the individual is entitled to, or eligible for,
			 more than 1 benefit or cash payment described in paragraph (1).
						(4)LimitationA
			 payment under this section shall not be made—
							(A)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(B)(i) or paragraph
			 (1)(B)(ii)(VIII) if, for the most recent month of such individual's entitlement
			 in the 3-month period described in paragraph (1), such individual's benefit
			 under such paragraph was not payable by reason of subsection (x) or (y) of
			 section 202 the Social Security Act (42 U.S.C. 402) or section 1129A of such
			 Act (42 U.S.C. 1320a–8a);
							(B)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(B)(iii) if, for the
			 most recent month of such individual's entitlement in the 3-month period
			 described in paragraph (1), such individual's benefit under such paragraph was
			 not payable, or was reduced, by reason of section 1505, 5313, or 5313B of title
			 38, United States Code;
							(C)in the case of an
			 individual entitled to a benefit specified in paragraph (1)(C) if, for such
			 most recent month, such individual's benefit under such paragraph was not
			 payable by reason of subsection (e)(1)(A) or (e)(4) of section 1611 (42 U.S.C.
			 1382) or section 1129A of such Act (42 U.S.C. 1320a–8a); or
							(D)in the case of
			 any individual whose date of death occurs before the date on which the
			 individual is certified under subsection (b) to receive a payment under this
			 section.
							(5)Timing and
			 manner of payments
							(A)In
			 generalThe Secretary of the Treasury shall commence making
			 payments under this section at the earliest practicable date but in no event
			 later than 120 days after the date of enactment of this Act. The Secretary of
			 the Treasury may make any payment electronically to an individual in such
			 manner as if such payment was a benefit payment or cash benefit to such
			 individual under the applicable program described in subparagraph (B) or (C) of
			 paragraph (1).
							(B)DeadlineNo
			 payments shall be made under this section after December 31, 2010, regardless
			 of any determinations of entitlement to, or eligibility for, such payments made
			 after such date.
							(b)Identification
			 of recipientsThe Commissioner of Social Security, the Railroad
			 Retirement Board, and the Secretary of Veterans Affairs shall certify the
			 individuals entitled to receive payments under this section and provide the
			 Secretary of the Treasury with the information needed to disburse such
			 payments. A certification of an individual shall be unaffected by any
			 subsequent determination or redetermination of the individual's entitlement to,
			 or eligibility for, a benefit specified in subparagraph (B) or (C) of
			 subsection (a)(1).
					(c)Treatment of
			 payments
						(1)Payment to be
			 disregarded for purposes of all federal and federally assisted
			 programsA payment under subsection (a) shall not be regarded as
			 income and shall not be regarded as a resource for the month of receipt and the
			 following 9 months, for purposes of determining the eligibility of the
			 recipient (or the recipient's spouse or family) for benefits or assistance, or
			 the amount or extent of benefits or assistance, under any Federal program or
			 under any State or local program financed in whole or in part with Federal
			 funds.
						(2)Payment not
			 considered income for purposes of taxationA payment under
			 subsection (a) shall not be considered as gross income for purposes of the
			 Internal Revenue Code of 1986.
						(3)Payments
			 protected from assignmentThe provisions of sections 207 and
			 1631(d)(1) of the Social Security Act (42 U.S.C. 407, 1383(d)(1)), section
			 14(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231m(a)), and section
			 5301 of title 38, United States Code, shall apply to any payment made under
			 subsection (a) as if such payment was a benefit payment or cash benefit to such
			 individual under the applicable program described in subparagraph (B) or (C) of
			 subsection (a)(1).
						(4)Payments
			 subject to offsetNotwithstanding paragraph (3), for purposes of
			 section 3716 of title 31, United States Code, any payment made under this
			 section shall not be considered a benefit payment or cash benefit made under
			 the applicable program described in subparagraph (B) or (C) of subsection
			 (a)(1) and all amounts paid shall be subject to offset to collect delinquent
			 debts.
						(d)Payment to
			 representative payees and fiduciaries
						(1)In
			 generalIn any case in which an individual who is entitled to a
			 payment under subsection (a) and whose benefit payment or cash benefit
			 described in paragraph (1) of that subsection is paid to a representative payee
			 or fiduciary, the payment under subsection (a) shall be made to the
			 individual’s representative payee or fiduciary and the entire payment shall be
			 used only for the benefit of the individual who is entitled to the
			 payment.
						(2)Applicability
							(A)Payment on the
			 basis of a title II or ssi benefitSection 1129(a)(3) of the
			 Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to any payment made
			 on the basis of an entitlement to a benefit specified in paragraph (1)(B)(i) or
			 (1)(C) of subsection (a) in the same manner as such section applies to a
			 payment under title II or XVI of such Act.
							(B)Payment on the
			 basis of a railroad retirement benefitSection 13 of the Railroad
			 Retirement Act (45 U.S.C. 231l) shall apply to any payment made on the basis of
			 an entitlement to a benefit specified in paragraph (1)(B)(ii) of subsection (a)
			 in the same manner as such section applies to a payment under such Act.
							(C)Payment on the
			 basis of a veterans benefitSections 5502, 6106, and 6108 of
			 title 38, United States Code, shall apply to any payment made on the basis of
			 an entitlement to a benefit specified in paragraph (1)(B)(iii) of subsection
			 (a) in the same manner as those sections apply to a payment under that
			 title.
							(e)AppropriationOut
			 of any sums in the Treasury of the United States not otherwise appropriated,
			 the following sums are appropriated for the period of fiscal years 2009 and
			 2010 to carry out this section:
						(1)For the Secretary
			 of the Treasury—
							(A)such sums as may
			 be necessary to make payments under this section; and
							(B)$57,000,000 for
			 administrative costs incurred in carrying out this section and section 36A of
			 the Internal Revenue Code of 1986 (as added by this Act).
							(2)For the
			 Commissioner of Social Security, $90,000,000 for the Social Security
			 Administration's Limitation on Administrative Expenses for costs incurred in
			 carrying out this section.
						(3)For the Railroad
			 Retirement Board, $1,000,000 for administrative costs incurred in carrying out
			 this section.
						(4)For the Secretary
			 of Veterans Affairs, $100,000 for the Information Systems Technology account
			 and $7,100,000 for the General Operating Expenses account for administrative
			 costs incurred in carrying out this section.
						HTrade Adjustment
			 Assistance
				1701.Temporary
			 extension of Trade Adjustment Assistance program
					(a)Assistance for
			 workers
						(1)In
			 generalSection 245(a) of the Trade Act of 1974 (19 U.S.C.
			 2317(a)) is amended by striking December 31, 2007 and inserting
			 December 31, 2010.
						(2)Alternative
			 trade adjustment assistanceSection 246(b)(1) of the Trade Act of
			 1974 (19 U.S.C. 2318(b)(1)) is amended by striking 5 years and
			 inserting 7 years.
						(b)Assistance for
			 firmsSection 256(b) of the Trade Act of 1974 (19 U.S.C. 2346(b))
			 is amended by striking 2007, and $4,000,000 for the 3-month period
			 beginning on October 1, 2007, and inserting December 31,
			 2010.
					(c)Assistance for
			 farmersSection 298(a) of the Trade Act of 1974 (19 U.S.C.
			 2401g(a)) is amended by striking through 2007 and all that
			 follows through the end period and inserting through December 31, 2010
			 to carry out the purposes of this chapter..
					(d)Extension of
			 termination datesSection 285 of the Trade Act of 1974 (19 U.S.C.
			 2271 note) is amended by striking December 31, 2007 each place
			 it appears and inserting December 31, 2010.
					(e)Sense of the
			 Senate regarding adjustment assistance for communitiesIt is the sense of the Senate that title II
			 of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) should be amended to assist
			 any community impacted by trade with economic adjustment through—
						(1)the coordination of efforts by State and
			 local governments and economic organizations;
						(2)the coordination of Federal, State, and
			 local resources;
						(3)the creation of community-based development
			 strategies; and
						(4)the development and provision of training
			 programs.
						(f)Effective
			 dateThe amendments made by this section shall be effective as of
			 January 1, 2008.
					IProhibition on
			 collection of certain payments made under the Continued Dumping and Subsidy
			 Offset Act of 2000
				1801.Prohibition
			 on collection of certain payments made under the Continued Dumping and Subsidy
			 Offset Act of 2000
					(a)In
			 generalNotwithstanding any other provision of law, neither the
			 Secretary of Homeland Security nor any other person may—
						(1)require repayment
			 of, or attempt in any other way to recoup, any payments described in subsection
			 (b); or
						(2)offset any past,
			 current, or future distributions of antidumping or countervailing duties
			 assessed with respect to imports from countries that are not parties to the
			 North American Free Trade Agreement in an attempt to recoup any payments
			 described in subsection (b).
						(b)Payments
			 describedPayments described in this subsection are payments of
			 antidumping or countervailing duties made pursuant to the Continued Dumping and
			 Subsidy Offset Act of 2000 (section 754 of the Tariff Act of 1930 (19 U.S.C.
			 1675c; repealed by subtitle F of title VII of the Deficit Reduction Act of 2005
			 (Public Law 109–171; 120 Stat. 154))) that were—
						(1)assessed and paid
			 on imports of goods from countries that are parties to the North American Free
			 Trade Agreement; and
						(2)distributed on or
			 after January 1, 2001, and before January 1, 2006.
						(c)Payment of
			 funds collected or withheldNot later than the date that is 60
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall—
						(1)refund any
			 repayments, or any other recoupment, of payments described in subsection (b);
			 and
						(2)fully distribute
			 any antidumping or countervailing duties that the U.S. Customs and Border
			 Protection is withholding as an offset as described in subsection
			 (a)(2).
						(d)LimitationNothing
			 in this section shall be construed to prevent the Secretary of Homeland
			 Security, or any other person, from requiring repayment of, or attempting to
			 otherwise recoup, any payments described in subsection (b) as a result
			 of—
						(1)a finding of
			 false statements or other misconduct by a recipient of such a payment;
			 or
						(2)the reliquidation
			 of an entry with respect to which such a payment was made.
						JOther
			 provisions
				1901.Application of
			 certain labor standards to projects financed with certain tax-favored
			 bondsSubchapter IV of chapter
			 31 of the title 40, United States Code, shall apply to projects financed with
			 the proceeds of—
					(1)any new clean
			 renewable energy bond (as defined in section 54C of the Internal Revenue Code
			 of 1986) issued after the date of the enactment of this Act,
					(2)any qualified
			 energy conservation bond (as defined in section 54D of the Internal Revenue
			 Code of 1986) issued after the date of the enactment of this Act,
					(3)any qualified zone
			 academy bond (as defined in section 54E of the Internal Revenue Code of 1986)
			 issued after the date of the enactment of this Act,
					(4)any qualified school construction bond (as
			 defined in section 54F of the Internal Revenue Code of 1986), and
					(5)any recovery zone
			 economic development bond (as defined in section 1400U–2 of the Internal
			 Revenue Code of 1986).
					1902.Increase in
			 public debt limitSubsection
			 (b) of section 3101 of title 31, United States Code, is amended by striking out
			 the dollar limitation contained in such subsection and inserting
			 $12,140,000,000,000.
				IIAssistance for
			 unemployed workers and struggling families
			2000.Short title; table
			 of contents
				(a)Short
			 titleThis title may be cited
			 as the Assistance for Unemployed
			 Workers and Struggling Families Act.
				(b)Table of
			 contentsThe table of contents for this title is as
			 follows:
					
						TITLE II—Assistance for unemployed workers and struggling
				families
						Sec. 2000. Short title; table of contents.
						Subtitle A—Unemployment Insurance
						Sec. 2001. Extension of emergency unemployment compensation
				program.
						Sec. 2002. Increase in unemployment compensation
				benefits.
						Sec. 2003. Unemployment compensation modernization.
						Sec. 2004. Temporary assistance for States with
				advances.
						Subtitle B—Assistance for vulnerable individuals
						Sec. 2101. Emergency fund for TANF program.
						Sec. 2102. Extension of TANF supplemental grants.
						Sec. 2103. Clarification of authority of States to use TANF
				funds carried over from prior years to provide TANF benefits and
				services.
						Sec. 2104. Temporary reinstatement of authority to provide
				Federal matching payments for State spending of child support incentive
				payments.
					
				AUnemployment
			 Insurance
				2001.Extension of
			 emergency unemployment compensation program
					(a)In
			 generalSection 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note), as amended by section 4 of the Unemployment Compensation Extension Act
			 of 2008 (Public Law 110–449; 122 Stat. 5015), is amended—
						(1)by striking
			 March 31, 2009 each place it appears and inserting
			 December 31, 2009;
						(2)in the heading
			 for subsection (b)(2), by striking March 31, 2009 and inserting
			 December 31,
			 2009; and
						(3)in subsection
			 (b)(3), by striking August 27, 2009 and inserting May 31,
			 2010.
						(b)Financing
			 provisionsSection 4004 of such Act is amended by adding at the
			 end the following:
						
							(e)Transfer of
				fundsNotwithstanding any
				other provision of law, the Secretary of the Treasury shall transfer from the
				general fund of the Treasury (from funds not otherwise appropriated)—
								(1)to the extended
				unemployment compensation account (as established by section 905 of the Social
				Security Act) such sums as the Secretary of Labor estimates to be necessary to
				make payments to States under this title by reason of the amendments made by
				section 2001(a) of the Assistance for
				Unemployed Workers and Struggling Families Act; and
								(2)to the employment
				security administration account (as established by section 901 of the Social
				Security Act) such sums as the Secretary of Labor estimates to be necessary for
				purposes of assisting States in meeting administrative costs by reason of the
				amendments referred to in paragraph (1).
								There are
				appropriated from the general fund of the Treasury, without fiscal year
				limitation, the sums referred to in the preceding sentence and such sums shall
				not be required to be
				repaid..
					2002.Increase in
			 unemployment compensation benefits
					(a)Federal-State
			 agreementsAny State which
			 desires to do so may enter into and participate in an agreement under this
			 section with the Secretary of Labor (hereinafter in this section referred to as
			 the Secretary). Any State which is a party to an agreement under
			 this section may, upon providing 30 days’ written notice to the Secretary,
			 terminate such agreement.
					(b)Provisions of
			 agreement
						(1)Additional
			 compensationAny agreement under this section shall provide that
			 the State agency of the State will make payments of regular compensation to
			 individuals in amounts and to the extent that they would be determined if the
			 State law of the State were applied, with respect to any week for which the
			 individual is (disregarding this section) otherwise entitled under the State
			 law to receive regular compensation, as if such State law had been modified in
			 a manner such that the amount of regular compensation (including dependents’
			 allowances) payable for any week shall be equal to the amount determined under
			 the State law (before the application of this paragraph) plus an additional
			 $25.
						(2)Allowable
			 methods of paymentAny additional compensation provided for in
			 accordance with paragraph (1) shall be payable either—
							(A)as an amount which is paid at the same time
			 and in the same manner as any regular compensation otherwise payable for the
			 week involved; or
							(B)at the option of the State, by payments
			 which are made separately from, but on the same weekly basis as, any regular
			 compensation otherwise payable.
							(c)Nonreduction
			 ruleAn agreement under this section shall not apply (or shall
			 cease to apply) with respect to a State upon a determination by the Secretary
			 that the method governing the computation of regular compensation under the
			 State law of that State has been modified in a manner such that—
						(1)the average weekly
			 benefit amount of regular compensation which will be payable during the period
			 of the agreement (determined disregarding any additional amounts attributable
			 to the modification described in subsection (b)(1)) will be less than
						(2)the average weekly
			 benefit amount of regular compensation which would otherwise have been payable
			 during such period under the State law, as in effect on December 31,
			 2008.
						(d)Payments to
			 States
						(1)In
			 general
							(A)Full
			 reimbursementThere shall be
			 paid to each State which has entered into an agreement under this section an
			 amount equal to 100 percent of—
								(i)the
			 total amount of additional compensation (as described in subsection (b)(1))
			 paid to individuals by the State pursuant to such agreement; and
								(ii)any
			 additional administrative expenses incurred by the State by reason of such
			 agreement (as determined by the Secretary).
								(B)Terms of
			 paymentsSums payable to any State by reason of such State’s
			 having an agreement under this section shall be payable, either in advance or
			 by way of reimbursement (as determined by the Secretary), in such amounts as
			 the Secretary estimates the State will be entitled to receive under this
			 section for each calendar month, reduced or increased, as the case may be, by
			 any amount by which the Secretary finds that his estimates for any prior
			 calendar month were greater or less than the amounts which should have been
			 paid to the State. Such estimates may be made on the basis of such statistical,
			 sampling, or other method as may be agreed upon by the Secretary and the State
			 agency of the State involved.
							(2)CertificationsThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this section.
						(3)AppropriationThere
			 are appropriated from the general fund of the Treasury, without fiscal year
			 limitation, such sums as may be necessary for purposes of this
			 subsection.
						(e)Applicability
						(1)In
			 generalAn agreement entered into under this section shall apply
			 to weeks of unemployment—
							(A)beginning after
			 the date on which such agreement is entered into; and
							(B)ending before
			 January 1, 2010.
							(2)Transition rule
			 for individuals remaining entitled to regular compensation as of January 1,
			 2010In the case of any individual who, as of the date specified
			 in paragraph (1)(B), has not yet exhausted all rights to regular compensation
			 under the State law of a State with respect to a benefit year that began before
			 such date, additional compensation (as described in subsection (b)(1)) shall
			 continue to be payable to such individual for any week beginning on or after
			 such date for which the individual is otherwise eligible for regular
			 compensation with respect to such benefit year.
						(3)TerminationNotwithstanding
			 any other provision of this subsection, no additional compensation (as
			 described in subsection (b)(1)) shall be payable for any week beginning after
			 June 30, 2010.
						(f)Fraud and
			 overpaymentsThe provisions of section 4005 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2356) shall apply with
			 respect to additional compensation (as described in subsection (b)(1)) to the
			 same extent and in the same manner as in the case of emergency unemployment
			 compensation.
					(g)Application to
			 other unemployment benefits
						(1)In
			 generalEach agreement under
			 this section shall include provisions to provide that the purposes of the
			 preceding provisions of this section shall be applied with respect to
			 unemployment benefits described in subsection (i)(3) to the same extent and in
			 the same manner as if those benefits were regular compensation.
						(2)Eligibility and
			 termination rulesAdditional compensation (as described in
			 subsection (b)(1))—
							(A)shall not be
			 payable, pursuant to this subsection, with respect to any unemployment benefits
			 described in subsection (i)(3) for any week beginning on or after the date
			 specified in subsection (e)(1)(B), except in the case of an individual who was
			 eligible to receive additional compensation (as so described) in connection
			 with any regular compensation or any unemployment benefits described in
			 subsection (i)(3) for any period of unemployment ending before such date;
			 and
							(B)shall in no event
			 be payable for any week beginning after the date specified in subsection
			 (e)(3).
							(h)Disregard of
			 additional compensation for purposes of Medicaid and SCHIPA
			 State that enters into an agreement under this section shall disregard the
			 monthly equivalent of $25 per week for any individual who receives additional
			 compensation under subsection (b)(1) in considering the amount of income of the
			 individual for any purposes under the Medicaid program under title XIX of the
			 Social Security Act and the State Children's Health Insurance Program under
			 title XXI of such Act.
					(i)DefinitionsFor
			 purposes of this section—
						(1)the terms
			 compensation, regular compensation, benefit
			 year, State, State agency, State
			 law, and week have the respective meanings given such terms
			 under section 205 of the Federal-State Extended Unemployment Compensation Act
			 of 1970 (26 U.S.C. 3304 note);
						(2)the term
			 emergency unemployment compensation means emergency unemployment
			 compensation under title IV of the Supplemental Appropriations Act, 2008
			 (Public Law 110–252; 122 Stat. 2353); and
						(3)any reference to unemployment benefits
			 described in this paragraph shall be considered to refer to—
							(A)extended
			 compensation (as defined by section 205 of the Federal-State Extended
			 Unemployment Compensation Act of 1970); and
							(B)unemployment
			 compensation (as defined by section 85(b) of the Internal Revenue Code of 1986)
			 provided under any program administered by a State under an agreement with the
			 Secretary.
							2003.Unemployment
			 compensation modernization
					(a)In
			 generalSection 903 of the
			 Social Security Act (42 U.S.C. 1103) is amended by adding at the end the
			 following:
						
							(f)Special transfers for modernization(1)(A)In addition to any other
				amounts, the Secretary of Labor shall provide for the making of unemployment
				compensation modernization incentive payments (hereinafter incentive
				payments) to the accounts of the States in the Unemployment Trust Fund,
				by transfer from amounts reserved for that purpose in the Federal unemployment
				account, in accordance with succeeding provisions of this subsection.
									(B)The maximum incentive payment allowable
				under this subsection with respect to any State shall, as determined by the
				Secretary of Labor, be equal to the amount obtained by multiplying
				$7,000,000,000 by the same ratio as would apply under subsection (a)(2)(B) for
				purposes of determining such State’s share of any excess amount (as described
				in subsection (a)(1)) that would have been subject to transfer to State
				accounts, as of October 1, 2008, under the provisions of subsection (a).
									(C)Of the maximum incentive payment
				determined under subparagraph (B) with respect to a State—
										(i)one-third shall be transferred to the
				account of such State upon a certification under paragraph (4)(B) that the
				State law of such State meets the requirements of paragraph (2); and
										(ii)the remainder shall be transferred to
				the account of such State upon a certification under paragraph (4)(B) that the
				State law of such State meets the requirements of paragraph (3).
										(2)The State law of a State meets the
				requirements of this paragraph if such State law—
									(A)uses a base period that includes the
				most recently completed calendar quarter before the start of the benefit year
				for purposes of determining eligibility for unemployment compensation;
				or
									(B)provides that, in the case of an
				individual who would not otherwise be eligible for unemployment compensation
				under the State law because of the use of a base period that does not include
				the most recently completed calendar quarter before the start of the benefit
				year, eligibility shall be determined using a base period that includes such
				calendar quarter.
									(3)The State law of a State meets the
				requirements of this paragraph if such State law includes provisions to carry
				out at least 2 of the following subparagraphs:
									(A)An individual shall not be denied
				regular unemployment compensation under any State law provisions relating to
				availability for work, active search for work, or refusal to accept work,
				solely because such individual is seeking only part-time (and not full-time)
				work, except that the State law provisions carrying out this subparagraph may
				exclude an individual if a majority of the weeks of work in such individual’s
				base period do not include part-time work.
									(B)An individual shall not be
				disqualified from regular unemployment compensation for separating from
				employment if that separation is for any compelling family reason. For purposes
				of this subparagraph, the term compelling family reason means the
				following:
										(i)Domestic violence, verified by such
				reasonable and confidential documentation as the State law may require, which
				causes the individual reasonably to believe that such individual’s continued
				employment would jeopardize the safety of the individual or of any member of
				the individual’s immediate family (as defined by the Secretary of
				Labor).
										(ii)The illness or disability of a
				member of the individual’s immediate family (as defined by the Secretary of
				Labor).
										(iii)The need for the individual to
				accompany such individual’s spouse—
											(I)to a place from which it is impractical
				for such individual to commute; and
											(II)due to a change in location of the
				spouse’s employment.
											(C)Weekly unemployment compensation is
				payable under this subparagraph to any individual who is unemployed (as
				determined under the State unemployment compensation law), has exhausted all
				rights to regular unemployment compensation under the State law, and is
				enrolled and making satisfactory progress in a State-approved training program
				or in a job training program authorized under the Workforce Investment Act of
				1998. Such programs shall prepare individuals who have been separated from a
				declining occupation, or who have been involuntarily and indefinitely separated
				from employment as a result of a permanent reduction of operations at the
				individual’s place of employment, for entry into a high-demand occupation. The
				amount of unemployment compensation payable under this subparagraph to an
				individual for a week of unemployment shall be equal to the individual’s
				average weekly benefit amount (including dependents’ allowances) for the most
				recent benefit year, and the total amount of unemployment compensation payable
				under this subparagraph to any individual shall be equal to at least 26 times
				the individual’s average weekly benefit amount (including dependents’
				allowances) for the most recent benefit year.
									(D)Dependents' allowances are provided, in the
				case of any individual who is entitled to receive regular unemployment
				compensation and who has any dependents (as defined by State law), in an amount
				equal to at least $15 per dependent per week, subject to any aggregate
				limitation on such allowances which the State law may establish (but which
				aggregate limitation on the total allowance for dependents paid to an
				individual may not be less than $50 for each week of unemployment or 50 percent
				of the individual's weekly benefit amount for the benefit year, whichever is
				less).
									(4)(A)Any State seeking an incentive payment
				under this subsection shall submit an application therefor at such time, in
				such manner, and complete with such information as the Secretary of Labor may
				within 60 days after the date of the enactment of this subsection prescribe
				(whether by regulation or otherwise), including information relating to
				compliance with the requirements of paragraph (2) or (3), as well as how the
				State intends to use the incentive payment to improve or strengthen the State’s
				unemployment compensation program. The Secretary of Labor shall, within 30 days
				after receiving a complete application, notify the State agency of the State of
				the Secretary’s findings with respect to the requirements of paragraph (2) or
				(3) (or both).
									(B)(i)If the Secretary of
				Labor finds that the State law provisions (disregarding any State law
				provisions which are not then currently in effect as permanent law or which are
				subject to discontinuation) meet the requirements of paragraph (2) or (3), as
				the case may be, the Secretary of Labor shall thereupon make a certification to
				that effect to the Secretary of the Treasury, together with a certification as
				to the amount of the incentive payment to be transferred to the State account
				pursuant to that finding. The Secretary of the Treasury shall make the
				appropriate transfer within 7 days after receiving such certification.
										(ii)For purposes of clause (i), State
				law provisions which are to take effect within 12 months after the date of
				their certification under this subparagraph shall be considered to be in effect
				as of the date of such certification.
										(C)(i)No certification of compliance with the
				requirements of paragraph (2) or (3) may be made with respect to any State
				whose State law is not otherwise eligible for certification under section 303
				or approvable under section 3304 of the Federal Unemployment Tax Act.
										(ii)No certification of compliance with
				the requirements of paragraph (3) may be made with respect to any State whose
				State law is not in compliance with the requirements of paragraph (2).
										(iii)No application under subparagraph (A) may
				be considered if submitted before the date of the enactment of this subsection
				or after the latest date necessary (as specified by the Secretary of Labor) to
				ensure that all incentive payments under this subsection are made before
				October 1, 2010. In the case of a State in which the first day of the first
				regularly scheduled session of the State legislature beginning after the date
				of enactment of this subsection begins after December 31, 2010, the preceding
				sentence shall be applied by substituting October 1, 2011 for
				October 1, 2010 .
										(5)(A)Except as provided in subparagraph (B), any
				amount transferred to the account of a State under this subsection may be used
				by such State only in the payment of cash benefits to individuals with respect
				to their unemployment (including for dependents’ allowances and for
				unemployment compensation under paragraph (3)(C)), exclusive of expenses of
				administration.
									(B)A
				State may, subject to the same conditions as set forth in subsection (c)(2)
				(excluding subparagraph (B) thereof, and deeming the reference to
				subsections (a) and (b) in subparagraph (D) thereof to include
				this subsection), use any amount transferred to the account of such State under
				this subsection for the administration of its unemployment compensation law and
				public employment offices.
									(6)Out of any money in the Federal
				unemployment account not otherwise appropriated, the Secretary of the Treasury
				shall reserve $7,000,000,000 for incentive payments under this subsection. Any
				amount so reserved shall not be taken into account for purposes of any
				determination under section 902, 910, or 1203 of the amount in the Federal
				unemployment account as of any given time. Any amount so reserved for which the
				Secretary of the Treasury has not received a certification under paragraph
				(4)(B) by the deadline described in paragraph (4)(C)(iii) shall, upon the close
				of fiscal year 2011, become unrestricted as to use as part of the Federal
				unemployment account.
								(7)For purposes of this subsection, the
				terms benefit year, base period, and
				week have the respective meanings given such terms under section
				205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26
				U.S.C. 3304 note).
								(g)Special transfer in fiscal year 2009 for
		  administration(1)In addition to any other amounts, the
				Secretary of the Treasury shall transfer from the employment security
				administration account to the account of each State in the Unemployment Trust
				Fund, within 30 days after the date of the enactment of this subsection, the
				amount determined with respect to such State under paragraph (2).
								(2)The amount to be transferred under
				this subsection to a State account shall (as determined by the Secretary of
				Labor and certified by such Secretary to the Secretary of the Treasury) be
				equal to the amount obtained by multiplying $500,000,000 by the same ratio as
				determined under subsection (f)(1)(B) with respect to such State.
								(3)Any amount transferred to the account
				of a State as a result of the enactment of this subsection may be used by the
				State agency of such State only in the payment of expenses incurred by it
				for—
									(A)the administration of the provisions
				of its State law carrying out the purposes of subsection (f)(2) or any
				subparagraph of subsection (f)(3);
									(B)improved outreach to individuals who
				might be eligible for regular unemployment compensation by virtue of any
				provisions of the State law which are described in subparagraph (A);
									(C)the improvement of unemployment
				benefit and unemployment tax operations, including responding to increased
				demand for unemployment compensation; and
									(D)staff-assisted reemployment services
				for unemployment compensation
				claimants.
									.
					(b)RegulationsThe
			 Secretary of Labor may prescribe any regulations, operating instructions, or
			 other guidance necessary to carry out the amendment made by subsection
			 (a).
					2004.Temporary
			 assistance for States with advancesSection 1202(b) of the Social Security Act
			 (42 U.S.C. 1322(b)) is amended by adding at the end the following new
			 paragraph:
					
						(10)(A)With respect to the
				period beginning on the date of enactment of this paragraph and ending on
				December 31, 2010—
								(i)any interest payment otherwise due
				from a State under this subsection during such period shall be deemed to have
				been made by the State; and
								(ii)no interest shall accrue on any
				advance or advances made under section 1201 to a State during such
				period.
								(B)The provisions of subparagraph (A)
				shall have no effect on the requirement for interest payments under this
				subsection after the period described in such subparagraph or on the accrual of
				interest under this subsection after such
				period.
							.
				BAssistance for
			 vulnerable individuals
				2101.Emergency fund for
			 TANF program
					(a)Temporary
			 fund
						(1)In
			 generalSection 403 of the
			 Social Security Act (42 U.S.C. 603) is amended by adding at the end the
			 following:
							
								(c)Emergency
				fund
									(1)EstablishmentThere is established in the Treasury of the
				United States a fund which shall be known as the Emergency Contingency
				Fund for State Temporary Assistance for Needy Families Programs (in
				this subsection referred to as the Emergency Fund).
									(2)Deposits into
				fund
										(A)In
				generalOut of any money in
				the Treasury of the United States not otherwise appropriated, there are
				appropriated for fiscal year 2009, $3,000,000,000 for payment to the Emergency
				Fund.
										(B)Availability
				and use of fundsThe amounts
				appropriated to the Emergency Fund under subparagraph (A) shall remain
				available through fiscal year 2010 and shall be used to make grants to States
				in each of fiscal years 2009 and 2010 in accordance with the requirements of
				paragraph (3).
										(C)LimitationIn
				no case may the Secretary make a grant from the Emergency Fund for a fiscal
				year after fiscal year 2010.
										(3)Grants
										(A)Grant related to
				caseload increases
											(i)In
				generalFor each calendar
				quarter in fiscal year 2009 or 2010, the Secretary shall make a grant from the
				Emergency Fund to each State that—
												(I)requests a grant
				under this subparagraph for the quarter; and
												(II)meets the
				requirement of clause (ii) for the quarter.
												(ii)Caseload
				increase requirementA State meets the requirement of this clause
				for a quarter if the average monthly assistance caseload of the State for the
				quarter exceeds the average monthly assistance caseload of the State for the
				corresponding quarter in the emergency fund base year of the State.
											(iii)Amount of
				grantSubject to paragraph
				(5), the amount of the grant to be made to a State under this subparagraph for
				a quarter shall be 80 percent of the amount (if any) by which the total
				expenditures of the State for basic assistance (as defined by the Secretary) in
				the quarter, whether under the State program funded under this part or as
				qualified State expenditures, exceeds the total expenditures of the State for
				such assistance for the corresponding quarter in the emergency fund base year
				of the State.
											(B)Grant related to
				increased expenditures for non-recurrent short term benefits
											(i)In
				generalFor each calendar
				quarter in fiscal year 2009 or 2010, the Secretary shall make a grant from the
				Emergency Fund to each State that—
												(I)requests a grant
				under this subparagraph for the quarter; and
												(II)meets the
				requirement of clause (ii) for the quarter.
												(ii)Non-recurrent
				short-term expenditure requirementA State meets the requirement of this
				clause for a quarter if the total expenditures of the State for non-recurrent
				short-term benefits in the quarter, whether under the State program funded
				under this part or as qualified State expenditures, exceeds the total such
				expenditures of the State for non-recurrent short-term benefits in the
				corresponding quarter in the emergency fund base year of the State.
											(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter shall be an amount equal
				to 80 percent of the excess described in clause (ii).
											(C)Grant related to
				increased expenditures for subsidized employment
											(i)In
				generalFor each calendar
				quarter in fiscal year 2009 or 2010, the Secretary shall make a grant from the
				Emergency Fund to each State that—
												(I)requests a grant
				under this subparagraph for the quarter; and
												(II)meets the
				requirement of clause (ii) for the quarter.
												(ii)Subsidized
				employment expenditure requirementA State meets the requirement of this
				clause for a quarter if the total expenditures of the State for subsidized
				employment in the quarter, whether under the State program funded under this
				part or as qualified State expenditures, exceeds the total of such expenditures
				of the State in the corresponding quarter in the emergency fund base year of
				the State.
											(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter shall be an amount equal
				to 80 percent of the excess described in clause (ii).
											(4)Authority to
				make necessary adjustments to data and collect needed dataIn determining the size of the caseload of
				a State and the expenditures of a State for basic assistance, non-recurrent
				short-term benefits, and subsidized employment, during any period for which the
				State requests funds under this subsection, and during the emergency fund base
				year of the State, the Secretary may make appropriate adjustments to the data
				to ensure that the data reflect expenditures under the State program funded
				under this part and qualified State expenditures. The Secretary may develop a
				mechanism for collecting expenditure data, including procedures which allow
				States to make reasonable estimates, and may set deadlines for making revisions
				to the data.
									(5)LimitationThe
				total amount payable to a single State under subsection (b) and this subsection
				for a fiscal year shall not exceed 25 percent of the State family assistance
				grant.
									(6)Limitations on
				use of fundsA State to which
				an amount is paid under this subsection may use the amount only as authorized
				by section 404.
									(7)Timing of
				implementationThe Secretary
				shall implement this subsection as quickly as reasonably possible, pursuant to
				appropriate guidance to States.
									(8)DefinitionsIn this subsection:
										(A)Average monthly
				assistance caseload definedThe term average monthly
				assistance caseload means, with respect to a State and a quarter, the
				number of families receiving assistance during the quarter under the State
				program funded under this part or as qualified State expenditures, subject to
				adjustment under paragraph (4).
										(B)Emergency fund
				base year
											(i)In
				generalThe term emergency fund base year means,
				with respect to a State and a category described in clause (ii), whichever of
				fiscal year 2007 or 2008 is the fiscal year in which the amount described by
				the category with respect to the State is the lesser.
											(ii)Categories
				describedThe categories described in this clause are the
				following:
												(I)The average
				monthly assistance caseload of the State.
												(II)The total expenditures of the State for
				non-recurrent short-term benefits, whether under the State program funded under
				this part or as qualified State expenditures.
												(III)The total expenditures of the State for
				subsidized employment, whether under the State program funded under this part
				or as qualified State expenditures.
												(C)Qualified State
				expendituresThe term qualified State expenditures
				has the meaning given the term in section
				409(a)(7).
										.
						(2)RepealEffective
			 October 1, 2010, subsection (c) of section 403 of the Social Security Act (42
			 U.S.C. 603) (as added by paragraph (1)) is repealed.
						(b)Temporary
			 modification of caseload reduction creditSection 407(b)(3)(A)(i)
			 of such Act (42 U.S.C. 607(b)(3)(A)(i)) is amended by inserting (or if
			 the immediately preceding fiscal year is fiscal year 2008, 2009, or 2010, then,
			 at State option, during the emergency fund base year of the State with respect
			 to the average monthly assistance caseload of the State (within the meaning of
			 section 403(c)(8)(B), except that, if a State elects such option for fiscal
			 year 2008, the emergency fund base year of the State with respect to such
			 caseload shall be fiscal year 2007)) before under the
			 State.
					(c)Disregard from
			 limitation on total payments to territoriesSection 1108(a)(2) of
			 the Social Security Act (42 U.S.C. 1308(a)(2)) is amended by inserting
			 403(c)(3), after 403(a)(5),.
					(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					2102.Extension of
			 TANF supplemental grants
					(a)Extension
			 through fiscal year 2010Section 7101(a) of the Deficit Reduction
			 Act of 2005 (Public Law 109–171; 120 Stat. 135), as amended by section 301(a)
			 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), is amended by striking fiscal year 2009 and inserting
			 fiscal year 2010.
					(b)Conforming
			 amendmentSection 403(a)(3)(H)(ii) of the Social Security Act (42
			 U.S.C. 603(a)(3)(H)(ii)) is amended to read as follows:
						
							(ii)subparagraph (G)
				shall be applied as if fiscal year 2010 were substituted for
				fiscal year 2001;
				and
							.
					2103.Clarification
			 of authority of States to use TANF funds carried over from prior years to
			 provide TANF benefits and servicesSection 404(e) of the Social Security Act
			 (42 U.S.C. 604(e)) is amended to read as follows:
					
						(e)Authority To
				carry over certain amounts for benefits or services or for future
				contingenciesA State or tribe may use a grant made to the State
				or tribe under this part for any fiscal year to provide, without fiscal year
				limitation, any benefit or service that may be provided under the State or
				tribal program funded under this
				part.
						.
				2104.Temporary
			 reinstatement of authority to provide Federal matching payments for State
			 spending of child support incentive paymentsDuring the period that begins on October 1,
			 2008, and ends on December 31, 2010, section 455(a)(1) of the Social Security
			 Act (42 U.S.C. 655(a)(1)) shall be applied without regard to the amendment made
			 by section 7309(a) of the Deficit Reduction Act of 2005 (Public Law 109–171,
			 120 Stat. 147).
				IIIHealth
			 insurance assistance 
			3000.Table of
			 contents of titleThe table of
			 contents for this title is as follows:
				
					TITLE III—Health insurance assistance 
					Sec. 3000. Table of contents of title.
					Subtitle A—Premium Subsidies for COBRA
				Continuation Coverage for Unemployed Workers
					Sec. 3001. Premium assistance for COBRA
				benefits.
					Subtitle B—Transitional Medical Assistance (TMA)
					Sec. 3101. Extension of transitional medical assistance
				(TMA).
					Subtitle C—Extension of the Qualified Individual (QI)
				program
					Sec. 3201. Extension of the qualifying individual (QI)
				program.
					Subtitle D—Other Provisions
					Sec. 3301. Premiums and cost sharing protections under
				Medicaid, eligibility determinations under Medicaid and CHIP, and protection of
				certain Indian property from Medicaid estate recovery.
					Sec. 3302. Rules applicable under Medicaid and CHIP to managed
				care entities with respect to Indian enrollees and Indian health care providers
				and Indian managed care entities.
					Sec. 3303. Consultation on Medicaid, CHIP, and other health
				care programs funded under the Social Security Act involving Indian Health
				Programs and Urban Indian Organizations.
					Sec. 3304. Application of prompt pay requirements to nursing
				facilities.
					Sec. 3305. Period of application; sunset.
				
			APremium Subsidies
			 for COBRA Continuation Coverage for Unemployed Workers
				3001.Premium
			 assistance for COBRA benefits
					(a)Table of
			 contents of subtitleThe table of contents of this subtitle is as
			 follows:
						
							Sec. 3001. Premium assistance for COBRA
				benefits.
						
					(b)Premium
			 assistance for COBRA continuation coverage for unemployed workers and their
			 families
						(1)Provision of
			 premium assistance
							(A)Reduction of
			 premiums payableIn the case of any premium for a month of
			 coverage beginning after the date of the enactment of the Act for COBRA
			 continuation coverage with respect to any assistance eligible individual, such
			 individual shall be treated for purposes of any COBRA continuation provision as
			 having paid the amount of such premium if such individual pays 35 percent of
			 the amount of such premium (as determined without regard to this
			 subsection).
							(B)Plan enrollment
			 option
								(i)In
			 generalNotwithstanding the COBRA continuation provisions, an
			 assistance eligible individual may, not later than 90 days after the date of
			 notice of the plan enrollment option described in this subparagraph, elect to
			 enroll in coverage under a plan offered by the employer involved, or the
			 employee organization involved (including, for this purpose, a joint board of
			 trustees of a multiemployer trust affiliated with one or more multiemployer
			 plans), that is different than coverage under the plan in which such individual
			 was enrolled at the time the qualifying event occurred, and such coverage shall
			 be treated as COBRA continuation coverage for purposes of the applicable COBRA
			 continuation coverage provision.
								(ii)RequirementsAn
			 assistance eligible individual may elect to enroll in different coverage as
			 described in clause (i) only if—
									(I)the employer
			 involved has made a determination that such employer will permit assistance
			 eligible individuals to enroll in different coverage as provided for this
			 subparagraph;
									(II)the premium for
			 such different coverage does not exceed the premium for coverage in which the
			 individual was enrolled at the time the qualifying event occurred;
									(III)the different
			 coverage in which the individual elects to enroll is coverage that is also
			 offered to the active employees of the employer at the time at which such
			 election is made; and
									(IV)the different
			 coverage is not—
										(aa)coverage that
			 provides only dental, vision, counseling, or referral services (or a
			 combination of such services);
										(bb)a health
			 flexible spending account or health reimbursement arrangement; or
										(cc)coverage that
			 provides coverage for services or treatments furnished in an on-site medical
			 facility maintained by the employer and that consists primarily of first-aid
			 services, prevention and wellness care, or similar care (or a combination of
			 such care).
										(C)Premium
			 reimbursementFor provisions providing the balance of such
			 premium, see section 6432 of the Internal Revenue Code of 1986, as added by
			 paragraph (12).
							(2)Limitation of
			 period of premium assistance
							(A)In
			 generalParagraph (1)(A) shall not apply with respect to any
			 assistance eligible individual for months of coverage beginning on or after the
			 earlier of—
								(i)the first date that such individual is
			 eligible for coverage under any other group health plan (other than coverage
			 consisting of only dental, vision, counseling, or referral services (or a
			 combination thereof), coverage under a health reimbursement arrangement or a
			 health flexible spending arrangement, or coverage of treatment that is
			 furnished in an on-site medical facility maintained by the employer and that
			 consists primarily of first-aid services, prevention and wellness care, or
			 similar care (or a combination thereof)) or is eligible for benefits under
			 title XVIII of the Social Security Act; or
								(ii)the earliest of—
									(I)the date which is
			 9 months after the first day of first month that paragraph (1)(A) applies with
			 respect to such individual,
									(II)the date
			 following the expiration of the maximum period of continuation coverage
			 required under the applicable COBRA continuation coverage provision, or
									(III)the date
			 following the expiration of the period of continuation coverage allowed under
			 paragraph (4)(B)(ii).
									(B)Timing of
			 eligibility for additional coverageFor purposes of subparagraph
			 (A)(i), an individual shall not be treated as eligible for coverage under a
			 group health plan before the first date on which such individual could be
			 covered under such plan.
							(C)Notification
			 requirementAn assistance eligible individual shall notify in
			 writing the group health plan with respect to which paragraph (1)(A) applies if
			 such paragraph ceases to apply by reason of subparagraph (A)(i). Such notice
			 shall be provided to the group health plan in such time and manner as may be
			 specified by the Secretary of Labor.
							(3)Assistance
			 eligible individualFor purposes of this section, the term
			 assistance eligible individual means any qualified beneficiary
			 if—
							(A)at any time during the period that begins
			 with September 1, 2008, and ends with December 31, 2009, such qualified
			 beneficiary is eligible for COBRA continuation coverage,
							(B)such qualified
			 beneficiary elects such coverage, and
							(C)the qualifying event with respect to the
			 COBRA continuation coverage consists of the involuntary termination of the
			 covered employee’s employment and occurred during such period.
							(4)Extension of
			 election period and effect on coverage
							(A)In
			 generalNotwithstanding section 605(a) of the Employee Retirement
			 Income Security Act of 1974, section 4980B(f)(5)(A) of the Internal Revenue
			 Code of 1986, section 2205(a) of the Public Health Service Act, and section
			 8905a(c)(2) of title 5, United States Code, in the case of an individual who is
			 a qualified beneficiary described in paragraph (3)(A) as of the date of the
			 enactment of this Act and has not made the election referred to in paragraph
			 (3)(B) as of such date, such individual may elect the COBRA continuation
			 coverage under the COBRA continuation coverage provisions containing such
			 sections during the 60-day period commencing with the date on which the
			 notification required under paragraph (7)(C) is provided to such
			 individual.
							(B)Commencement of
			 coverage; no reach-backAny COBRA continuation coverage elected
			 by a qualified beneficiary during an extended election period under
			 subparagraph (A)—
								(i)shall commence on
			 the date of the enactment of this Act, and
								(ii)shall not extend
			 beyond the period of COBRA continuation coverage that would have been required
			 under the applicable COBRA continuation coverage provision if the coverage had
			 been elected as required under such provision.
								(C)Preexisting
			 conditionsWith respect to a qualified beneficiary who elects
			 COBRA continuation coverage pursuant to subparagraph (A), the period—
								(i)beginning on the
			 date of the qualifying event, and
								(ii)ending with the
			 day before the date of the enactment of this Act,
								shall be disregarded for purposes
			 of determining the 63-day periods referred to in section 701)(2) of the
			 Employee Retirement Income Security Act of 1974, section 9801(c)(2) of the
			 Internal Revenue Code of 1986, and section 2701(c)(2) of the Public Health
			 Service Act.(5)Expedited
			 review of denials of premium assistanceIn any case in which an individual requests
			 treatment as an assistance eligible individual and is denied such treatment by
			 the group health plan by reason of such individual’s ineligibility for COBRA
			 continuation coverage, the Secretary of Labor (or the Secretary of Health and
			 Human services in connection with COBRA continuation coverage which is provided
			 other than pursuant to part 6 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974), in consultation with the Secretary of
			 the Treasury, shall provide for expedited review of such denial. An individual
			 shall be entitled to such review upon application to such Secretary in such
			 form and manner as shall be provided by such Secretary. Such Secretary shall
			 make a determination regarding such individual’s eligibility within 10 business
			 days after receipt of such individual’s application for review under this
			 paragraph.
						(6)Disregard of
			 subsidies for purposes of Federal and State programsNotwithstanding any other provision of law,
			 any premium reduction with respect to an assistance eligible individual under
			 this subsection shall not be considered income or resources in determining
			 eligibility for, or the amount of assistance or benefits provided under, any
			 other public benefit provided under Federal law or the law of any State or
			 political subdivision thereof.
						(7)Notices to
			 individuals
							(A)General
			 notice
								(i)In
			 generalIn the case of
			 notices provided under section 606(4) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1166(4)), section 4980B(f)(6)(D) of the
			 Internal Revenue Code of 1986, section 2206(4) of the Public Health Service Act
			 (42 U.S.C. 300bb–6(4)), or section 8905a(f)(2)(A) of title 5, United States
			 Code, with respect to individuals who, during the period described in paragraph
			 (3)(A), become entitled to elect COBRA continuation coverage, such notices
			 shall include an additional notification to the recipient of—
									(I)the availability of premium reduction with
			 respect to such coverage under this subsection; and
									(II)the option to enroll in different coverage
			 if an employer that permits assistance eligible individuals to elect enrollment
			 in different coverage (as described in paragraph (1)(B)).
									(ii)Alternative
			 noticeIn the case of COBRA
			 continuation coverage to which the notice provision under such sections does
			 not apply, the Secretary of Labor, in consultation with the Secretary of the
			 Treasury and the Secretary of Health and Human Services, shall, in coordination
			 with administrators of the group health plans (or other entities) that provide
			 or administer the COBRA continuation coverage involved, provide rules requiring
			 the provision of such notice.
								(iii)FormThe requirement of the additional
			 notification under this subparagraph may be met by amendment of existing notice
			 forms or by inclusion of a separate document with the notice otherwise
			 required.
								(B)Specific
			 requirementsEach additional
			 notification under subparagraph (A) shall include—
								(i)the forms necessary for establishing
			 eligibility for premium reduction under this subsection,
								(ii)the name, address, and telephone number
			 necessary to contact the plan administrator and any other person maintaining
			 relevant information in connection with such premium reduction,
								(iii)a
			 description of the extended election period provided for in paragraph
			 (4)(A),
								(iv)a
			 description of the obligation of the qualified beneficiary under paragraph
			 (2)(C) to notify the plan providing continuation coverage of eligibility for
			 subsequent coverage under another group health plan or eligibility for benefits
			 under title XVIII of the Social Security Act and the penalty provided for
			 failure to so notify the plan,
								(v)a description, displayed in a prominent
			 manner, of the qualified beneficiary’s right to a reduced premium and any
			 conditions on entitlement to the reduced premium; and
								(vi)a description of
			 the option of the qualified beneficiary to enroll in different coverage if the
			 employer permits such beneficiary to elect to enroll in such different coverage
			 under paragraph (1)(B).
								(C)Notice relating
			 to retroactive coverageIn
			 the case of an individual described in paragraph (3)(A) who has elected COBRA
			 continuation coverage as of the date of enactment of this Act or an individual
			 described in paragraph (4)(A), the administrator of the group health plan (or
			 other person) involved shall provide (within 60 days after the date of
			 enactment of this Act) for the additional notification required to be provided
			 under subparagraph (A).
							(D)Model
			 noticesNot later than 30
			 days after the date of enactment of this Act, the Secretary of the Labor, in
			 consultation with the Secretary of the Treasury and the Secretary of Health and
			 Human Services, shall prescribe models for the additional notification required
			 under this paragraph.
							(8)SafeguardsThe
			 Secretary of the Treasury shall provide such rules, procedures, regulations,
			 and other guidance as may be necessary and appropriate to prevent fraud and
			 abuse under this subsection.
						(9)OutreachThe Secretary of Labor, in consultation
			 with the Secretary of the Treasury and the Secretary of Health and Human
			 Services, shall provide outreach consisting of public education and enrollment
			 assistance relating to premium reduction provided under this subsection. Such
			 outreach shall target employers, group health plan administrators, public
			 assistance programs, States, insurers, and other entities as determined
			 appropriate by such Secretaries. Such outreach shall include an initial focus
			 on those individuals electing continuation coverage who are referred to in
			 paragraph (7)(C). Information on such premium reduction, including enrollment,
			 shall also be made available on website of the Departments of Labor, Treasury,
			 and Health and Human Services.
						(10)DefinitionsFor
			 purposes of this subsection—
							(A)AdministratorThe term administrator has
			 the meaning given such term in section 3(16) of the Employee Retirement Income
			 Security Act of 1974.
							(B)COBRA
			 continuation coverageThe
			 term COBRA continuation coverage means continuation coverage
			 provided pursuant to part 6 of subtitle B of title I of the Employee Retirement
			 Income Security Act of 1974 (other than under section 609), title XXII of the
			 Public Health Service Act, section 4980B of the Internal Revenue Code of 1986
			 (other than subsection (f)(1) of such section insofar as it relates to
			 pediatric vaccines), or section 8905a of title 5, United States Code, or under
			 a State program that provides continuation coverage comparable to such
			 continuation coverage. Such term does not include coverage under a health
			 flexible spending arrangement.
							(C)COBRA
			 continuation provisionThe term COBRA continuation
			 provision means the provisions of law described in subparagraph
			 (B).
							(D)Covered
			 employeeThe term covered employee has the meaning
			 given such term in section 607(2) of the Employee Retirement Income Security
			 Act of 1974.
							(E)Qualified
			 beneficiaryThe term qualified beneficiary has the
			 meaning given such term in section 607(3) of the Employee Retirement Income
			 Security Act of 1974.
							(F)Group health
			 planThe term group
			 health plan has the meaning given such term in section 607(1) of the
			 Employee Retirement Income Security Act of 1974.
							(G)StateThe term State includes the
			 District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
							(11)Reports
							(A)Interim
			 reportThe Secretary of the Treasury shall submit an interim
			 report to the Committee on Education and Labor, the Committee on Ways and
			 Means, and the Committee on Energy and Commerce of the House of Representatives
			 and the Committee on Health, Education, Labor, and Pensions and the Committee
			 on Finance of the Senate regarding the premium reduction provided under this
			 subsection that includes—
								(i)the
			 number of individuals provided such assistance as of the date of the report;
			 and
								(ii)the total amount
			 of expenditures incurred (with administrative expenditures noted separately) in
			 connection with such assistance as of the date of the report.
								(B)Final
			 reportAs soon as practicable after the last period of COBRA
			 continuation coverage for which premium reduction is provided under this
			 section, the Secretary of the Treasury shall submit a final report to each
			 Committee referred to in subparagraph (A) that includes—
								(i)the
			 number of individuals provided premium reduction under this section;
								(ii)the average
			 dollar amount (monthly and annually) of premium reductions provided to such
			 individuals; and
								(iii)the total
			 amount of expenditures incurred (with administrative expenditures noted
			 separately) in connection with premium reduction under this section.
								(12)COBRA premium
			 assistance
							(A)In
			 generalSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
								
									6432.COBRA premium
				assistance
										(a)In
				generalThe person to whom
				premiums are payable under COBRA continuation coverage shall be reimbursed for
				the amount of premiums not paid by plan beneficiaries by reason of section
				3001(b) of the American Recovery and Reinvestment Act of 2009. Such amount
				shall be treated as a credit against the requirement of such person to make
				deposits of payroll taxes and the liability of such person for payroll taxes.
				To the extent that such amount exceeds the amount of such taxes, the Secretary
				shall pay to such person the amount of such excess. No payment may be made
				under this subsection to a person with respect to any assistance eligible
				individual until after such person has received the reduced premium from such
				individual required under section 3001(a)(1)(A) of such Act.
										(b)Payroll
				taxesFor purposes of this section, the term payroll
				taxes means—
											(1)amounts required to be deducted and
				withheld for the payroll period under section 3401 (relating to wage
				withholding),
											(2)amounts required
				to be deducted for the payroll period under section 3102 (relating to FICA
				employee taxes), and
											(3)amounts of the
				taxes imposed for the payroll period under section 3111 (relating to FICA
				employer taxes).
											(c)Treatment of
				creditExcept as otherwise
				provided by the Secretary, the credit described in subsection (a) shall be
				applied as though the employer had paid to the Secretary, on the day that the
				qualified beneficiary’s premium payment is received, an amount equal to such
				credit.
										(d)Treatment of
				paymentFor purposes of section 1324(b)(2) of title 31, United
				States Code, any payment under this subsection shall be treated in the same
				manner as a refund of the credit under section 35.
										(e)Reporting
											(1)In
				generalEach person entitled to reimbursement under subsection
				(a) for any period shall submit such reports as the Secretary may require,
				including—
												(A)an attestation of
				involuntary termination of employment for each covered employee on the basis of
				whose termination entitlement to reimbursement is claimed under subsection (a),
				and
												(B)a report of the
				amount of payroll taxes offset under subsection (a) for the reporting period
				and the estimated offsets of such taxes for the subsequent reporting period in
				connection with reimbursements under subsection (a).
												(2)Timing of
				reports relating to amount of payroll taxesReports required
				under paragraph (1)(B) shall be submitted at the same time as deposits of taxes
				imposed by chapters 21, 22, and 24 or at such time as is specified by the
				Secretary.
											(f)RegulationsThe
				Secretary may issue such regulations or other guidance as may be necessary or
				appropriate to carry out this section, including the requirement to report
				information or the establishment of other methods for verifying the correct
				amounts of payments and credits under this section, and the application of this
				section to group health plans which are multiemployer
				plans.
										.
							(B)Social Security
			 Trust Funds held harmlessIn determining any amount transferred
			 or appropriated to any fund under the Social Security Act, section 6432 of the
			 Internal Revenue Code of 1986 shall not be taken into account.
							(C)Clerical
			 amendmentThe table of
			 sections for subchapter B of chapter 65 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new item:
								
									
										Sec. 6432. COBRA premium
				assistance.
									
									.
							(D)Effective
			 dateThe amendments made by this paragraph shall apply to
			 premiums to which subsection (a)(1)(A) applies.
							(E)Special
			 rule
								(i)In
			 generalIn the case of an assistance eligible individual who pays
			 the full premium amount required for COBRA continuation coverage for any month
			 during the 60-day period beginning on the first day of the first month after
			 the date of enactment of this Act, the person to whom such payment is made
			 shall—
									(I)make a
			 reimbursement payment to such individual for the amount of such premium paid in
			 excess of the amount required to be paid under subsection (b)(1)(A); or
									(II)provide credit
			 to the individual for such amount in a manner that reduces one or more
			 subsequent premium payments that the individual is required to pay under such
			 subsection for the coverage involved.
									(ii)Reimbursing
			 employerA person to which clause (i) applies shall be reimbursed
			 as provided for in section 6432 of the Internal Revenue Code of 1986 for any
			 payment made, or credit provided, to the employee under such clause.
								(iii)Payment or
			 creditsUnless it is reasonable to believe that the credit for
			 the excess payment in clause (i)(II) will be used by the assistance eligible
			 individual within 180 days of the date on which the person receives from the
			 individual the payment of the full premium amount, a person to which clause (i)
			 applies shall make the payment required under such clause to the individual
			 within 60 days of such payment of the full premium amount. If, as of any day
			 within the 180-day period, it is no longer reasonable to believe that the
			 credit will be used during that period, payment equal to the remainder of the
			 credit outstanding shall be made to the individual within 60 days of such
			 day.
								(13)Penalty for
			 failure to notify health plan of cessation of eligibility for premium
			 assistance
							(A)In
			 generalPart I of subchapter B of chapter 68 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
								
									6720C.Penalty for
				failure to notify health plan of cessation of eligibility for COBRA premium
				assistance
										(a)In
				generalAny person required
				to notify a group health plan under section 3001(a)(2)(C) of the American
				Recovery and Reinvestment Act of 2009 who fails to make such a notification at
				such time and in such manner as the Secretary of Labor may require shall pay a
				penalty of 110 percent of the premium reduction provided under such section
				after termination of eligibility under such subsection.
										(b)Reasonable
				cause exceptionNo penalty
				shall be imposed under subsection (a) with respect to any failure if it is
				shown that such failure is due to reasonable cause and not to willful
				neglect.
										.
							(B)Clerical
			 amendmentThe table of sections of part I of subchapter B of
			 chapter 68 of such Code is amended by adding at the end the following new
			 item:
								
									
										Sec. 6720C. Penalty for failure to notify
				health plan of cessation of eligibility for COBRA premium
				assistance.
									
									.
							(C)Effective
			 dateThe amendments made by this paragraph shall apply to
			 failures occurring after the date of the enactment of this Act.
							(14)Coordination
			 with HCTC
							(A)In
			 generalSubsection (g) of section 35 of the Internal Revenue Code
			 of 1986 is amended by redesignating paragraph (9) as paragraph (10) and
			 inserting after paragraph (8) the following new paragraph:
								
									(9)COBRA premium
				assistanceIn the case of an
				assistance eligible individual who receives premium reduction for COBRA
				continuation coverage under section 3001(a) of the American Recovery and
				Reinvestment Act of 2009 for any month during the taxable year, such individual
				shall not be treated as an eligible individual, a certified individual, or a
				qualifying family member for purposes of this section or section 7527 with
				respect to such
				month.
									.
							(B)Effective
			 dateThe amendment made by subparagraph (A) shall apply to
			 taxable years ending after the date of the enactment of this Act.
							(15)Exclusion of
			 COBRA premium assistance from gross income
							(A)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139B the following
			 new section:
								
									139C.COBRA premium
				assistanceIn the case of an
				assistance eligible individual (as defined in section 3001 of the American
				Recovery and Reinvestment Act of 2009), gross income does not include any
				premium reduction provided under subsection (a) of such
				section.
									.
				
							(B)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 139B the following new
			 item:
								
									
										Sec. 139C. COBRA premium
				assistance.
									
									.
							(C)Effective
			 dateThe amendments made by this paragraph shall apply to taxable
			 years ending after the date of the enactment of this Act.
							BTransitional
			 Medical Assistance (TMA)
				3101.Extension of
			 transitional medical assistance (TMA)
					(a)18-month
			 extension
						(1)In
			 generalSections 1902(e)(1)(B) and 1925(f) of the
			 Social Security Act (42 U.S.C.
			 1396a(e)(1)(B), 1396r–6(f)) are each amended by striking September 30,
			 2003 and inserting December 31, 2010.
						(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 July 1, 2009.
						(b)State option of
			 initial 12-month eligibilitySection 1925 of the
			 Social Security Act (42 U.S.C.
			 1396r–6) is amended—
						(1)in subsection
			 (a)(1), by inserting but subject to paragraph (5) after
			 Notwithstanding any other provision of this title;
						(2)by adding at the
			 end of subsection (a) the following:
							
								(5)Option of
				12-month initial eligibility periodA State may elect to treat
				any reference in this subsection to a 6-month period (or 6 months) as a
				reference to a 12-month period (or 12 months). In the case of such an election,
				subsection (b) shall not apply.
								;
				and
						(3)in subsection (b)(1), by inserting
			 but subject to subsection (a)(5) after Notwithstanding
			 any other provision of this title.
						(c)Removal of
			 requirement for previous receipt of medical assistanceSection 1925(a)(1) of such Act (42 U.S.C.
			 1396r–6(a)(1)), as amended by subsection (b)(1), is further amended—
						(1)by inserting subparagraph (B)
			 and before paragraph (5);
						(2)by redesignating
			 the matter after Requirement.— as a subparagraph (A) with
			 the heading In
			 general.— and with the same indentation as
			 subparagraph (B) (as added by paragraph (3)); and
						(3)by adding at the
			 end the following:
							
								(B)State option to
				waive requirement for 3 months before receipt of medical
				assistanceA State may, at its option, elect also to apply
				subparagraph (A) in the case of a family that was receiving such aid for fewer
				than three months or that had applied for and was eligible for such aid for
				fewer than 3 months during the 6 immediately preceding months described in such
				subparagraph.
								.
						(d)CMS report on
			 enrollment and participation rates under TMASection 1925 of such Act (42 U.S.C.
			 1396r–6), as amended by this section, is further amended by adding at the end
			 the following new subsection:
						
							(g)Collection and
				reporting of participation information
								(1)Collection of
				information from statesEach
				State shall collect and submit to the Secretary (and make publicly available),
				in a format specified by the Secretary, information on average monthly
				enrollment and average monthly participation rates for adults and children
				under this section and of the number and percentage of children who become
				ineligible for medical assistance under this section whose medical assistance
				is continued under another eligibility category or who are enrolled under the
				State’s child health plan under title XXI. Such information shall be submitted
				at the same time and frequency in which other enrollment information under this
				title is submitted to the Secretary.
								(2)Annual reports
				to CongressUsing the information submitted under paragraph (1),
				the Secretary shall submit to Congress annual reports concerning enrollment and
				participation rates described in such
				paragraph.
								.
					(e)Effective
			 dateThe amendments made by
			 subsections (b) through (d) shall take effect on July 1, 2009.
					CExtension of the
			 Qualified Individual (QI) program
				3201.Extension of
			 the qualifying individual (QI) program
					(a)ExtensionSection
			 1902(a)(10)(E)(iv) of the Social Security
			 Act (42 U.S.C. 1396a(a)(10)(E)(iv)) is amended by striking
			 December 2009 and inserting December 2010.
					(b)Extending Total
			 Amount Available for AllocationSection 1933(g) of such Act (42
			 U.S.C. 1396u–3(g)) is amended—
						(1)in paragraph
			 (2)—
							(A)by striking
			 and at the end of subparagraph (K);
							(B)in subparagraph
			 (L), by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following new subparagraphs:
								
									(M)for the period
				that begins on January 1, 2010, and ends on September 30, 2010, the total
				allocation amount is $412,500,000; and
									(N)for the period
				that begins on October 1, 2010, and ends on December 31, 2010, the total
				allocation amount is $150,000,000.
									;
				and
							(2)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking or (L) and
			 inserting (L), or (N).
						DOther
			 Provisions
				3301.Premiums and
			 cost sharing protections under Medicaid, eligibility determinations under
			 Medicaid and CHIP, and protection of certain Indian property from Medicaid
			 estate recovery
					(a)Premiums and
			 cost sharing protection under Medicaid
						(1)In
			 generalSection 1916 of the Social Security Act (42 U.S.C. 1396o)
			 is amended—
							(A)in subsection (a),
			 in the matter preceding paragraph (1), by striking and (i) and
			 inserting , (i), and (j); and
							(B)by adding at the
			 end the following new subsection:
								
									(j)No premiums or
				cost sharing for Indians furnished items or services directly by Indian Health
				Programs or through referral under contract health services
										(1)No cost sharing
				for items or services furnished to Indians through Indian Health
				Programs
											(A)In
				generalNo enrollment fee, premium, or similar charge, and no
				deduction, copayment, cost sharing, or similar charge shall be imposed against
				an Indian who is furnished an item or service directly by the Indian Health
				Service, an Indian Tribe, Tribal Organization, or Urban Indian Organization or
				through referral under contract health services for which payment may be made
				under this title.
											(B)No reduction in
				amount of payment to Indian health providersPayment due under
				this title to the Indian Health Service, an Indian Tribe, Tribal Organization,
				or Urban Indian Organization, or a health care provider through referral under
				contract health services for the furnishing of an item or service to an Indian
				who is eligible for assistance under such title, may not be reduced by the
				amount of any enrollment fee, premium, or similar charge, or any deduction,
				copayment, cost sharing, or similar charge that would be due from the Indian
				but for the operation of subparagraph (A).
											(2)Rule of
				constructionNothing in this subsection shall be construed as
				restricting the application of any other limitations on the imposition of
				premiums or cost sharing that may apply to an individual receiving medical
				assistance under this title who is an
				Indian.
										.
							(2)Conforming
			 amendmentSection 1916A(b)(3) of such Act (42 U.S.C.
			 1396o–1(b)(3)) is amended—
							(A)in subparagraph
			 (A), by adding at the end the following new clause:
								
									(vi)An Indian who is furnished an item or
				service directly by the Indian Health Service, an Indian Tribe, Tribal
				Organization or Urban Indian Organization or through referral under contract
				health services.
									;
				and
							(B)in subparagraph
			 (B), by adding at the end the following new clause:
								
									(ix)Items and services furnished to an Indian
				directly by the Indian Health Service, an Indian Tribe, Tribal Organization or
				Urban Indian Organization or through referral under contract health
				services.
									.
							(b)Treatment of
			 certain property from resources for Medicaid and CHIP eligibility
						(1)MedicaidSection
			 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the
			 end the following new subsection:
							
								(dd)Notwithstanding
				any other requirement of this title or any other provision of Federal or State
				law, a State shall disregard the following property from resources for purposes
				of determining the eligibility of an individual who is an Indian for medical
				assistance under this title:
									(1)Property, including
				real property and improvements, that is held in trust, subject to Federal
				restrictions, or otherwise under the supervision of the Secretary of the
				Interior, located on a reservation, including any federally recognized Indian
				Tribe’s reservation, pueblo, or colony, including former reservations in
				Oklahoma, Alaska Native regions established by the Alaska Native Claims
				Settlement Act, and Indian allotments on or near a reservation as designated
				and approved by the Bureau of Indian Affairs of the Department of the
				Interior.
									(2)For any federally
				recognized Tribe not described in paragraph (1), property located within the
				most recent boundaries of a prior Federal reservation.
									(3)Ownership
				interests in rents, leases, royalties, or usage rights related to natural
				resources (including extraction of natural resources or harvesting of timber,
				other plants and plant products, animals, fish, and shellfish) resulting from
				the exercise of federally protected rights.
									(4)Ownership interests
				in or usage rights to items not covered by paragraphs (1) through (3) that have
				unique religious, spiritual, traditional, or cultural significance or rights
				that support subsistence or a traditional lifestyle according to applicable
				tribal law or
				custom.
									.
						(2)Application to
			 CHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is
			 amended—
							(A)by redesignating
			 subparagraphs (B) through (E), as subparagraphs (C) through (F), respectively;
			 and
							(B)by inserting after
			 subparagraph (A), the following new subparagraph:
								
									(B)Section 1902(dd)
				(relating to disregard of certain property for purposes of making eligibility
				determinations).
									.
							(c)Continuation of
			 current law protections of certain Indian property from Medicaid estate
			 recoverySection 1917(b)(3) of the Social Security Act (42 U.S.C.
			 1396p(b)(3)) is amended—
						(1)by inserting
			 (A) after (3); and
						(2)by adding at the
			 end the following new subparagraph:
							
								(B)The standards
				specified by the Secretary under subparagraph (A) shall require that the
				procedures established by the State agency under subparagraph (A) exempt
				income, resources, and property that are exempt from the application of this
				subsection as of April 1, 2003, under manual instructions issued to carry out
				this subsection (as in effect on such date) because of the Federal
				responsibility for Indian Tribes and Alaska Native Villages. Nothing in this
				subparagraph shall be construed as preventing the Secretary from providing
				additional estate recovery exemptions under this title for
				Indians.
								.
						3302.Rules
			 applicable under Medicaid and CHIP to managed care entities with respect to
			 Indian enrollees and Indian health care providers and Indian managed care
			 entities
					(a)In
			 generalSection 1932 of the Social Security Act (42 U.S.C.
			 1396u–2) is amended by adding at the end the following new subsection:
						
							(h)Special rules
				with respect to Indian enrollees, Indian health care providers, and Indian
				managed care entities
								(1)Enrollee option
				to select an Indian health care provider as primary care
				providerIn the case of a non-Indian Medicaid managed care entity
				that—
									(A)has an Indian
				enrolled with the entity; and
									(B)has an Indian
				health care provider that is participating as a primary care provider within
				the network of the entity,
									insofar as
				the Indian is otherwise eligible to receive services from such Indian health
				care provider and the Indian health care provider has the capacity to provide
				primary care services to such Indian, the contract with the entity under
				section 1903(m) or under section 1905(t)(3) shall require, as a condition of
				receiving payment under such contract, that the Indian shall be allowed to
				choose such Indian health care provider as the Indian’s primary care provider
				under the entity.(2)Assurance of
				payment to Indian health care providers for provision of covered
				servicesEach contract with a managed care entity under section
				1903(m) or under section 1905(t)(3) shall require any such entity, as a
				condition of receiving payment under such contract, to satisfy the following
				requirements:
									(A)Demonstration of
				access to indian health care providers and application of alternative payment
				arrangementsSubject to subparagraph (C), to—
										(i)demonstrate that
				the number of Indian health care providers that are participating providers
				with respect to such entity are sufficient to ensure timely access to covered
				Medicaid managed care services for those Indian enrollees who are eligible to
				receive services from such providers; and
										(ii)agree to pay
				Indian health care providers, whether such providers are participating or
				nonparticipating providers with respect to the entity, for covered Medicaid
				managed care services provided to those Indian enrollees who are eligible to
				receive services from such providers at a rate equal to the rate negotiated
				between such entity and the provider involved or, if such a rate has not been
				negotiated, at a rate that is not less than the level and amount of payment
				which the entity would make for the services if the services were furnished by
				a participating provider which is not an Indian health care provider.
										(B)Prompt
				paymentTo agree to make prompt payment (consistent with rule for
				prompt payment of providers under section 1932(f)) to Indian health care
				providers that are participating providers with respect to such entity or, in
				the case of an entity to which subparagraph (A)(ii) or (C) applies, that the
				entity is required to pay in accordance with that subparagraph.
									(C)Application of
				special payment requirements for Federally-qualified health centers and for
				services provided by certain Indian health care providers
										(i)Federally-qualified
				health centers
											(I)Managed care
				entity payment requirementTo agree to pay any Indian health care
				provider that is a federally-qualified health center under this title but not a
				participating provider with respect to the entity, for the provision of covered
				Medicaid managed care services by such provider to an Indian enrollee of the
				entity at a rate equal to the amount of payment that the entity would pay a
				federally-qualified health center that is a participating provider with respect
				to the entity but is not an Indian health care provider for such
				services.
											(II)Continued
				application of State requirement to make supplemental
				paymentNothing in subclause (I) or subparagraph (A) or (B) shall
				be construed as waiving the application of section 1902(bb)(5) regarding the
				State plan requirement to make any supplemental payment due under such section
				to a federally-qualified health center for services furnished by such center to
				an enrollee of a managed care entity (regardless of whether the
				federally-qualified health center is or is not a participating provider with
				the entity).
											(ii)Payment rate
				for services provided by certain Indian health care providersIf
				the amount paid by a managed care entity to an Indian health care provider that
				is not a federally-qualified health center for services provided by the
				provider to an Indian enrollee with the managed care entity is less than the
				rate that applies to the provision of such services by the provider under the
				State plan, the plan shall provide for payment to the Indian health care
				provider, whether the provider is a participating or nonparticipating provider
				with respect to the entity, of the difference between such applicable rate and
				the amount paid by the managed care entity to the provider for such
				services.
										(D)ConstructionNothing
				in this paragraph shall be construed as waiving the application of section
				1902(a)(30)(A) (relating to application of standards to assure that payments
				are consistent with efficiency, economy, and quality of care).
									(3)Special rule for
				enrollment for Indian managed care entitiesRegarding the
				application of a Medicaid managed care program to Indian Medicaid managed care
				entities, an Indian Medicaid managed care entity may restrict enrollment under
				such program to Indians and to members of specific Tribes in the same manner as
				Indian Health Programs may restrict the delivery of services to such Indians
				and tribal members.
								(4)DefinitionsFor
				purposes of this subsection:
									(A)Indian health
				care providerThe term Indian health care provider
				means an Indian Health Program or an Urban Indian Organization.
									(B)Indian Medicaid
				managed care entityThe term Indian Medicaid managed care
				entity means a managed care entity that is controlled (within the
				meaning of the last sentence of section 1903(m)(1)(C)) by the Indian Health
				Service, a Tribe, Tribal Organization, or Urban Indian Organization, or a
				consortium, which may be composed of 1 or more Tribes, Tribal Organizations, or
				Urban Indian Organizations, and which also may include the Service.
									(C)Non-Indian
				Medicaid managed care entityThe term non-Indian Medicaid
				managed care entity means a managed care entity that is not an Indian
				Medicaid managed care entity.
									(D)Covered Medicaid
				managed care servicesThe term covered Medicaid managed
				care services means, with respect to an individual enrolled with a
				managed care entity, items and services for which benefits are available with
				respect to the individual under the contract between the entity and the State
				involved.
									(E)Medicaid managed
				care programThe term Medicaid managed care program
				means a program under sections 1903(m), 1905(t), and 1932 and includes a
				managed care program operating under a waiver under section 1915(b) or 1115 or
				otherwise.
									.
					(b)Application to
			 CHIPSubject to section _013(d), section 2107(e)(1) of such Act
			 (42 U.S.C. 1397gg(1)) is amended by adding at the end the following new
			 subparagraph:
						
							(E)Subsections
				(a)(2)(C) and (h) of section
				1932.
							.
					3303.Consultation on
			 Medicaid, CHIP, and other health care programs funded under the Social Security
			 Act involving Indian Health Programs and Urban Indian Organizations
					(a)Consultation
			 with Tribal Technical Advisory Group (TTAG)The Secretary of
			 Health and Human Services shall maintain within the Centers for Medicaid &
			 Medicare Services (CMS) a Tribal Technical Advisory Group (TTAG), which was
			 first established in accordance with requirements of the charter dated
			 September 30, 2003, and the Secretary of Health and Human Services shall
			 include in such Group a representative of a national urban Indian health
			 organization and a representative of the Indian Health Service. The inclusion
			 of a representative of a national urban Indian health organization in such
			 Group shall not affect the nonapplication of the Federal Advisory Committee Act
			 (5 U.S.C. App.) to such Group.
					(b)Solicitation of
			 Advice Under Medicaid and CHIP
						(1)Medicaid State
			 plan amendmentSubject to subsection (d), section 1902(a) of the
			 Social Security Act (42 U.S.C. 1396a(a)) is amended—
							(A)in paragraph (70),
			 by striking and at the end;
							(B)in paragraph (71),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by inserting after
			 paragraph (71), the following new paragraph:
								
									(72)in the case of any State in which 1 or more
				Indian Health Programs or Urban Indian Organizations furnishes health care
				services, provide for a process under which the State seeks advice on a
				regular, ongoing basis from designees of such Indian Health Programs and Urban
				Indian Organizations on matters relating to the application of this title that
				are likely to have a direct effect on such Indian Health Programs and Urban
				Indian Organizations and that—
										(A)shall include
				solicitation of advice prior to submission of any plan amendments, waiver
				requests, and proposals for demonstration projects likely to have a direct
				effect on Indians, Indian Health Programs, or Urban Indian Organizations;
				and
										(B)may include
				appointment of an advisory committee and of a designee of such Indian Health
				Programs and Urban Indian Organizations to the medical care advisory committee
				advising the State on its State plan under this
				title.
										.
							(2)Application to
			 CHIPSubject to subsection (d), section 2107(e)(1) of such Act
			 (42 U.S.C. 1397gg(e)(1)), as amended by section 3302(b)(2), is amended—
							(A)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively;
			 and
							(B)by inserting after
			 subparagraph (A), the following new subparagraph:
								
									(B)Section
				1902(a)(72) (relating to requiring certain States to seek advice from designees
				of Indian Health Programs and Urban Indian
				Organizations).
									.
							(c)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed as superseding existing advisory committees, working groups,
			 guidance, or other advisory procedures established by the Secretary of Health
			 and Human Services or by any State with respect to the provision of health care
			 to Indians.
					(d)Contingency
			 ruleIf the Children's Health Insurance Program Reauthorization
			 Act of 2009 (in this subsection referred to as CHIPRA) has been
			 enacted as of the date of enactment of this Act, the following shall
			 apply:
						(1)Subparagraph (I)
			 of section 2107(e) of the Social Security Act (as redesignated by CHIPRA) is
			 redesignated as subparagraph (K) and the subparagraph (E) added to section
			 2107(e) of the Social Security Act by section _013(b) is redesignated as
			 subparagraph (J).
						(2)Subparagraphs (D)
			 through (H) of section 2107(e) of the Social Security Act (as added and
			 redesignated by CHIPRA) are redesignated as subparagraphs (E) through (I),
			 respectively and the subparagraph (B) of section 2107(e) of the Social Security
			 Act added by subsection (b)(2) of this section is redesignated as subparagraph
			 (D) and amended by striking 1902(a)(72) and inserting
			 1902(a)(73).
						(3)Section 1902(a)
			 of the Social Security Act (as amended by CHIPRA) is amended by striking
			 and at the end of paragraph (71), by striking the period at the
			 end of the paragraph (72) added by CHIPRA and inserting ; and
			 and by redesignated the paragraph (72) added to such section by subsection
			 (b)(1) of this section as paragraph (73).
						3304.Application
			 of prompt pay requirements to nursing facilitiesSection 1902(a)(37)(A) of the Social
			 Security Act (42 U.S.C. 1396a(a)(37)(A)) is amended by inserting , or by
			 nursing facilities, after health facilities
				3305.Period of
			 application; sunsetThis
			 subtitle and the amendments made by this subtitle shall be in effect only
			 during the period that begins on April 1, 2009, and ends on December 31, 2010.
			 On and after January 1, 2011, the Social Security Act shall be applied as if
			 this subtitle and the amendments made by this subtitle had not been
			 enacted.
				IVHealth
			 Information Technology
			4001.Short title;
			 table of contents of title
				(a)Short
			 titleThis title may be cited
			 as the Health Information Technology for Economic and Clinical Health
			 Act or the HITECH Act.
				(b)Table of
			 contents of titleThe table of contents for this title is as
			 follows:
					
						TITLE IV—Health Information Technology
						Sec. 4001. Short title; table of contents of title.
						Subtitle A—Promotion of Health Information
				Technology
						Sec. 4101. ONCHIT; standards development and
				adoption.
							Sec. 3000.
				  Definitions.
							Sec. 3001. Office of the National Coordinator for Health
				  Information Technology.
							Sec. 3002. HIT Policy
				  Committee.
							Sec. 3003. HIT Standards
				  Committee.
							Sec. 3004. Process for adoption of endorsed recommendations;
				  adoption of initial set of standards, implementation specifications, and
				  certification criteria.
							Sec. 3005. Transitions.
						Subtitle B—Incentives for the Use of Health Information
				Technology
						PART I—Medicare program
						Sec. 4201. Incentives for eligible professionals.
						Sec. 4202. Incentives for hospitals.
						Sec. 4203. Premium hold harmless and implementation
				funding.
						Sec. 4204. Non-application of phased-out indirect medical
				education (IME) adjustment factor for fiscal year 2009.
						Sec. 4205. Study on application of EHR payment incentives for
				providers not receiving other incentive payments.
						Sec. 4206. Study on availability of open source health
				information technology systems.
						PART II—Medicaid Funding
						Sec. 4211. Medicaid provider EHR adoption and operation
				payments; implementation funding.
					
				APromotion of
			 Health Information Technology
				4101.ONCHIT;
			 standards development and adoptionThe Public
			 Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at
			 the end the following:
					
						XXXHealth
				Information Technology and Quality
							3000.DefinitionsIn this title:
								(1)Certified EHR
				technologyThe term
				certified EHR technology means a qualified electronic health
				record that is certified pursuant to section 3001(c)(5) as meeting standards
				adopted under section 3004 that are applicable to the type of record involved
				(as determined by the Secretary, such as an ambulatory electronic health record
				for office-based physicians or an inpatient hospital electronic health record
				for hospitals).
								(2)Enterprise
				integrationThe term
				enterprise integration means the electronic linkage of health care
				providers, health plans, the government, and other interested parties, to
				enable the electronic exchange and use of health information among all the
				components in the health care infrastructure in accordance with applicable law,
				and such term includes related application protocols and other related
				standards.
								(3)Health care
				providerThe term
				health care provider means a hospital, skilled nursing facility,
				nursing facility, home health entity or other long term care facility, health
				care clinic, Federally qualified health center, group practice (as defined in
				section 1877(h)(4) of the Social Security
				Act), a pharmacist, a pharmacy, a laboratory, a physician (as
				defined in section 1861(r) of the Social Security
				Act), a practitioner (as described in section 1842(b)(18)(C) of the
				Social Security Act), a provider
				operated by, or under contract with, the Indian Health Service or by an Indian
				tribe (as defined in the Indian Self-Determination and Education Assistance
				Act), tribal organization, or urban Indian organization (as defined in section
				4 of the Indian Health Care Improvement Act), a rural health clinic, a covered
				entity under section 340B, and any other category of facility or clinician
				determined appropriate by the Secretary.
								(4)Health
				informationThe term health information has the
				meaning given such term in section 1171(4) of the Social Security Act.
								(5)Health
				information technologyThe
				term health information technology means hardware, software,
				integrated technologies and related licenses, intellectual property, upgrades,
				and packaged solutions sold as services that are specifically designed for use
				by health care entities for the electronic creation, maintenance, or exchange
				of health information.
								(6)Health
				planThe term health plan has the meaning given such
				term in section 1171(5) of the Social Security Act.
								(7)HIT Policy
				CommitteeThe term HIT Policy Committee means such
				Committee established under section 3002(a).
								(8)HIT Standards
				CommitteeThe term HIT Standards Committee means
				such Committee established under section 3003(a).
								(9)Individually
				identifiable health informationThe term individually
				identifiable health information has the meaning given such term in
				section 1171(6) of the Social Security
				Act.
								(10)LaboratoryThe
				term laboratory has the meaning given such term in section
				353(a).
								(11)National
				CoordinatorThe term National Coordinator means the
				head of the Office of the National Coordinator for Health Information
				Technology established under section 3001(a).
								(12)PharmacistThe
				term pharmacist has the meaning given such term in section 804(2)
				of the Federal Food, Drug, and Cosmetic
				Act.
								(13)Qualified
				electronic health recordThe
				term qualified electronic health record means an electronic
				record of health-related information on an individual that—
									(A)includes patient
				demographic and clinical health information, such as medical history and
				problem lists; and
									(B)has the
				capacity—
										(i)to
				provide clinical decision support;
										(ii)to support
				physician order entry;
										(iii)to capture and
				query information relevant to health care quality; and
										(iv)to exchange
				electronic health information with, and integrate such information from other
				sources.
										(14)StateThe
				term State means each of the several States, the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
								3001.Office of the
				National Coordinator for Health Information Technology
								(a)EstablishmentThere
				is established within the Department of Health and Human Services an Office of
				the National Coordinator for Health Information Technology (referred to in this
				section as the Office). The Office shall be headed by a National
				Coordinator who shall be appointed by the Secretary and shall report directly
				to the Secretary.
								(b)PurposeThe
				National Coordinator shall perform the duties under subsection (c) in a manner
				consistent with the development of a nationwide health information technology
				infrastructure that allows for the electronic use and exchange of information
				and that—
									(1)ensures that each
				patient’s health information is secure and protected, in accordance with
				applicable law;
									(2)improves health
				care quality, reduces medical errors, and advances the delivery of
				patient-centered medical care;
									(3)reduces health
				care costs resulting from inefficiency, medical errors, inappropriate care,
				duplicative care, and incomplete information;
									(4)provides appropriate information to help
				guide medical decisions at the time and place of care;
									(5)ensures the
				inclusion of meaningful public input in such development of such
				infrastructure;
									(6)improves the
				coordination of care and information among hospitals, laboratories, physician
				offices, and other entities through an effective infrastructure for the secure
				and authorized exchange of health care information;
									(7)improves public
				health activities and facilitates the early identification and rapid response
				to public health threats and emergencies, including bioterror events and
				infectious disease outbreaks;
									(8)facilitates health
				and clinical research and health care quality;
									(9)promotes prevention
				of chronic diseases;
									(10)promotes a more
				effective marketplace, greater competition, greater systems analysis, increased
				consumer choice, and improved outcomes in health care services; and
									(11)improves efforts
				to reduce health disparities.
									(c)Duties of the
				National Coordinator
									(1)StandardsThe National Coordinator shall review and
				determine whether to endorse each standard, implementation specification, and
				certification criterion for the electronic exchange and use of health
				information that is recommended by the HIT Standards Committee under section
				3003 for purposes of adoption under section 3004. The Coordinator shall make
				such determination, and report to the Secretary such determination, not later
				than 45 days after the date the recommendation is received by the
				Coordinator.
									(2)HIT policy
				coordination
										(A)In
				generalThe National
				Coordinator shall coordinate health information technology policy and programs
				of the Department with those of other relevant executive branch agencies with a
				goal of avoiding duplication of efforts and of helping to ensure that each
				agency undertakes health information technology activities primarily within the
				areas of its greatest expertise and technical capability and in a manner
				towards a coordinated national goal.
										(B)HIT Policy and
				Standards CommitteesThe National Coordinator shall be a leading
				member in the establishment and operations of the HIT Policy Committee and the
				HIT Standards Committee and shall serve as a liaison among those two Committees
				and the Federal Government.
										(3)Strategic
				plan
										(A)In
				generalThe National Coordinator shall, in consultation with
				other appropriate Federal agencies (including the National Institute of
				Standards and Technology), update the Federal Health IT Strategic Plan
				(developed as of June 3, 2008) to include specific objectives, milestones, and
				metrics with respect to the following:
											(i)The electronic exchange and use of health
				information and the enterprise integration of such information.
											(ii)The utilization of an electronic health
				record for each person in the United States by 2014.
											(iii)The incorporation of privacy and security
				protections for the electronic exchange of an individual’s individually
				identifiable health information.
											(iv)Ensuring security methods to ensure
				appropriate authorization and electronic authentication of health information
				and specifying technologies or methodologies for rendering health information
				unusable, unreadable, or indecipherable.
											(v)Specifying a framework for coordination and
				flow of recommendations and policies under this title among the Secretary, the
				National Coordinator, the HIT Policy Committee, the HIT Standards Committee,
				and other health information exchanges and other relevant entities.
											(vi)Methods to foster
				the public understanding of health information technology.
											(vii)Strategies to enhance the use of health
				information technology in improving the quality of health care, reducing
				medical errors, reducing health disparities, improving public health, and
				improving the continuity of care among health care settings.
											(B)CollaborationThe strategic plan shall be updated through
				collaboration of public and private entities.
										(C)Measurable
				outcome goalsThe strategic plan update shall include measurable
				outcome goals.
										(D)PublicationThe National Coordinator shall republish
				the strategic plan, including all updates.
										(4)WebsiteThe National Coordinator shall maintain and
				frequently update an Internet website on which there is posted information on
				the work, schedules, reports, recommendations, and other information to ensure
				transparency in promotion of a nationwide health information technology
				infrastructure.
									(5)Certification
										(A)In
				generalThe National
				Coordinator, in consultation with the Director of the National Institute of
				Standards and Technology, shall develop a program (either directly or by
				contract) for the voluntary certification of health information technology as
				being in compliance with applicable certification criteria adopted under this
				title.
										(B)Certification
				criteria describedIn this title, the term certification
				criteria means, with respect to standards and implementation
				specifications for health information technology, criteria to establish that
				the technology meets such standards and implementation specifications.
										(6)Reports and
				publications
										(A)Report on
				additional funding or authority neededNot later than 12 months
				after the date of the enactment of this title, the National Coordinator shall
				submit to the appropriate committees of jurisdiction of the House of
				Representatives and the Senate a report on any additional funding or authority
				the Coordinator or the HIT Policy Committee or HIT Standards Committee requires
				to evaluate and develop standards, implementation specifications, and
				certification criteria, or to achieve full participation of stakeholders in the
				adoption of a nationwide health information technology infrastructure that
				allows for the electronic use and exchange of health information.
										(B)Implementation
				reportThe National
				Coordinator shall prepare a report that identifies lessons learned from major
				public and private health care systems in their implementation of health
				information technology, including information on whether the technologies and
				practices developed by such systems may be applicable to and usable in whole or
				in part by other health care providers.
										(C)Assessment of
				impact of HIT on communities with health disparities and uninsured,
				underinsured, and medically underserved areasThe National Coordinator shall assess and
				publish the impact of health information technology in communities with health
				disparities and in areas with a high proportion of individuals who are
				uninsured, underinsured, and medically underserved individuals (including urban
				and rural areas) and identify practices to increase the adoption of such
				technology by health care providers in such communities.
										(D)Evaluation of
				benefits and costs of the electronic use and exchange of health
				informationThe National
				Coordinator shall evaluate and publish evidence on the benefits and costs of
				the electronic use and exchange of health information and assess to whom these
				benefits and costs accrue.
										(E)Resource
				requirementsThe National
				Coordinator shall estimate and publish resources required annually to reach the
				goal of utilization of an electronic health record for each person in the
				United States by 2014, including the required level of Federal funding,
				expectations for regional, State, and private investment, and the expected
				contributions by volunteers to activities for the utilization of such
				records.
										(7)AssistanceThe National Coordinator may provide
				financial assistance to consumer advocacy groups and not-for-profit entities
				that work in the public interest for purposes of defraying the cost to such
				groups and entities to participate under, whether in whole or in part, the
				National Technology Transfer Act of 1995 (15 U.S.C. 272 note).
									(8)Governance for
				nationwide health information networkThe National Coordinator shall establish a
				governance mechanism for the nationwide health information network.
									(d)Detail of Federal
				Employees
									(1)In
				generalUpon the request of the National Coordinator, the head of
				any Federal agency is authorized to detail, with or without reimbursement from
				the Office, any of the personnel of such agency to the Office to assist it in
				carrying out its duties under this section.
									(2)Effect of
				detailAny detail of personnel under paragraph (1) shall—
										(A)not interrupt or
				otherwise affect the civil service status or privileges of the Federal
				employee; and
										(B)be in addition to
				any other staff of the Department employed by the National Coordinator.
										(3)Acceptance of
				detaileesNotwithstanding any other provision of law, the Office
				may accept detailed personnel from other Federal agencies without regard to
				whether the agency described under paragraph (1) is reimbursed.
									(e)Chief Privacy
				Officer of the Office of the National CoordinatorNot later than 12 months after the date of
				the enactment of this title, the Secretary shall appoint a Chief Privacy
				Officer of the Office of the National Coordinator, whose duty it shall be to
				advise the National Coordinator on privacy, security, and data stewardship of
				electronic health information and to coordinate with other Federal agencies
				(and similar privacy officers in such agencies), with State and regional
				efforts, and with foreign countries with regard to the privacy, security, and
				data stewardship of electronic individually identifiable health
				information.
								3002.HIT Policy
				Committee
								(a)EstablishmentThere is established a HIT Policy Committee
				to make policy recommendations to the National Coordinator relating to the
				implementation of a nationwide health information technology infrastructure,
				including implementation of the strategic plan described in section
				3001(c)(3).
								(b)Duties
									(1)Recommendations
				on health information technology infrastructureThe HIT Policy
				Committee shall recommend a policy framework for the development and adoption
				of a nationwide health information technology infrastructure that permits the
				electronic exchange and use of health information as is consistent with the
				strategic plan under section 3001(c)(3) and that includes the recommendations
				under paragraph (2). The Committee shall update such recommendations and make
				new recommendations as appropriate.
									(2)Specific areas
				of standard development
										(A)In
				generalThe HIT Policy Committee shall recommend the areas in
				which standards, implementation specifications, and certification criteria are
				needed for the electronic exchange and use of health information for purposes
				of adoption under section 3004 and shall recommend an order of priority for the
				development, harmonization, and recognition of such standards, specifications,
				and certification criteria among the areas so recommended. Such standards and
				implementation specifications shall include named standards, architectures, and
				software schemes for the authentication and security of individually
				identifiable health information and other information as needed to ensure the
				reproducible development of common solutions across disparate entities.
										(B)Areas required
				for considerationFor purposes of subparagraph (A), the HIT
				Policy Committee shall make recommendations for at least the following
				areas:
											(i)Technologies that protect the privacy of
				health information and promote security in a qualified electronic health
				record, including for the segmentation and protection from disclosure of
				specific and sensitive individually identifiable health information with the
				goal of minimizing the reluctance of patients to seek care (or disclose
				information about a condition) because of privacy concerns, in accordance with
				applicable law, and for the use and disclosure of limited data sets of such
				information.
											(ii)A nationwide health information technology
				infrastructure that allows for the electronic use and accurate exchange of
				health information.
											(iii)The utilization
				of a certified electronic health record for each person in the United States by
				2014.
											(iv)Technologies that as a part of a qualified
				electronic health record allow for an accounting of disclosures made by a
				covered entity (as defined for purposes of regulations promulgated under
				section 264(c) of the Health Insurance Portability and Accountability Act of
				1996) for purposes of treatment, payment, and health care operations (as such
				terms are defined for purposes of such regulations).
											(v)The use of certified electronic health
				records to improve the quality of health care, such as by promoting the
				coordination of health care and improving continuity of health care among
				health care providers, by reducing medical errors, by improving population
				health, and by advancing research and education.
											(C)Other areas for
				considerationIn making recommendations under subparagraph (A),
				the HIT Policy Committee may consider the following additional areas:
											(i)The appropriate
				uses of a nationwide health information infrastructure, including for purposes
				of—
												(I)the collection of
				quality data and public reporting;
												(II)biosurveillance
				and public health;
												(III)medical and
				clinical research; and
												(IV)drug
				safety.
												(ii)Self-service
				technologies that facilitate the use and exchange of patient information and
				reduce wait times.
											(iii)Telemedicine
				technologies, in order to reduce travel requirements for patients in remote
				areas.
											(iv)Technologies that
				facilitate home health care and the monitoring of patients recuperating at
				home.
											(v)Technologies that
				help reduce medical errors.
											(vi)Technologies that facilitate the continuity
				of care among health settings.
											(vii)Technologies
				that meet the needs of diverse populations.
											(viii)Any other
				technology that the HIT Policy Committee finds to be among the technologies
				with the greatest potential to improve the quality and efficiency of health
				care.
											(3)ForumThe HIT Policy Committee shall serve as a
				forum for broad stakeholder input with specific expertise in policies relating
				to the matters described in paragraphs (1) and (2).
									(c)Membership and
				operations
									(1)In
				generalThe National Coordinator shall provide leadership in the
				establishment and operations of the HIT Policy Committee.
									(2)MembershipThe membership of the HIT Policy Committee
				shall at least reflect providers, ancillary health care workers, consumers,
				purchasers, health plans, technology vendors, researchers, relevant Federal
				agencies, and individuals with technical expertise on health care quality,
				privacy and security, and on the electronic exchange and use of health
				information.
									(3)ConsiderationThe National Coordinator shall ensure that
				the relevant recommendations and comments from the National Committee on Vital
				and Health Statistics are considered in the development of policies.
									(d)Application of
				FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.), other than section 14 of such Act,
				shall apply to the HIT Policy Committee.
								(e)PublicationThe Secretary shall provide for publication
				in the Federal Register and the posting on the Internet website of the Office
				of the National Coordinator for Health Information Technology of all policy
				recommendations made by the HIT Policy Committee under this section.
								3003.HIT Standards
				Committee
								(a)EstablishmentThere is established a committee to be
				known as the HIT Standards Committee to recommend to the National Coordinator
				standards, implementation specifications, and certification criteria for the
				electronic exchange and use of health information for purposes of adoption
				under section 3004, consistent with the implementation of the strategic plan
				described in section 3001(c)(3) and beginning with the areas listed in section
				3002(b)(2)(B) in accordance with policies developed by the HIT Policy
				Committee.
								(b)Duties
									(1)Standard
				development
										(A)In
				generalThe HIT Standards
				Committee shall recommend to the National Coordinator standards, implementation
				specifications, and certification criteria described in subsection (a) that
				have been developed, harmonized, or recognized by the HIT Standards Committee.
				The HIT Standards Committee shall update such recommendations and make new
				recommendations as appropriate, including in response to a notification sent
				under section 3004(b)(2). Such recommendations shall be consistent with the
				latest recommendations made by the HIT Policy Committee.
										(B)Pilot testing of
				standards and implementation specificationsIn the development, harmonization, or
				recognition of standards and implementation specifications, the HIT Standards
				Committee shall, as appropriate, provide for the testing of such standards and
				specifications.
										(C)ConsistencyThe
				standards, implementation specifications, and certification criteria
				recommended under this subsection shall be consistent with the standards for
				information transactions and data elements adopted pursuant to section 1173 of
				the Social Security Act.
										(2)ForumThe HIT Standards Committee shall serve as
				a forum for the participation of a broad range of stakeholders to provide input
				on the development, harmonization, and recognition of standards, implementation
				specifications, and certification criteria necessary for the development and
				adoption of a nationwide health information technology infrastructure that
				allows for the electronic use and exchange of health information.
									(3)ScheduleNot
				later than 90 days after the date of the enactment of this title, the HIT
				Standards Committee shall develop a schedule for the assessment of policy
				recommendations developed by the HIT Policy Committee under section 3002. The
				HIT Standards Committee shall update such schedule annually. The Secretary
				shall publish such schedule in the Federal Register.
									(4)Public
				inputThe HIT Standards
				Committee shall conduct open public meetings and develop a process to allow for
				public comment on the schedule described in paragraph (3) and recommendations
				described in this subsection. Under such process comments shall be submitted in
				a timely manner after the date of publication of a recommendation under this
				subsection.
									(c)Membership and
				operations
									(1)In
				generalThe National Coordinator shall provide leadership in the
				establishment and operations of the HIT Standards Committee.
									(2)MembershipThe membership of the HIT Standards
				Committee shall at least reflect providers, ancillary healthcare workers,
				consumers, purchasers, health plans, technology vendors, researchers, relevant
				Federal agencies, and individuals with technical expertise on health care
				quality, privacy and security, and on the electronic exchange and use of health
				information.
									(3)ConsiderationThe National Coordinator shall ensure that
				the relevant recommendations and comments from the National Committee on Vital
				and Health Statistics are considered in the development of standards.
									(4)AssistanceFor the purposes of carrying out this
				section, the Secretary may provide or ensure that financial assistance is
				provided by the HIT Standards Committee to defray in whole or in part any
				membership fees or dues charged by such Committee to those consumer advocacy
				groups and not for profit entities that work in the public interest as a part
				of their mission.
									(d)Application of
				FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.), other than section 14, shall apply to
				the HIT Standards Committee.
								(e)PublicationThe Secretary shall provide for publication
				in the Federal Register and the posting on the Internet website of the Office
				of the National Coordinator for Health Information Technology of all
				recommendations made by the HIT Standards Committee under this section.
								3004.Process for
				adoption of endorsed recommendations; adoption of initial set of standards,
				implementation specifications, and certification criteria
								(a)Process for
				adoption of endorsed recommendations
									(1)Review of
				endorsed standards, implementation specifications, and certification
				criteriaNot later than 90
				days after the date of receipt of standards, implementation specifications, or
				certification criteria endorsed under section 3001(c), the Secretary, in
				consultation with representatives of other relevant Federal agencies, shall
				jointly review such standards, implementation specifications, or certification
				criteria and shall determine whether or not to propose adoption of such
				standards, implementation specifications, or certification criteria.
									(2)Determination to
				adopt standards, implementation specifications, and certification
				criteriaIf the Secretary determines—
										(A)to propose adoption of any grouping of such
				standards, implementation specifications, or certification criteria, the
				Secretary shall, by regulation, determine whether or not to adopt such grouping
				of standards, implementation specifications, or certification criteria;
				or
										(B)not to propose adoption of any grouping of
				standards, implementation specifications, or certification criteria, the
				Secretary shall notify the National Coordinator and the HIT Standards Committee
				in writing of such determination and the reasons for not proposing the adoption
				of such recommendation.
										(3)PublicationThe
				Secretary shall provide for publication in the Federal Register of all
				determinations made by the Secretary under paragraph (1).
									(b)Adoption of
				initial set of standards, implementation specifications, and certification
				criteria
									(1)In
				generalNot later than
				December 31, 2009, the Secretary shall, through the rulemaking process
				described in section 3003, adopt an initial set of standards, implementation
				specifications, and certification criteria for the areas required for
				consideration under section 3002(b)(2)(B).
									(2)Application of
				current standards, implementation specifications, and certification
				criteriaThe standards, implementation specifications, and
				certification criteria adopted before the date of the enactment of this title
				through the process existing through the Office of the National Coordinator for
				Health Information Technology may be applied towards meeting the requirement of
				paragraph (1).
									3005.Transitions
								(a)ONCHITTo the extent consistent with section 3001,
				all functions, personnel, assets, liabilities, and administrative actions
				applicable to the National Coordinator for Health Information Technology
				appointed under Executive Order 13335 or the Office of such National
				Coordinator on the date before the date of the enactment of this title shall be
				transferred to the National Coordinator appointed under section 3001(a) and the
				Office of such National Coordinator as of the date of the enactment of this
				title.
								(b)AHIC
									(1)To the extent consistent with sections 3002
				and 3003, all functions, personnel, assets, and liabilities applicable to the
				AHIC Successor, Inc. doing business as the National eHealth Collaborative as of
				the day before the date of the enactment of this title shall be transferred to
				the HIT Policy Committee or the HIT Standards Committee, established under
				section 3002(a) or 3003(a), as appropriate, as of the date of the enactment of
				this title.
									(2)In carrying out section 3003(b)(1)(A),
				until recommendations are made by the HIT Policy Committee, recommendations of
				the HIT Standards Committee shall be consistent with the most recent
				recommendations made by such AHIC Successor, Inc.
									(c)Rules of
				construction
									(1)ONCHITNothing
				in section 3001 or subsection (a) shall be construed as requiring the creation
				of a new entity to the extent that the Office of the National Coordinator for
				Health Information Technology established pursuant to Executive Order 13335 is
				consistent with the provisions of section 3001.
									(2)AHICNothing in sections 3002 or 3003 or
				subsection (b) shall be construed as prohibiting the AHIC Successor, Inc. doing
				business as the National eHealth Collaborative from modifying its charter,
				duties, membership, and any other structure or function required to be
				consistent with section 3002 and 3003 in a manner that would permit the
				Secretary to choose to recognize such Community as the HIT Policy Committee or
				the HIT Standards
				Committee.
									.
				BIncentives for the
			 Use of Health Information Technology
				IMedicare
			 program
					4201.Incentives for
			 eligible professionals
						(a)Incentive
			 paymentsSection 1848 of the
			 Social Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the
			 following new subsection:
							
								(o)Incentives for
				adoption and meaningful use of certified EHR technology
									(1)Incentive
				payments
										(A)In
				general
											(i)In
				generalSubject to clause
				(ii) and the succeeding subparagraphs of this paragraph, with respect to
				covered professional services furnished by an eligible professional during a
				payment year (as defined in subparagraph (E)), if the eligible professional is
				a meaningful EHR user (as determined under paragraph (2)) for the reporting
				period with respect to such year, in addition to the amount otherwise paid
				under this part, there also shall be paid to the eligible professional (or to
				an employer or facility in the cases described in clause (A) of section
				1842(b)(6)), from the Federal Supplementary Medical Insurance Trust Fund
				established under section 1841 an amount equal to 75 percent of the Secretary’s
				estimate (based on claims submitted not later than 2 months after the end of
				the payment year) of the allowed charges under this part for all such covered
				professional services furnished by the eligible professional during such
				year.
											(ii)No incentive
				payments with respect to years after 2015No incentive payments
				may be made under this subsection with respect to a year after 2015.
											(B)Limitations on
				amounts of incentive payments
											(i)In
				generalIn no case shall the amount of the incentive payment
				provided under this paragraph for an eligible professional for a payment year
				exceed the applicable amount specified under this subparagraph with respect to
				such eligible professional and such year.
											(ii)AmountSubject to clauses (iii) through (v), the
				applicable amount specified in this subparagraph for an eligible professional
				is as follows:
												(I)For the first
				payment year for such professional, $15,000 (or, if the first payment year for
				such eligible professional is 2011 or 2012, $18,000).
												(II)For the second
				payment year for such professional, $12,000.
												(III)For the third payment year for such
				professional, $8,000.
												(IV)For the fourth payment year for such
				professional, $4,000.
												(V)For the fifth payment year for such
				professional, $2,000.
												(VI)For any succeeding payment year for such
				professional, $0.
												(iii)Phase down for
				eligible professionals first adopting EHR in 2014If the first payment year for an eligible
				professional is 2014, then the amount specified in this subparagraph for a
				payment year for such professional is the same as the amount specified in
				clause (ii) for such payment year for an eligible professional whose first
				payment year is 2013.
											(iv)Increase for
				certain rural eligible professionalsIn the case of an eligible
				professional who predominantly furnishes services under this part in a rural
				area that is designated by the Secretary (under section 332(a)(1)(A) of the
				Public Health Service Act) as a health professional shortage area, the amount
				that would otherwise apply for a payment year for such professional under
				subclauses (I) through (V) of clause (ii) shall be increased by 25 percent. In
				implementing the preceding sentence, the Secretary may, as determined
				appropriate, apply provisions of subsections (m) and (u) of section 1833 in a
				similar manner as such provisions apply under such subsection.
											(v)No incentive
				payment if first adopting after 2014If the first payment year for an eligible
				professional is after 2014 then the applicable amount specified in this
				subparagraph for such professional for such year and any subsequent year shall
				be $0.
											(C)Non-application
				to hospital-based eligible professionals
											(i)In
				generalNo incentive payment may be made under this paragraph in
				the case of a hospital-based eligible professional.
											(ii)Hospital-based
				eligible professionalFor
				purposes of clause (i), the term hospital-based eligible
				professional means, with respect to covered professional services
				furnished by an eligible professional during the reporting period for a payment
				year, an eligible professional, such as a pathologist, anesthesiologist, or
				emergency physician, who furnishes substantially all of such services in a
				hospital setting (whether inpatient or outpatient) and through the use of the
				facilities and equipment, including qualified electronic health records, of the
				hospital.
											(D)Payment
											(i)Form of
				paymentThe payment under this paragraph may be in the form of a
				single consolidated payment or in the form of such periodic installments as the
				Secretary may specify.
											(ii)Coordination of
				application of limitation for professionals in different
				practicesIn the case of an
				eligible professional furnishing covered professional services in more than one
				practice (as specified by the Secretary), the Secretary shall establish rules
				to coordinate the incentive payments, including the application of the
				limitation on amounts of such incentive payments under this paragraph, among
				such practices.
											(iii)Coordination
				with MedicaidThe Secretary
				shall seek, to the maximum extent practicable, to avoid duplicative
				requirements from Federal and State Governments to demonstrate meaningful use
				of certified EHR technology under this title and title XIX. In doing so, the
				Secretary may deem satisfaction of State requirements for such meaningful use
				for a payment year under title XIX to be sufficient to qualify as meaningful
				use under this subsection and subsection (a)(7) and vice versa. The Secretary
				may also adjust the reporting periods under such title and such subsections in
				order to carry out this clause.
											(E)Payment year
				defined
											(i)In
				generalFor purposes of this subsection, the term payment
				year means a year beginning with 2011.
											(ii)First, second,
				etc. payment yearThe term
				first payment year means, with respect to covered professional
				services furnished by an eligible professional, the first year for which an
				incentive payment is made for such services under this subsection. The terms
				‘second payment year’, ‘third payment year’, ‘fourth payment year’, and ‘fifth
				payment year’ mean, with respect to covered professional services furnished by
				such eligible professional, each successive year immediately following the
				first payment year for such professional.
											(2)Meaningful EHR
				user
										(A)In
				generalFor purposes of
				paragraph (1), an eligible professional shall be treated as a meaningful EHR
				user for a reporting period for a payment year (or, for purposes of subsection
				(a)(7), for a reporting period under such subsection for a year) if each of the
				following requirements is met:
											(i)Meaningful use
				of certified EHR technologyThe eligible professional demonstrates to
				the satisfaction of the Secretary, in accordance with subparagraph (C)(i), that
				during such period the professional is using certified EHR technology in a
				meaningful manner, which shall include the use of electronic prescribing as
				determined to be appropriate by the Secretary.
											(ii)Information
				exchangeThe eligible
				professional demonstrates to the satisfaction of the Secretary, in accordance
				with subparagraph (C)(i), that during such period such certified EHR technology
				is connected in a manner that provides, in accordance with law and standards
				applicable to the exchange of information, for the electronic exchange of
				health information to improve the quality of health care, such as promoting
				care coordination.
											(iii)Reporting on
				measures using EHRSubject to
				subparagraph (B)(ii) and using such certified EHR technology, the eligible
				professional submits information for such period, in a form and manner
				specified by the Secretary, on such clinical quality measures and such other
				measures as selected by the Secretary under subparagraph (B)(i).
											The
				Secretary may provide for the use of alternative means for meeting the
				requirements of clauses (i), (ii), and (iii) in the case of an eligible
				professional furnishing covered professional services in a group practice (as
				defined by the Secretary). The Secretary shall seek to improve the use of
				electronic health records and health care quality over time by requiring more
				stringent measures of meaningful use selected under this paragraph.(B)Reporting on
				measures
											(i)SelectionThe
				Secretary shall select measures for purposes of subparagraph (A)(iii) but only
				consistent with the following:
												(I)The Secretary shall provide preference to
				clinical quality measures that have been endorsed by the entity with a contract
				with the Secretary under section 1890(a).
												(II)Prior to any
				measure being selected under this subparagraph, the Secretary shall publish in
				the Federal Register such measure and provide for a period of public comment on
				such measure.
												(ii)LimitationThe Secretary may not require the
				electronic reporting of information on clinical quality measures under
				subparagraph (A)(iii) unless the Secretary has the capacity to accept the
				information electronically, which may be on a pilot basis.
											(iii)Coordination
				of reporting of informationIn selecting such measures, and in
				establishing the form and manner for reporting measures under subparagraph
				(A)(iii), the Secretary shall seek to avoid redundant or duplicative reporting
				otherwise required, including reporting under subsection (k)(2)(C).
											(C)Demonstration of
				meaningful use of certified EHR technology and information exchange
											(i)In
				generalA professional may
				satisfy the demonstration requirement of clauses (i) and (ii) of subparagraph
				(A) through means specified by the Secretary, which may include—
												(I)an attestation;
												(II)the submission of claims with appropriate
				coding (such as a code indicating that a patient encounter was documented using
				certified EHR technology);
												(III)a survey response;
												(IV)reporting under subparagraph (A)(iii);
				and
												(V)other means specified by the
				Secretary.
												(ii)Use of part D
				dataNotwithstanding sections 1860D–15(d)(2)(B) and
				1860D–15(f)(2), the Secretary may use data regarding drug claims submitted for
				purposes of section 1860D–15 that are necessary for purposes of subparagraph
				(A).
											(3)Application
										(A)Physician
				reporting system rulesParagraphs (5), (6), and (8) of subsection
				(k) shall apply for purposes of this subsection in the same manner as they
				apply for purposes of such subsection.
										(B)Coordination
				with other paymentsThe provisions of this subsection shall not
				be taken into account in applying the provisions of subsection (m) of this
				section and of section 1833(m) and any payment under such provisions shall not
				be taken into account in computing allowable charges under this
				subsection.
										(C)Limitations on
				reviewThere shall be no
				administrative or judicial review under section 1869, section 1878, or
				otherwise of the determination of any incentive payment under this subsection
				and the payment adjustment under subsection (a)(7), including the determination
				of a meaningful EHR user under paragraph (2), a limitation under paragraph
				(1)(B), and the exception under subsection (a)(7)(B).
										(D)Posting on
				websiteThe Secretary shall post on the Internet website of the
				Centers for Medicare & Medicaid Services, in an easily understandable
				format, a list of the names, business addresses, and business phone numbers of
				the eligible professionals who are meaningful EHR users and, as determined
				appropriate by the Secretary, of group practices receiving incentive payments
				under paragraph (1).
										(4)Certified EHR
				technology definedFor
				purposes of this section, the term certified EHR technology
				means a qualified electronic health record (as defined in 3000(13) of the
				Public Health Service Act) that is certified pursuant to section 3001(c)(5) of
				such Act as meeting standards adopted under section 3004 of such Act that are
				applicable to the type of record involved (as determined by the Secretary, such
				as an ambulatory electronic health record for office-based physicians or an
				inpatient hospital electronic health record for hospitals).
									(5)DefinitionsFor
				purposes of this subsection:
										(A)Covered
				professional servicesThe term covered professional
				services has the meaning given such term in subsection (k)(3).
										(B)Eligible
				professionalThe term
				eligible professional means a physician, as defined in section
				1861(r).
										(C)Reporting
				periodThe term
				reporting period means any period (or periods), with respect to a
				payment year, as specified by the
				Secretary.
										.
						(b)Incentive payment
			 adjustmentSection 1848(a) of the Social Security Act (42 U.S.C.
			 1395w–4(a)) is amended by adding at the end the following new paragraph:
							
								(7)Incentives for
				meaningful use of certified EHR technology
									(A)Adjustment
										(i)In
				generalSubject to
				subparagraphs (B) and (D), with respect to covered professional services
				furnished by an eligible professional during 2015 or any subsequent payment
				year, if the eligible professional is not a meaningful EHR user (as determined
				under subsection (o)(2)) for a reporting period for the year, the fee schedule
				amount for such services furnished by such professional during the year
				(including the fee schedule amount for purposes of determining a payment based
				on such amount) shall be equal to the applicable percent of the fee schedule
				amount that would otherwise apply to such services under this subsection
				(determined after application of paragraph (3) but without regard to this
				paragraph).
										(ii)Applicable
				percentSubject to clause (iii), for purposes of clause (i), the
				term applicable percent means—
											(I)for 2015, 99
				percent (or, in the case of an eligible professional who was subject to the
				application of the payment adjustment under section 1848(a)(5) for 2014, 98
				percent);
											(II)for 2016, 98
				percent; and
											(III)for 2017 and
				each subsequent year, 97 percent.
											(iii)Authority to
				decrease applicable percentage for 2018 and subsequent yearsFor
				2018 and each subsequent year, if the Secretary finds that the proportion of
				eligible professionals who are meaningful EHR users (as determined under
				subsection (o)(2)) is less than 75 percent, the applicable percent shall be
				decreased by 1 percentage point from the applicable percent in the preceding
				year, but in no case shall the applicable percent be less than 95
				percent.
										(B)Significant
				hardship exceptionThe Secretary may, on a case-by-case basis,
				exempt an eligible professional from the application of the payment adjustment
				under subparagraph (A) if the Secretary determines, subject to annual renewal,
				that compliance with the requirement for being a meaningful EHR user would
				result in a significant hardship, such as in the case of an eligible
				professional who practices in a rural area without sufficient Internet access.
				In no case may an eligible professional be granted an exemption under this
				subparagraph for more than 5 years.
									(C)Application of
				physician reporting system rulesParagraphs (5), (6), and (8) of
				subsection (k) shall apply for purposes of this paragraph in the same manner as
				they apply for purposes of such subsection.
									(D)Non-application
				to hospital-based eligible professionalsNo payment adjustment
				may be made under subparagraph (A) in the case of hospital-based eligible
				professionals (as defined in subsection (o)(1)(C)(ii)).
									(E)DefinitionsFor
				purposes of this paragraph:
										(i)Covered
				professional servicesThe term covered professional
				services has the meaning given such term in subsection (k)(3).
										(ii)Eligible
				professionalThe term
				eligible professional means a physician, as defined in section
				1861(r).
										(iii)Reporting
				periodThe term reporting period means, with respect
				to a year, a period specified by the
				Secretary.
										.
						(c)Application to
			 certain MA-affiliated eligible professionalsSection 1853 of the
			 Social Security Act (42 U.S.C. 1395w–23) is amended by adding at the end the
			 following new subsection:
							
								(l)Application of
				eligible professional incentives for certain MA Organizations for adoption and
				meaningful use of certified EHR technology
									(1)In
				generalSubject to paragraphs (3) and (4), in the case of a
				qualifying MA organization, the provisions of sections 1848(o) and 1848(a)(7)
				shall apply with respect to eligible professionals described in paragraph (2)
				of the organization who the organization attests under paragraph (6) to be
				meaningful EHR users in a similar manner as they apply to eligible
				professionals under such sections. Incentive payments under paragraph (3) shall
				be made to and payment adjustments under paragraph (4) shall apply to such
				qualifying organizations.
									(2)Eligible
				professional describedWith respect to a qualifying MA
				organization, an eligible professional described in this paragraph is an
				eligible professional (as defined for purposes of section 1848(o)) who—
										(A)(i)is employed by the
				organization; or
											(ii)(I)is employed by, or is a
				partner of, an entity that through contract with the organization furnishes at
				least 80 percent of the entity’s patient care services to enrollees of such
				organization; and
												(II)furnishes at least 75 percent of the
				professional services of the eligible professional to enrollees of the
				organization; and
												(B)furnishes, on
				average, at least 20 hours per week of patient care services.
										(3)Eligible
				professional incentive payments
										(A)In
				generalIn applying section 1848(o) under paragraph (1), instead
				of the additional payment amount under section 1848(o)(1)(A) and subject to
				subparagraph (B), the Secretary may substitute an amount determined by the
				Secretary to the extent feasible and practical to be similar to the estimated
				amount in the aggregate that would be payable if payment for services furnished
				by such professionals was payable under part B instead of this part.
										(B)Avoiding
				duplication of payments
											(i)In
				generalIf an eligible professional described in paragraph (2) is
				eligible for the maximum incentive payment under section 1848(o)(1)(A) for the
				same payment period, the payment incentive shall be made only under such
				section and not under this subsection.
											(ii)MethodsIn the case of an eligible professional
				described in paragraph (2) who is eligible for an incentive payment under
				section 1848(o)(1)(A) but is not described in clause (i) for the same payment
				period, the Secretary shall develop a process—
												(I)to ensure that
				duplicate payments are not made with respect to an eligible professional both
				under this subsection and under section 1848(o)(1)(A); and
												(II)to collect data
				from Medicare Advantage organizations to ensure against such duplicate
				payments.
												(C)Fixed schedule
				for application of limitation on incentive payments for all eligible
				professionalsIn applying section 1848(o)(1)(B)(ii) under
				subparagraph (A), in accordance with rules specified by the Secretary, a
				qualifying MA organization shall specify a year (not earlier than 2011) that
				shall be treated as the first payment year for all eligible professionals with
				respect to such organization.
										(D)Cap for
				economies of scaleIn no case may an incentive payment be made
				under this subsection, including under subparagraph (A), to a qualifying MA
				organization with respect to more than 5,000 eligible professionals of the
				organization.
										(4)Payment
				adjustment
										(A)In
				generalIn applying section 1848(a)(7) under paragraph (1),
				instead of the payment adjustment being an applicable percent of the fee
				schedule amount for a year under such section, subject to subparagraph (D), the
				payment adjustment under paragraph (1) shall be equal to the percent specified
				in subparagraph (B) for such year of the payment amount otherwise provided
				under this section for such year.
										(B)Specified
				percentThe percent specified under this subparagraph for a year
				is 100 percent minus a number of percentage points equal to the product
				of—
											(i)a
				percentage equal to 100 percent reduced by the applicable percent (under
				section 1848(a)(7)(A)(ii)) for the year; and
											(ii)a
				percentage equal to the Secretary’s estimate of the proportion for the year, of
				the expenditures under parts A and B that are not attributable to this part,
				that are attributable to expenditures for physicians’ services.
											(C)Application of
				payment adjustmentIn the case that a qualifying MA organization
				attests that not all eligible professionals of the organization are meaningful
				EHR users with respect to a year, the Secretary shall apply the payment
				adjustment under this paragraph based on the proportion of all eligible
				professionals of the organization that are not meaningful EHR users for such
				year. If the number of eligible professionals of the organization that are not
				meaningful EHR users for such year exceeds 5,000, such number shall be reduced
				to 5,000 for purposes of determining the proportion under the preceding
				sentence.
										(5)Qualifying ma
				organization definedIn this subsection and subsection (m), the
				term qualifying MA organization means a Medicare Advantage
				organization that is organized as a health maintenance organization (as defined
				in section 2791(b)(3) of the Public Health Service Act).
									(6)Meaningful EHR
				user attestationFor purposes of this subsection and subsection
				(m), a qualifying MA organization shall submit an attestation, in a form and
				manner specified by the Secretary which may include the submission of such
				attestation as part of submission of the initial bid under section
				1854(a)(1)(A)(iv), identifying—
										(A)whether each
				eligible professional described in paragraph (2), with respect to such
				organization is a meaningful EHR user (as defined in section 1848(o)(2)) for a
				year specified by the Secretary; and
										(B)whether each
				eligible hospital described in subsection (m)(1), with respect to such
				organization, is a meaningful EHR user (as defined in section 1886(n)(3)) for
				an applicable period specified by the Secretary.
										(7)Posting on
				websiteThe Secretary shall post on the Internet website of the
				Centers for Medicare & Medicaid Services, in an easily understandable
				format, a list of the names, business addresses, and business phone numbers
				of—
										(A)each qualifying
				MA organization receiving an incentive payment under this subsection for
				eligible professionals of the organization; and
										(B)the eligible
				professionals of such organization for which such incentive payment is
				based.
										.
						(d)Conforming
			 amendmentsSection 1853 of the Social Security Act (42 U.S.C.
			 1395w–23) is amended—
							(1)in subsection (a)(1)(A), by striking
			 and (i) and inserting (i), and (l);
							(2)in subsection
			 (c)—
								(A)in paragraph
			 (1)(D)(i), by striking section 1886(h) and inserting
			 sections 1848(o) and 1886(h); and
								(B)in paragraph
			 (6)(A), by inserting after under part B, the following:
			 excluding expenditures attributable to subsections (a)(7) and (o) of
			 section 1848,; and
								(3)in subsection (f),
			 by inserting and for payments under subsection (l) after
			 with the organization.
							(e)Conforming
			 amendments to e-prescribing
							(1)Section
			 1848(a)(5)(A) of the Social Security Act (42 U.S.C. 1395w–4(a)(5)(A)) is
			 amended—
								(A)in clause (i), by
			 striking or any subsequent year and inserting , 2013, or
			 2014; and
								(B)in clause (ii), by
			 striking and each subsequent year.
								(2)Section 1848(m)(2)
			 of such Act (42 U.S.C. 1395w–4(m)(2)) is amended—
								(A)in subparagraph
			 (A), by striking For 2009 and inserting Subject to
			 subparagraph (D), for 2009; and
								(B)by adding at the
			 end the following new subparagraph:
									
										(D)Limitation with
				respect to EHR incentive paymentsThe provisions of this paragraph shall not
				apply to an eligible professional (or, in the case of a group practice under
				paragraph (3)(C), to the group practice) if, for the reporting period the
				eligible professional (or group practice) receives an incentive payment under
				subsection (o)(1)(A) with respect to a certified EHR technology (as defined in
				subsection (o)(4)) that has the capability of electronic
				prescribing.
										.
								(f)Providing
			 assistance to eligible professionals and certain hospitals
							(1)In
			 generalThe Secretary of Health and Human Services shall provide
			 assistance to eligible professionals (as defined in section 1848(o)(5), as
			 added by subsection (a)), Medicaid providers (as defined in section 1903(t)(2)
			 of such Act, as added by section 4211(a)), and eligible hospitals (as defined
			 in section 1886(n)(6)(A) of such Act, as added by section 4202(a)) located in
			 rural or other medically underserved areas to successfully choose, implement,
			 and use certified EHR technology (as defined in section 1848(o)(4) of the
			 Social Security Act, as added by section 4201(a)).
							(2)Use of entities
			 with expertiseTo the extent practicable, the Secretary shall
			 provide such assistance through entities that have expertise in the choice,
			 implementation, and use of such certified EHR technology.
							4202.Incentives for
			 hospitals
						(a)Incentive
			 paymentSection 1886 of the
			 Social Security Act (42 U.S.C. 1395ww) is amended by adding at the end the
			 following new subsection:
							
								(n)Incentives for
				adoption and meaningful use of certified EHR technology
									(1)In
				generalSubject to the
				succeeding provisions of this subsection, with respect to inpatient hospital
				services furnished by an eligible hospital during a payment year (as defined in
				paragraph (2)(G)), if the eligible hospital is a meaningful EHR user (as
				determined under paragraph (3)) for the reporting period with respect to such
				year, in addition to the amount otherwise paid under this section, there also
				shall be paid to the eligible hospital, from the Federal Hospital Insurance
				Trust Fund established under section 1817, an amount equal to the applicable
				amount specified in paragraph (2)(A) for the hospital for such payment
				year.
									(2)Payment
				amount
										(A)In
				generalSubject to the
				succeeding subparagraphs of this paragraph, the applicable amount specified in
				this subparagraph for an eligible hospital for a payment year is equal to the
				product of the following:
											(i)Initial
				amountThe sum of—
												(I)the base amount
				specified in subparagraph (B); plus
												(II)the discharge related amount specified in
				subparagraph (C) for a 12-month period selected by the Secretary with respect
				to such payment year.
												(ii)Medicare
				shareThe Medicare share as
				specified in subparagraph (D) for the hospital for a period selected by the
				Secretary with respect to such payment year.
											(iii)Transition
				factorThe transition factor specified in subparagraph (E) for
				the hospital for the payment year.
											(B)Base
				amountThe base amount specified in this subparagraph is
				$2,000,000.
										(C)Discharge
				related amountThe discharge related amount specified in this
				subparagraph for a 12-month period selected by the Secretary shall be
				determined as the sum of the amount, based upon total discharges (regardless of
				any source of payment) for the period, for each discharge up to the 23,000th
				discharge as follows:
											(i)For the 1,150th
				through the 9,200th discharge, $200.
											(ii)For the 9,201st through the 13,800th
				discharge, 50 percent of the amount specified in clause (i).
											(iii)For the 13,801st through the 23,000th
				discharge, 30 percent of the amount specified in clause (i).
											(D)Medicare
				shareThe Medicare share
				specified under this subparagraph for a hospital for a period selected by the
				Secretary for a payment year is equal to the fraction—
											(i)the numerator of
				which is the sum (for such period and with respect to the hospital) of—
												(I)the number of inpatient-bed-days (as
				established by the Secretary) which are attributable to individuals with
				respect to whom payment may be made under part A; and
												(II)the number of inpatient-bed-days (as so
				established) which are attributable to individuals who are enrolled with a
				Medicare Advantage organization under part C; and
												(ii)the denominator of
				which is the product of—
												(I)the total number
				of inpatient-bed-days with respect to the hospital during such period;
				and
												(II)the total amount
				of the hospital’s charges during such period, not including any charges that
				are attributable to charity care (as such term is used for purposes of hospital
				cost reporting under this title), divided by the total amount of the hospital’s
				charges during such period.
												Insofar
				as the Secretary determines that data are not available on charity care
				necessary to calculate the portion of the formula specified in clause (ii)(II),
				the Secretary shall use data on uncompensated care and may adjust such data so
				as to be an appropriate proxy for charity care including a downward adjustment
				to eliminate bad debt data from uncompensated care data. In the absence of the
				data necessary, with respect to a hospital, for the Secretary to compute the
				amount described in clause (ii)(II), the amount under such clause shall be
				deemed to be 1. In the absence of data, with respect to a hospital, necessary
				to compute the amount described in clause (i)(II), the amount under such clause
				shall be deemed to be 0.(E)Transition
				factor specified
											(i)In
				generalSubject to clause
				(ii), the transition factor specified in this subparagraph for an eligible
				hospital for a payment year is as follows:
												(I)For the first
				payment year for such hospital, 1.
												(II)For the second
				payment year for such hospital, 3/4.
												(III)For the third
				payment year for such hospital, ½.
												(IV)For the fourth
				payment year for such hospital, 1/4.
												(V)For any succeeding payment year for such
				hospital, 0.
												(ii)Phase down for
				eligible hospitals first adopting EHR after 2013If the first payment year for an eligible
				hospital is after 2013, then the transition factor specified in this
				subparagraph for a payment year for such hospital is the same as the amount
				specified in clause (i) for such payment year for an eligible hospital for
				which the first payment year is 2013. If the first payment year for an eligible
				hospital is after 2015 then the transition factor specified in this
				subparagraph for such hospital and for such year and any subsequent year shall
				be 0.
											(F)Form of
				paymentThe payment under this subsection for a payment year may
				be in the form of a single consolidated payment or in the form of such periodic
				installments as the Secretary may specify.
										(G)Payment year
				defined
											(i)In
				generalFor purposes of this subsection, the term payment
				year means a fiscal year beginning with fiscal year 2011.
											(ii)First, second,
				etc. payment yearThe term
				first payment year means, with respect to inpatient hospital
				services furnished by an eligible hospital, the first fiscal year for which an
				incentive payment is made for such services under this subsection. The terms
				second payment year, third payment year, and
				fourth payment year mean, with respect to an eligible hospital,
				each successive year immediately following the first payment year for that
				hospital.
											(3)Meaningful EHR
				user
										(A)In
				generalFor purposes of
				paragraph (1), an eligible hospital shall be treated as a meaningful EHR user
				for a reporting period for a payment year (or, for purposes of subsection
				(b)(3)(B)(ix), for a reporting period under such subsection for a fiscal year)
				if each of the following requirements are met:
											(i)Meaningful use of
				certified EHR technologyThe
				eligible hospital demonstrates to the satisfaction of the Secretary, in
				accordance with subparagraph (C)(i), that during such period the hospital is
				using certified EHR technology in a meaningful manner.
											(ii)Information
				exchangeThe eligible
				hospital demonstrates to the satisfaction of the Secretary, in accordance with
				subparagraph (C)(i), that during such period such certified EHR technology is
				connected in a manner that provides, in accordance with law and standards
				applicable to the exchange of information, for the electronic exchange of
				health information to improve the quality of health care, such as promoting
				care coordination.
											(iii)Reporting on
				measures using EHRSubject to
				subparagraph (B)(ii) and using such certified EHR technology, the eligible
				hospital submits information for such period, in a form and manner specified by
				the Secretary, on such clinical quality measures and such other measures as
				selected by the Secretary under subparagraph (B)(i).
											The
				Secretary shall seek to improve the use of electronic health records and health
				care quality over time by requiring more stringent measures of meaningful use
				selected under this paragraph.(B)Reporting on
				measures
											(i)SelectionThe
				Secretary shall select measures for purposes of subparagraph (A)(iii) but only
				consistent with the following:
												(I)The Secretary shall provide preference to
				clinical quality measures that have been selected for purposes of applying
				subsection (b)(3)(B)(viii) or that have been endorsed by the entity with a
				contract with the Secretary under section 1890(a).
												(II)Prior to any
				measure (other than a clinical quality measure that has been selected for
				purposes of applying subsection (b)(3)(B)(viii)) being selected under this
				subparagraph, the Secretary shall publish in the Federal Register such measure
				and provide for a period of public comment on such measure.
												(ii)LimitationsThe Secretary may not require the
				electronic reporting of information on clinical quality measures under
				subparagraph (A)(iii) unless the Secretary has the capacity to accept the
				information electronically, which may be on a pilot basis.
											(iii)Coordination
				of reporting of informationIn selecting such measures, and in
				establishing the form and manner for reporting measures under subparagraph
				(A)(iii), the Secretary shall seek to avoid redundant or duplicative reporting
				with reporting otherwise required, including reporting under subsection
				(b)(3)(B)(viii).
											(C)Demonstration of
				meaningful use of certified EHR technology and information exchange
											(i)In
				generalA hospital may
				satisfy the demonstration requirement of clauses (i) and (ii) of subparagraph
				(A) through means specified by the Secretary, which may include—
												(I)an attestation;
												(II)the submission of claims with appropriate
				coding (such as a code indicating that inpatient care was documented using
				certified EHR technology);
												(III)a survey response;
												(IV)reporting under subparagraph (A)(iii);
				and
												(V)other means specified by the
				Secretary.
												(ii)Use of part D
				dataNotwithstanding sections 1860D–15(d)(2)(B) and
				1860D–15(f)(2), the Secretary may use data regarding drug claims submitted for
				purposes of section 1860D–15 that are necessary for purposes of subparagraph
				(A).
											(4)Application
										(A)Limitations on
				reviewThere shall be no
				administrative or judicial review under section 1869, section 1878, or
				otherwise of the determination of any incentive payment under this subsection
				and the payment adjustment under subsection (b)(3)(B)(ix), including the
				determination of a meaningful EHR user under paragraph (3), determination of
				measures applicable to services furnished by eligible hospitals under this
				subsection, and the exception under subsection (b)(3)(B)(ix)(II).
										(B)Posting on
				websiteThe Secretary shall post on the Internet website of the
				Centers for Medicare & Medicaid Services, in an easily understandable
				format, a list of the names of the eligible hospitals that are meaningful EHR
				users under this subsection or subsection (b)(3)(B)(ix) and other relevant data
				as determined appropriate by the Secretary. The Secretary shall ensure that a
				hospital has the opportunity to review the other relevant data that are to be
				made public with respect to the hospital prior to such data being made
				public.
										(5)Certified EHR
				technology definedThe term
				certified EHR technology has the meaning given such term in
				section 1848(o)(4).
									(6)DefinitionsFor
				purposes of this subsection:
										(A)Eligible
				hospitalThe term
				eligible hospital means—
											(i)a subsection (d) hospital; and
											(ii)a critical
				access hospital (as defined in section 1861(mm)(1)).
											(B)Reporting
				periodThe term
				reporting period means any period (or periods), with respect to a
				payment year, as specified by the
				Secretary.
										.
						(b)Incentive market
			 basket adjustment
							(1)In
			 generalSection 1886(b)(3)(B)
			 of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)) is amended—
								(A)in clause
			 (viii)(I), by inserting (or, beginning with fiscal year 2016, by
			 one-quarter) after 2.0 percentage points; and
								(B)by adding at the
			 end the following new clause:
									
										(ix)(I)For purposes of clause
				(i) for fiscal year 2015 and each subsequent fiscal year, in the case of an
				eligible hospital (as defined in subsection (n)(6)(A)) that is not a meaningful
				EHR user (as defined in subsection (n)(3)) for the reporting period for such
				fiscal year, three-quarters of the applicable percentage increase otherwise
				applicable under clause (i) for such fiscal year shall be reduced by
				331/3 percent for fiscal year 2015,
				662/3 percent for fiscal year 2016, and 100 percent for
				fiscal year 2017 and each subsequent fiscal year. Such reduction shall apply
				only with respect to the fiscal year involved and the Secretary shall not take
				into account such reduction in computing the applicable percentage increase
				under clause (i) for a subsequent fiscal year.
											(II)The Secretary may, on a case-by-case basis,
				exempt a subsection (d) hospital from the application of subclause (I) with
				respect to a fiscal year if the Secretary determines, subject to annual
				renewal, that requiring such hospital to be a meaningful EHR user during such
				fiscal year would result in a significant hardship, such as in the case of a
				hospital in a rural area without sufficient Internet access. In no case may a
				hospital be granted an exemption under this subclause for more than 5
				years.
											(III)For fiscal year 2015 and each subsequent
				fiscal year, a State in which hospitals are paid for services under section
				1814(b)(3) shall adjust the payments to each subsection (d) hospital in the
				State that is not a meaningful EHR user (as defined in subsection (n)(3)) in a
				manner that is designed to result in an aggregate reduction in payments to
				hospitals in the State that is equivalent to the aggregate reduction that would
				have occurred if payments had been reduced to each subsection (d) hospital in
				the State in a manner comparable to the reduction under the previous provisions
				of this clause. The State shall report to the Secretary the methodology it will
				use to make the payment adjustment under the previous sentence.
											(IV)For purposes of this clause, the term
				reporting period means, with respect to a fiscal year, any
				period (or periods), with respect to the fiscal year, as specified by the
				Secretary.
											.
								(2)Critical access
			 hospitalsSection 1814(l) of the Social Security Act (42 U.S.C.
			 1395f(l)) is amended—
								(A)in subparagraph
			 (1), by striking paragraph (2) and inserting paragraphs
			 (2) and (3); and
								(B)by adding at the
			 end the following new paragraph:
									
										(3)(A)Subject to subparagraph
				(B), for fiscal year 2015 and each subsequent fiscal year, in the case of a
				critical access hospital that is not a meaningful EHR user (as defined in
				section 1886(n)(3)) for the reporting period for such fiscal year, paragraph
				(1) shall be applied by substituting the applicable percent under subparagraph
				(C) for the percent described in such paragraph (1).
											(B)The Secretary may, on a case-by-case
				basis, exempt a critical access hospital from the application of subparagraph
				(A) with respect to a fiscal year if the Secretary determines, subject to
				annual renewal, that requiring such hospital to be a meaningful EHR user during
				such fiscal year would result in a significant hardship, such as in the case of
				a hospital in a rural area without sufficient Internet access. In no case may a
				hospital be granted an exemption under this subparagraph for more than 5
				years.
											(C)The percent described in this
				subparagraph is—
												(i)for fiscal year 2015, 100.66
				percent;
												(ii)for fiscal year 2016, 100.33 percent;
				and
												(iii)for fiscal year 2017 and each
				subsequent fiscal year, 100
				percent.
												.
								(c)Application to
			 certain MA-affiliated eligible hospitalsSection 1853 of the
			 Social Security Act (42 U.S.C. 1395w–23), as amended by section 4201(c), is
			 further amended by adding at the end the following new subsection:
							
								(m)Application of
				eligible hospital incentives for certain MA organizations for adoption and
				meaningful use of certified EHR technology
									(1)ApplicationSubject to paragraphs (3) and (4), in the
				case of a qualifying MA organization, the provisions of sections 1814(l)(3),
				1886(n), and 1886(b)(3)(B)(ix) shall apply with respect to eligible hospitals
				described in paragraph (2) of the organization which the organization attests
				under subsection (l)(6) to be meaningful EHR users in a similar manner as they
				apply to eligible hospitals under such sections. Incentive payments under
				paragraph (3) shall be made to and payment adjustments under paragraph (4)
				shall apply to such qualifying organizations.
									(2)Eligible
				hospital describedWith respect to a qualifying MA organization,
				an eligible hospital described in this paragraph is an eligible hospital (as
				defined in section 1886(n)(6)(A)) that is under common corporate governance
				with such organization and serves individuals enrolled under an MA plan offered
				by such organization.
									(3)Eligible
				hospital incentive payments
										(A)In
				generalIn applying section 1886(n)(2) under paragraph (1),
				instead of the additional payment amount under section 1886(n)(2), there shall
				be substituted an amount determined by the Secretary to be similar to the
				estimated amount in the aggregate that would be payable if payment for services
				furnished by such hospitals was payable under part A instead of this part. In
				implementing the previous sentence, the Secretary—
											(i)shall, insofar as data to determine the
				discharge related amount under section 1886(n)(2)(C) for an eligible hospital
				are not available to the Secretary, use such alternative data and methodology
				to estimate such discharge related amount as the Secretary determines
				appropriate; and
											(ii)shall, insofar as data to determine the
				medicare share described in section 1886(n)(2)(D) for an eligible hospital are
				not available to the Secretary, use such alternative data and methodology to
				estimate such share, which data and methodology may include use of the
				inpatient bed days (or discharges) with respect to an eligible hospital during
				the appropriate period which are attributable to both individuals for whom
				payment may be made under part A or individuals enrolled in an MA plan under a
				Medicare Advantage organization under this part as a proportion of the total
				number of patient-bed-days (or discharges) with respect to such hospital during
				such period.
											(B)Avoiding
				duplication of payments
											(i)In
				generalIn the case of a
				hospital that for a payment year is an eligible hospital described in paragraph
				(2) and for which at least one-third of their discharges (or bed-days) of
				Medicare patients for the year are covered under part A, payment for the
				payment year shall be made only under section 1886(n) and not under this
				subsection.
											(ii)MethodsIn the case of a hospital that is an
				eligible hospital described in paragraph (2) and also is eligible for an
				incentive payment under section 1886(n) but is not described in clause (i) for
				the same payment period, the Secretary shall develop a process—
												(I)to ensure that
				duplicate payments are not made with respect to an eligible hospital both under
				this subsection and under section 1886(n); and
												(II)to collect data
				from Medicare Advantage organizations to ensure against such duplicate
				payments.
												(4)Payment
				adjustment
										(A)Subject to
				paragraph (3), in the case of a qualifying MA organization (as defined in
				section 1853(l)(5)), if, according to the attestation of the organization
				submitted under subsection (l)(6) for an applicable period, one or more
				eligible hospitals (as defined in section 1886(n)(6)(A)) that are under common
				corporate governance with such organization and that serve individuals enrolled
				under a plan offered by such organization are not meaningful EHR users (as
				defined in section 1886(n)(3)) with respect to a period, the payment amount
				payable under this section for such organization for such period shall be the
				percent specified in subparagraph (B) for such period of the payment amount
				otherwise provided under this section for such period.
										(B)Specified
				percentThe percent specified under this subparagraph for a year
				is 100 percent minus a number of percentage points equal to the product
				of—
											(i)the number of the
				percentage point reduction effected under section 1886(b)(3)(B)(ix)(I) for the
				period; and
											(ii)the Medicare
				hospital expenditure proportion specified in subparagraph (C) for the
				year.
											(C)Medicare
				hospital expenditure proportionThe Medicare hospital expenditure
				proportion under this subparagraph for a year is the Secretary’s estimate of
				the proportion, of the expenditures under parts A and B that are not
				attributable to this part, that are attributable to expenditures for inpatient
				hospital services.
										(D)Application of
				payment adjustmentIn the
				case that a qualifying MA organization attests that not all eligible hospitals
				are meaningful EHR users with respect to an applicable period, the Secretary
				shall apply the payment adjustment under this paragraph based on a methodology
				specified by the Secretary, taking into account the proportion of such eligible
				hospitals, or discharges from such hospitals, that are not meaningful EHR users
				for such period.
										(5)Posting on
				websiteThe Secretary shall post on the Internet website of the
				Centers for Medicare & Medicaid Services, in an easily understandable
				format, —
										(A)a list of the
				names, business addresses, and business phone numbers of each qualifying MA
				organization receiving an incentive payment under this subsection for eligible
				hospitals described in paragraph (2); and
										(B)a list of the
				names of the eligible hospitals for which such incentive payment is
				based.
										.
						(d)Conforming
			 amendments
							(1)Section 1814(b) of
			 the Social Security Act (42 U.S.C. 1395f(b)) is amended—
								(A)in paragraph (3),
			 in the matter preceding subparagraph (A), by inserting , subject to
			 section 1886(d)(3)(B)(ix)(III), after then; and
								(B)by adding at the
			 end the following: For purposes of applying paragraph (3), there shall
			 be taken into account incentive payments, and payment adjustments under
			 subsection (b)(3)(B)(ix) or (n) of section 1886..
								(2)Section 1851(i)(1)
			 of the Social Security Act (42 U.S.C. 1395w–21(i)(1)) is amended by striking
			 and 1886(h)(3)(D) and inserting 1886(h)(3)(D), and
			 1853(m).
							(3)Section 1853 of the Social Security Act (42
			 U.S.C. 1395w–23), as amended by section 4311(d)(1), is amended—
								(A)in subsection
			 (c)—
									(i)in
			 paragraph (1)(D)(i), by striking 1848(o) and inserting ,
			 1848(o), and 1886(n); and
									(ii)in
			 paragraph (6)(A), by inserting and subsections (b)(3)(B)(ix) and (n) of
			 section 1886 after section 1848; and
									(B)in subsection (f),
			 by inserting and subsection (m) after under subsection
			 (l).
								4203.Premium hold
			 harmless and implementation funding
						(a)Premium hold
			 harmless
							(1)In
			 generalSection 1839(a)(1) of the Social Security Act (42 U.S.C.
			 1395r(a)(1)) is amended by adding at the end the following: In applying
			 this paragraph there shall not be taken into account additional payments under
			 section 1848(o) and section 1853(l)(3) and the Government contribution under
			 section 1844(a)(3)..
							(2)PaymentSection
			 1844(a) of such Act (42 U.S.C. 1395w(a)) is amended—
								(A)in paragraph (2),
			 by striking the period at the end and inserting ; plus;
			 and
								(B)by adding at the
			 end the following new paragraph:
									
										(3)a Government contribution equal to the
				amount of payment incentives payable under sections 1848(o) and
				1853(l)(3).
										.
								(b)Implementation
			 fundingIn addition to funds
			 otherwise available, out of any funds in the Treasury not otherwise
			 appropriated, there are appropriated to the Secretary of Health and Human
			 Services for the Center for Medicare & Medicaid Services Program Management
			 Account, $100,000,000 for each of fiscal years 2009 through 2015 and
			 $45,000,000 for each succeeding fiscal year through fiscal year 2018, which
			 shall be available for purposes of carrying out the provisions of (and
			 amendments made by) this part. Amounts appropriated under this subsection for a
			 fiscal year shall be available until expended.
						4204.Non-application
			 of phased-out indirect medical education (IME) adjustment factor for fiscal
			 year 2009
						(a)In
			 generalSection 412.322 of
			 title 42, Code of Federal Regulations, shall be applied without regard to
			 paragraph (c) of such section, and the Secretary of Health and Human Services
			 shall recompute payments for discharges occurring on or after October 1, 2008,
			 as if such paragraph had never been in effect.
						(b)No effect on
			 subsequent yearsNothing in subsection (a) shall be construed as
			 having any effect on the application of paragraph (d) of section 412.322 of
			 title 42, Code of Federal Regulations.
						4205.Study on
			 application of EHR payment incentives for providers not receiving other
			 incentive payments
						(a)Study
							(1)In
			 generalThe Secretary of Health and Human Services shall conduct
			 a study to determine the extent to which and manner in which payment incentives
			 (such as under title XVIII or XIX of the Social Security Act) and other funding
			 for purposes of implementing and using certified EHR technology (as defined in
			 section 1848(o)(4) of the Social Security Act, as added by section 4311(a))
			 should be made available to health care providers who are receiving minimal or
			 no payment incentives or other funding under this Act, under title XVIII or XIX
			 of such Act, or otherwise, for such purposes.
							(2)Details of
			 studySuch study shall include an examination of—
								(A)the adoption rates
			 of certified EHR technology (as so defined) by such health care
			 providers;
								(B)the clinical
			 utility of such technology by such health care providers;
								(C)whether the
			 services furnished by such health care providers are appropriate for or would
			 benefit from the use of such technology;
								(D)the extent to
			 which such health care providers work in settings that might otherwise receive
			 an incentive payment or other funding under this Act, title XVIII or XIX of the
			 Social Security Act, or otherwise;
								(E)the potential costs
			 and the potential benefits of making payment incentives and other funding
			 available to such health care providers; and
								(F)any other issues
			 the Secretary deems to be appropriate.
								(b)ReportNot
			 later than June 30, 2010, the Secretary shall submit to Congress a report on
			 the findings and conclusions of the study conducted under subsection
			 (a).
						4206.Study on
			 availability of open source health information technology systems
						(a)In
			 general
							(1)StudyThe
			 Secretary of Health and Human Services shall, in consultation with the Under
			 Secretary for Health of the Veterans Health Administration, the Director of the
			 Indian Health Service, the Secretary of Defense, the Director of the Agency for
			 Healthcare Research and Quality, the Administrator of the Health Resources and
			 Services Administration, and the Chairman of the Federal Communications
			 Commission, conduct a study on—
								(A)the current
			 availability of open source health information technology systems to Federal
			 safety net providers (including small, rural providers);
								(B)the total cost of
			 ownership of such systems in comparison to the cost of proprietary commercial
			 products available;
								(C)the ability of
			 such systems to respond to the needs of, and be applied to, various populations
			 (including children and disabled individuals); and
								(D)the capacity of
			 such systems to facilitate interoperability.
								(2)ConsiderationsIn
			 conducting the study under paragraph (1), the Secretary of Health and Human
			 Services shall take into account the circumstances of smaller health care
			 providers, health care providers located in rural or other medically
			 underserved areas, and safety net providers that deliver a significant level of
			 health care to uninsured individuals, Medicaid beneficiaries, SCHIP
			 beneficiaries, and other vulnerable individuals.
							(b)ReportNot
			 later than October 1, 2010, the Secretary of Health and Human Services shall
			 submit to Congress a report on the findings and the conclusions of the study
			 conducted under subsection (a), together with recommendations for such
			 legislation and administrative action as the Secretary determines
			 appropriate.
						IIMedicaid
			 Funding
					4211.Medicaid
			 provider EHR adoption and operation payments; implementation funding
						(a)In
			 generalSection 1903 of the
			 Social Security Act (42 U.S.C. 1396b) is amended—
							(1)in subsection
			 (a)(3)—
								(A)by striking
			 and at the end of subparagraph (D);
								(B)by striking
			 plus at the end of subparagraph (E) and inserting
			 and; and
								(C)by adding at the
			 end the following new subparagraph:
									
										(F)(i)100 percent of so much
				of the sums expended during such quarter as are attributable to payments for
				certified EHR technology (and support services including maintenance and
				training that is for, or is necessary for the adoption and operation of, such
				technology) by Medicaid providers described in subsection (t)(1); and
											(ii)90 percent of so much of the sums expended
				during such quarter as are attributable to payments for reasonable
				administrative expenses related to the administration of payments described in
				clause (i) if the State meets the condition described in subsection (t)(9);
				plus
											;
				and
								(2)by inserting after
			 subsection (s) the following new subsection:
								
									(t)(1)(A)For purposes of subsection (a)(3)(F), the
				payments for certified EHR technology (and support services including
				maintenance that is for, or is necessary for the operation of, such technology)
				by Medicaid providers described in this paragraph are payments made by the
				State in accordance with this subsection of the applicable percent of the net
				allowable costs of Medicaid providers (as defined in paragraph (2)) for such
				technology (and support services).
											(B)For purposes of subparagraph (A), the
				term applicable percent means—
												(i)in the case of a Medicaid provider
				described in paragraph (2)(A), 85 percent;
												(ii)in the case of a Medicaid provider
				described in clause (i) or (ii) of paragraph (2)(B), 100 percent; and
												(iii)in the case of a Medicaid provider
				described in clause (iii) of paragraph (2)(B), a percent specified by the
				Secretary, but not less than 85 percent.
												(2)In this subsection and subsection
				(a)(3)(F), the term Medicaid provider means—
											(A)an eligible professional (as defined
				in paragraph (3)(B)) who is not hospital-based and has at least 30 percent of
				the professional’s patient volume (as estimated in accordance with standards
				established by the Secretary) attributable to individuals who are receiving
				medical assistance under this title; and
											(B)(i)a children’s hospital,
												(ii)an acute-care
				hospital that is not described in clause (i) and that has at least 10 percent
				of the hospital’s patient volume (as estimated in accordance with standards
				established by the Secretary) attributable to individuals who are receiving
				medical assistance under this title, or
												(iii)Federally-qualified health center or rural
				health clinic that has at least 30 percent of the center’s or clinic’s patient
				volume (as estimated in accordance with standards established by the Secretary)
				attributable to individuals who are receiving medical assistance under this
				title.
												An
				eligible professional shall not qualify as a Medicaid provider under this
				subsection unless the professional has waived, in a manner specified by the
				Secretary, any right to payment under section 1848(o) with respect to the
				adoption or support of certified EHR technology by the eligible professional.
				In applying clauses (ii) and (iii) of subparagraph (B), the standards
				established by the Secretary for patient volume shall include individuals
				enrolled in a Medicaid managed care plan (under section 1903(m) or section
				1932).(3)In this subsection and subsection
				(a)(3)(F):
											(A)The term certified EHR
				technology means a qualified electronic health record (as defined in
				3000(13) of the Public Health Service Act) that is certified pursuant to
				section 3001(c)(5) of such Act as meeting standards adopted under section 3004
				of such Act that are applicable to the type of record involved (as determined
				by the Secretary, such as an ambulatory electronic health record for
				office-based physicians or an inpatient hospital electronic health record for
				hospitals).
											(B)The term eligible
				professional means a physician as defined in paragraphs (1) and (2) of
				section 1861(r), and includes a nurse mid-wife and a nurse practitioner.
											(C)The term hospital-based
				means, with respect to an eligible professional, a professional (such as a
				pathologist, anesthesiologist, or emergency physician) who furnishes
				substantially all of the individual’s professional services in a hospital
				setting (whether inpatient or outpatient) and through the use of the facilities
				and equipment, including qualified electronic health records, of the
				hospital.
											(4)(A)The term allowable costs
				means, with respect to certified EHR technology of a Medicaid provider, costs
				of such technology (and support services including maintenance and training
				that is for, or is necessary for the adoption and operation of, such
				technology) as determined by the Secretary to be reasonable.
											(B)The term net allowable
				costs means allowable costs reduced by any payment that is made to the
				Medicaid provider involved from any other source that is directly attributable
				to payment for certified EHR technology or services described in subparagraph
				(A).
											(C)In no case shall—
												(i)the aggregate allowable costs under
				this subsection (covering one or more years) with respect to a Medicaid
				provider described in paragraph (2)(A) for purchase and initial implementation
				of certified EHR technology (and services described in subparagraph (A)) exceed
				$25,000 or include costs over a period of longer than 5 years;
												(ii)for costs not described in clause (i)
				relating to the operation, maintenance, or use of certified EHR technology, the
				annual allowable costs under this subsection with respect to such a Medicaid
				provider for costs not described in clause (i) for any year exceed
				$10,000;
												(iii)payment described in paragraph (1)
				for costs described in clause (ii) be made with respect to such a Medicaid
				provider over a period of more than 5 years;
												(iv)the aggregate allowable costs under
				this subsection with respect to such a Medicaid provider for all costs exceed
				$75,000; or
												(v)the allowable costs, whether for
				purchase and initial implementation, maintenance, or otherwise, for a Medicaid
				provider described in paragraph (2)(B)(iii) exceed such aggregate or annual
				limitation as the Secretary shall establish, based on an amount determined by
				the Secretary as being adequate to adopt and maintain certified EHR technology,
				consistent with paragraph (6).
												(5)Payments described in paragraph (1)
				are not in accordance with this subsection unless the following requirements
				are met:
											(A)The State provides assurances
				satisfactory to the Secretary that amounts received under subsection (a)(3)(F)
				with respect to costs of a Medicaid provider are paid directly to such provider
				without any deduction or rebate.
											(B)Such Medicaid provider is responsible
				for payment of the costs described in such paragraph that are not provided
				under this title.
											(C)With respect to payments to such Medicaid
				provider for costs other than costs related to the initial adoption of
				certified EHR technology, the Medicaid provider demonstrates meaningful use of
				certified EHR technology through a means that is approved by the State and
				acceptable to the Secretary, and that may be based upon the methodologies
				applied under section 1848(o) or 1886(n). In establishing such means, which may
				include the reporting of clinical quality measures to the State, the State
				shall ensure that populations with unique needs, such as children, are
				appropriately addressed.
											(D)To the extent specified by the
				Secretary, the certified EHR technology is compatible with State or Federal
				administrative management systems.
											(6)(A)In no case shall the
				payments described in paragraph (1), with respect to a hospital, exceed in the
				aggregate the product of—
												(i)the overall hospital EHR amount for
				the hospital computed under subparagraph (B); and
												(ii)the Medicaid share for such hospital
				computed under subparagraph (C).
												(B)For purposes of this paragraph, the overall
				hospital EHR amount, with respect to a hospital, is the sum of the applicable
				amounts specified in section 1886(n)(2)(A) for such hospital for the first 4
				payment years (as estimated by the Secretary) determined as if the Medicare
				share specified in clause (ii) of such section were 1. The Secretary shall
				publish in the Federal Register the overall hospital EHR amount for each
				hospital eligible for payments under this subsection. In computing amounts
				under clause (ii) for payment years after the first payment year, the Secretary
				shall assume that in subsequent payment years discharges increase at the
				average annual rate of growth of the most recent three years for which
				discharge data are available.
											(C)The Medicaid share computed under this
				subparagraph, for a hospital for a period specified by the Secretary, shall be
				calculated in the same manner as the Medicare share under section 1886(n)(2)(D)
				for such a hospital and period, except that there shall be substituted for the
				numerator under clause (i) of such section the amount that is equal to the
				number of inpatient-bed-days (as established by the Secretary) which are
				attributable to individuals who are receiving medical assistance under this
				title and who are not described in section 1886(n)(2)(D)(i). In computing
				inpatient-bed-days under the previous sentence, the Secretary shall take into
				account inpatient-bed-days attributable to inpatient-bed-days that are paid for
				individuals enrolled in a Medicaid managed care plan (under section 1903(m) or
				section 1932).
											(7)With respect to health care providers
				other than hospitals, the Secretary shall establish and implement a detailed
				process to ensure coordination of the different programs for payment of such
				health care providers for adoption or use of health information technology
				(including certified EHR technology), as well as payments for such health care
				providers provided under this title or title XVIII, to assure no duplication of
				funding. The Secretary shall promulgate regulations to carry out the preceding
				sentence.
										(8)In carrying out paragraph (5)(C), the State
				and Secretary shall seek, to the maximum extent practicable, to avoid
				duplicative requirements from Federal and State Governments to demonstrate
				meaningful use of certified EHR technology under this title and title XVIII. In
				doing so, the Secretary may deem satisfaction of requirements for such
				meaningful use for a payment year under title XVIII to be sufficient to qualify
				as meaningful use under this subsection. The Secretary may also specify the
				reporting periods under this subsection in order to carry out this
				paragraph.
										(9)In order to be provided Federal financial
				participation under subsection (a)(3)(F)(ii), a State must demonstrate to the
				satisfaction of the Secretary, that the State—
											(A)is
				using the funds provided for the purposes of administering payments under this
				subsection, including tracking of meaningful use by Medicaid providers;
											(B)is conducting adequate oversight of
				the program under this subsection, including routine tracking of meaningful use
				attestations and reporting mechanisms; and
											(C)is pursuing initiatives to encourage
				the adoption of certified EHR technology to promote health care quality and the
				exchange of health care information under this title, subject to applicable
				laws and regulations governing such exchange.
											(10)The Secretary shall periodically
				submit reports to the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Finance of the Senate on status, progress,
				and oversight of payments under paragraph
				(1).
										.
							(b)Implementation
			 fundingIn addition to funds otherwise available, out of any
			 funds in the Treasury not otherwise appropriated, there are appropriated to the
			 Secretary of Health and Human Services for the Center for Medicare &
			 Medicaid Services Program Management Account, $40,000,000 for each of fiscal
			 years 2009 through 2015 and $20,000,000 for each succeeding fiscal year through
			 fiscal year 2018, which shall be available for purposes of carrying out the
			 provisions of (and the amendments made by) this part. Amounts appropriated
			 under this subsection for a fiscal year shall be available until
			 expended.
						(c)HHS report on
			 implementation of detailed process To assure no duplication of
			 fundingNot later than July 1, 2012, the Secretary of Health and
			 Human Services shall submit to Congress a report on the establishment and
			 implementation of the detailed process under section 1903(t)(7) of the Social
			 Security Act, as added by subsection (a), together with recommendations for
			 such legislation and administrative action as the Secretary determines
			 appropriate.
						VState fiscal
			 relief
			5000.Purposes;
			 table of contents
				(a)PurposesThe purposes of this title are as
			 follows:
					(1)To provide fiscal
			 relief to States in a period of economic downturn.
					(2)To protect and
			 maintain State Medicaid programs during a period of economic downturn,
			 including by helping to avert cuts to provider payment rates and benefits or
			 services, and to prevent constrictions of income eligibility requirements for
			 such programs, but not to promote increases in such requirements.
					(b)Table of
			 contentsThe table of contents for this title is as
			 follows:
					
						TITLE V—State fiscal relief
						Sec. 5000. Purposes; table of contents.
						Sec. 5001. Temporary increase of Medicaid FMAP.
						Sec. 5002. Extension and update of special rule for increase of
				Medicaid DSH allotments for low DSH States.
						Sec. 5003. Payment of Medicare liability to States as a result
				of the Special Disability Workload Project.
						Sec. 5004. Funding for the Department of Health and Human
				Services Office of the Inspector General.
						Sec. 5005. GAO study and report regarding State needs during
				periods of national economic downturn.
					
				5001.Temporary
			 increase of medicaid FMAP
				(a)Permitting
			 maintenance of fmapSubject to subsections (e), (f), and (g), if
			 the FMAP determined without regard to this section for a State for—
					(1)fiscal year 2009
			 is less than the FMAP as so determined for fiscal year 2008, the FMAP for the
			 State for fiscal year 2008 shall be substituted for the State’s FMAP for fiscal
			 year 2009, before the application of this section;
					(2)fiscal year 2010
			 is less than the FMAP as so determined for fiscal year 2008 or fiscal year 2009
			 (after the application of paragraph (1)), the greater of such FMAP for the
			 State for fiscal year 2008 or fiscal year 2009 shall be substituted for the
			 State’s FMAP for fiscal year 2010, before the application of this section;
			 and
					(3)fiscal year 2011
			 is less than the FMAP as so determined for fiscal year 2008, fiscal year 2009
			 (after the application of paragraph (1)), or fiscal year 2010 (after the
			 application of paragraph (2)), the greatest of such FMAP for the State for
			 fiscal year 2008, fiscal year 2009, or fiscal year 2010 shall be substituted
			 for the State’s FMAP for fiscal year 2011, before the application of this
			 section, but only for the first calendar quarter in fiscal year 2011.
					(b)General 7.6
			 percentage point increaseSubject to subsections (e), (f), and
			 (g), for each State for calendar quarters during the recession adjustment
			 period (as defined in subsection (h)(2)), the FMAP (after the application of
			 subsection (a)) shall be increased (without regard to any limitation otherwise
			 specified in section 1905(b) of the Social Security Act) by 7.6 percentage
			 points.
				(c)Additional
			 relief based on increase in unemployment
					(1)In
			 generalSubject to subsections (e), (f), and (g), if a State is a
			 qualifying State under paragraph (2) for a calendar quarter occurring during
			 the recession adjustment period, the FMAP for the State shall be further
			 increased by the number of percentage points equal to the product of the State
			 percentage applicable for the State under section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) after the application of subsections (a) and
			 (b) and the applicable percent determined in paragraph (3) for the calendar
			 quarter (or, if greater, for a previous such calendar quarter, subject to
			 paragraph (4)) .
					(2)Qualifying
			 criteria
						(A)In
			 generalFor purposes of paragraph (1), a State qualifies for
			 additional relief under this subsection for a calendar quarter occurring during
			 the recession adjustment period if the State is 1 of the 50 States or the
			 District of Columbia and the State satisfies any of the following criteria for
			 the quarter:
							(i)An
			 increase of at least 1.5 percentage points, but less than 2.5 percentage
			 points, in the average monthly unemployment rate, seasonally adjusted, for the
			 State or District, as determined by comparing months in the most recent
			 previous 3-consecutive-month period for which data are available for the State
			 or District to the lowest average monthly unemployment rate, seasonally
			 adjusted, for the State or District for any 3-consecutive-month period
			 preceding that period and beginning on or after January 1, 2006 (based on the
			 most recently available monthly publications of the Bureau of Labor Statistics
			 of the Department of Labor).
							(ii)An
			 increase of at least 2.5 percentage points, but less than 3.5 percentage
			 points, in the average monthly unemployment rate, seasonally adjusted, for the
			 State or District (as so determined).
							(iii)An increase of
			 at least 3.5 percentage points for the State or District, in the average
			 monthly unemployment rate, seasonally adjusted, for the State or District (as
			 so determined).
							(B)Maintenance of
			 statusIf a State qualifies for additional relief under this
			 subsection for a calendar quarter, it shall be deemed to have qualified for
			 such relief for each subsequent calendar quarter ending before July 1,
			 2010.
						(3)Applicable
			 percentFor purposes of paragraph (1), the applicable percent
			 is—
						(A)2.5 percent, if
			 the State satisfies the criteria described in paragraph (2)(A)(i) for the
			 calendar quarter;
						(B)4.5 percent if
			 the State satisfies the criteria described in paragraph (2)(A)(ii) for the
			 calendar quarter; and
						(C)6.5 percent if
			 the State satisfies the criteria described in paragraph (2)(A)(iii) for the
			 calendar quarter.
						(4)Maintenance of
			 higher percentage reduction for period after lower percentage deduction would
			 otherwise take effect
						(A)Hold harmless
			 periodIf the percentage reduction applied to a State under
			 paragraph (3) for any calendar quarter in the recession adjustment period
			 beginning on or after January 1, 2009, and ending before July 1, 2010,
			 (determined without regard to this paragraph) is less than the percentage
			 reduction applied for the preceding quarter (as so determined), the higher
			 percentage reduction shall continue in effect for each subsequent calendar
			 quarter ending before July 1, 2010.
						(B)Notice of
			 decrease in percentage reductionThe Secretary shall notify a
			 State at least 3 months prior to applying any lower percentage reduction to the
			 State under paragraph (3).
						(d)Increase in cap
			 on medicaid payments to territoriesSubject to subsections (f)
			 and (g), with respect to entire fiscal years occurring during the recession
			 adjustment period and with respect to fiscal years only a portion of which
			 occurs during such period (and in proportion to the portion of the fiscal year
			 that occurs during such period), the amounts otherwise determined for Puerto
			 Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American
			 Samoa under subsections (f) and (g) of section 1108 of the Social Security Act
			 (42 6 U.S.C. 1308) shall each be increased by 15.2 percent.
				(e)Scope of
			 applicationThe increases in the FMAP for a State under this
			 section shall apply for purposes of title XIX of the Social Security Act and
			 shall not apply with respect to—
					(1)disproportionate
			 share hospital payments described in section 1923 of such Act (42 U.S.C.
			 1396r–4);
					(2)payments under
			 title IV of such Act (42 U.S.C. 601 et seq.) (except that the increases under
			 subsections (a) and (b) shall apply to payments under part E of title IV of
			 such Act (42 U.S.C. 670 et seq.));
					(3)payments under
			 title XXI of such Act (42 U.S.C. 1397aa et seq.);
					(4)any payments
			 under title XIX of such Act that are based on the enhanced FMAP described in
			 section 2105(b) of such Act (42 U.S.C. 1397ee(b)); or
					(5)any payments
			 under title XIX of such Act that are attributable to expenditures for medical
			 assistance provided to individuals made eligible under a State plan under title
			 XIX of the Social Security Act (including under any waiver under such title or
			 under section 1115 of such Act (42 U.S.C. 1315)) because of income standards
			 (expressed as a percentage of the poverty line) for eligibility for medical
			 assistance that are higher than the income standards (as so expressed) for such
			 eligibility as in effect on July 1, 2008.
					(f)State
			 ineligibility
					(1)Maintenance of
			 eligibility requirements
						(A)In
			 generalSubject to subparagraphs (B) and (C), a State is not
			 eligible for an increase in its FMAP under subsection (a), (b), or (c), or an
			 increase in a cap amount under subsection (d), if eligibility standards,
			 methodologies, or procedures under its State plan under title XIX of the Social
			 Security Act (including any waiver under such title or under section 1115 of
			 such Act (42 U.S.C. 1315)) are more restrictive than the eligibility standards,
			 methodologies, or procedures, respectively, under such plan (or waiver) as in
			 effect on July 1, 2008.
						(B)State
			 reinstatement of eligibility permittedSubject to subparagraph
			 (C), a State that has restricted eligibility standards, methodologies, or
			 procedures under its State plan under title XIX of the Social Security Act
			 (including any waiver under such title or under section 1115 of such Act (42
			 U.S.C. 1315)) after July 1, 2008, is no longer ineligible under subparagraph
			 (A) beginning with the first calendar quarter in which the State has reinstated
			 eligibility standards, methodologies, or procedures that are no more
			 restrictive than the eligibility standards, methodologies, or procedures,
			 respectively, under such plan (or waiver) as in effect on July 1, 2008.
						(C)Special
			 rulesA State shall not be ineligible under subparagraph
			 (A)—
							(i)for
			 the calendar quarters before July 1, 2009, on the basis of a restriction that
			 was applied after July 1, 2008, and before the date of the enactment of this
			 Act, if the State prior to July 1, 2009, has reinstated eligibility standards,
			 methodologies, or procedures that are no more restrictive than the eligibility
			 standards, methodologies, or procedures, respectively, under such plan (or
			 waiver) as in effect on July 1, 2008; or
							(ii)on
			 the basis of a restriction that was directed to be made under State law as of
			 July 1, 2008, and would have been in effect as of such date, but for a delay in
			 the request for, and approval of, a waiver under section 1115 of such Act with
			 respect to such restriction.
							(2)Compliance with
			 prompt pay requirementsNo State shall be eligible for an
			 increased FMAP rate as provided under this section for any claim submitted by a
			 provider subject to the terms of section 1902(a)(37)(A) of the Social Security
			 Act (42 U.S.C. 1396a(a)(37)(A)) during any period in which that State has
			 failed to pay claims in accordance with section 1902(a)(37)(A) of such Act.
			 Each State shall report to the Secretary, no later than 30 days following the
			 1st day of the month, its compliance with the requirements of section
			 1902(a)(37)(A) of the Social Security Act as they pertain to claims made for
			 covered services during the preceding month.
					(3)No waiver
			 authorityThe Secretary may not waive the application of this
			 subsection or subsection (g) under section 1115 of the Social Security Act or
			 otherwise.
					(g)Requirements
					(1)In
			 generalA State may not deposit or credit the additional Federal
			 funds paid to the State as a result of this section to any reserve or rainy day
			 fund maintained by the State.
					(2)State
			 reportsEach State that is paid additional Federal funds as a
			 result of this section shall, not later than September 30, 2011, submit a
			 report to the Secretary, in such form and such manner as the Secretary shall
			 determine, regarding how the additional Federal funds were expended.
					(3)Additional
			 requirement for certain statesIn the case of a State that
			 requires political subdivisions within the State to contribute toward the
			 non-Federal share of expenditures under the State Medicaid plan required under
			 section 1902(a)(2) of the Social Security Act (42 U.S.C. 1396a(a)(2)), the
			 State is not eligible for an increase in its FMAP under subsection (b) or (c),
			 or an increase in a cap amount under subsection (d), if it requires that such
			 political subdivisions pay for quarters during the recession adjustment period
			 a greater percentage of the non-Federal share of such expenditures, or a
			 greater percentage of the non-Federal share of payments under section 1923,
			 than the respective percentage that would have been required by the State under
			 such plan on September 30, 2008, prior to application of this section.
					(h)DefinitionsIn
			 this section, except as otherwise provided:
					(1)FMAPThe
			 term FMAP means the Federal medical assistance percentage, as
			 defined in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as
			 determined without regard to this section except as otherwise specified.
					(2)Poverty
			 lineThe term poverty line has the meaning given
			 such term in section 673(2) of the Community Services Block Grant Act (42
			 U.S.C. 9902(2)), including any revision required by such section.
					(3)Recession
			 adjustment periodThe term recession adjustment
			 period means the period beginning on October 1, 2008, and ending on
			 December 31, 2010.
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(5)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
					(i)SunsetThis
			 section shall not apply to items and services furnished after the end of the
			 recession adjustment period.
				5002.Extension and
			 update of special rule for increase of Medicaid DSH allotments for low DSH
			 StatesSection 1923(f)(5) of
			 the Social Security Act (42 U.S.C. 1396r–4(f)(5)) is amended—
				(1)in subparagraph (B)—
					(A)in the subparagraph heading, by striking
			 year 2004 and
			 subsequent fiscal years and inserting
			 years 2004 through
			 2008;
					(B)in clause (i), by
			 inserting and after the semicolon;
					(C)in clause (ii),
			 by striking ; and and inserting a period; and
					(D)by striking
			 clause (iii); and
					(2)by adding at the
			 end the following subparagraph:
					
						(C)For fiscal year 2009 and subsequent fiscal
				yearsIn the case of a State
				in which the total expenditures under the State plan (including Federal and
				State shares) for disproportionate share hospital adjustments under this
				section for fiscal year 2006, as reported to the Administrator of the Centers
				for Medicare & Medicaid Services as of August 31, 2009, is greater than 0
				but less than 3 percent of the State's total amount of expenditures under the
				State plan for medical assistance during the fiscal year, the DSH allotment for
				the State with respect to—
							(i)fiscal year 2009,
				shall be the DSH allotment for the State for fiscal year 2008 increased by 16
				percent;
							(ii)fiscal year
				2010, shall be the DSH allotment for the State for fiscal year 2009 increased
				by 16 percent;
							(iii)fiscal year
				2011 for the period ending on December 31, 2010, shall be
				1/4 of the DSH allotment for the State for fiscal year
				2010 increased by 16 percent;
							(iv)fiscal year 2011
				for the period beginning on January 1, 2011, and ending on September 30, 2011,
				shall be 3/4 of the DSH allotment that would have been
				determined under this subsection for the State for fiscal year 2010 if this
				subparagraph had not been enacted;
							(v)fiscal year 2012,
				shall be the DSH allotment that would have been determined under this
				subsection for the State for fiscal year 2010 if this subparagraph had not been
				enacted; and
							(vi)fiscal year 2013
				and any subsequent fiscal year, shall be the DSH allotment for the State for
				the previous fiscal year subject to an increase for inflation as provided in
				paragraph
				(3)(A).
							.
				5003.Payment of
			 Medicare liability to States as a result of the Special Disability Workload
			 Project
				(a)In
			 generalThe Secretary, in
			 consultation with the Commissioner, shall work with each State to reach an
			 agreement, not later than 3 months after the date of enactment of this Act, on
			 the amount of a payment for the State related to the Medicare program liability
			 as a result of the Special Disability Workload project, subject to the
			 requirements of subsection (c).
				(b)Payments
					(1)Deadline for
			 making paymentsNot later than 30 days after reaching an
			 agreement with a State under subsection (a), the Secretary shall pay the State,
			 from the amounts appropriated under paragraph (2), the payment agreed to for
			 the State.
					(2)AppropriationOut of any money in the Treasury not
			 otherwise appropriated, there is appropriated $3,000,000,000 for fiscal year
			 2009 for making payments to States under paragraph (1).
					(3)LimitationsIn
			 no case may—
						(A)the aggregate
			 amount of payments made by the Secretary to States under paragraph (1) exceed
			 $3,000,000,000; or
						(B)any payments be
			 provided by the Secretary under this section after the first day of the first
			 month that begins 4 months after the date of enactment of this Act.
						(c)RequirementsThe
			 requirements of this subsection are the following:
					(1)Federal data
			 used to determine amount of paymentsThe amount of the payment
			 under subsection (a) for each State is determined on the basis of the most
			 recent Federal data available, including the use of proxies and reasonable
			 estimates as necessary, for determining expeditiously the amount of the payment
			 that shall be made to each State that enters into an agreement under this
			 section. The payment methodology shall consider the following factors:
						(A)The number of SDW
			 cases found to have been eligible for benefits under the Medicare program and
			 the month of the initial Medicare program eligibility for such cases.
						(B)The applicable
			 non-Federal share of expenditures made by a State under the Medicaid program
			 during the time period for SDW cases.
						(C)Such other
			 factors as the Secretary and the Commissioner, in consultation with the States,
			 determine appropriate.
						(2)Conditions for
			 paymentsA State shall not receive a payment under this section
			 unless the State—
						(A)waives the right
			 to file a civil action (or to be a party to any action) in any Federal or State
			 court in which the relief sought includes a payment from the United States to
			 the State related to the Medicare liability under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) as a result of the Special Disability
			 Workload project; and
						(B)releases the
			 United States from any further claims for reimbursement of State expenditures
			 as a result of the Special Disability Workload project.
						(3)No individual
			 State claims data requiredNo State shall be required to submit
			 individual claims evidencing payment under the Medicaid program as a condition
			 for receiving a payment under this section.
					(4)Ineligible
			 StatesNo State that is a party to a civil action in any Federal
			 or State court in which the relief sought includes a payment from the United
			 States to the State related to the Medicare liability under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) as a result of the Special
			 Disability Workload project shall be eligible to receive a payment under this
			 section while such an action is pending or if such an action is resolved in
			 favor of the State.
					(d)DefinitionsIn
			 this section:
					(1)CommissionerThe
			 term Commissioner means the Commissioner of Social
			 Security.
					(2)Medicaid
			 programThe term Medicaid program means the program
			 of medical assistance established under title XIX of the Social Security Act
			 (42 U.S.C. 1396a et seq.) and includes medical assistance provided under any
			 waiver of that program approved under section 1115 or 1915 of such Act (42
			 U.S.C. 1315, 1396n) or otherwise.
					(3)Medicare
			 programThe term Medicare program means the program
			 established under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.).
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(5)SDW
			 caseThe term SDW case means a case in the Special
			 Disability Workload project involving an individual determined by the
			 Commissioner to have been eligible for benefits under title II of the Social
			 Security Act (42 U.S.C. 401 et seq.) for a period during which such benefits
			 were not provided to the individual and who was, during all or part of such
			 period, enrolled in a State Medicaid program.
					(6)Special
			 Disability Workload projectThe term Special Disability
			 Workload project means the project described in the 2008 Annual Report
			 of the Board of Trustees of the Federal Old-Age and Survivors Insurance and
			 Federal Disability Insurance Trust Funds, H.R. Doc. No. 110–104, 110th Cong.
			 (2008).
					(7)StateThe
			 term State means each of the 50 States and the District of
			 Columbia.
					5004.Funding for
			 the Department of Health and Human Services Office of the Inspector
			 GeneralFor purposes of
			 ensuring the proper expenditure of Federal funds under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.), there is appropriated to the Office of
			 the Inspector General of the Department of Health and Human Services, out of
			 any money in the Treasury not otherwise appropriated and without further
			 appropriation, $31,250,000 for the recession adjustment period (as defined in
			 section 5001(h)(3)). Amounts appropriated under this section shall remain
			 available for expenditure until expended and shall be in addition to any other
			 amounts appropriated or made available to such Office for such purposes.
			5005.GAO study and
			 report regarding State needs during periods of national economic
			 downturn
				(a)In
			 generalThe Comptroller General of the United States shall study
			 the period of national economic downturn in effect on the date of enactment of
			 this Act, as well as previous periods of national economic downturn since 1974,
			 for the purpose of developing recommendations for addressing the needs of
			 States during such periods. As part of such analysis, the Comptroller General
			 shall study the past and projected effects of temporary increases in the
			 Federal medical assistance percentage under the Medicaid program with respect
			 to such periods.
				(b)ReportNot
			 later than April 1, 2011, the Comptroller General of the United States shall
			 submit a report to the appropriate committees of Congress on the results of the
			 study conducted under paragraph (1). Such report shall include the
			 following:
					(1)Such
			 recommendations as the Comptroller General determines appropriate for modifying
			 the national economic downturn assistance formula for temporary adjustment of
			 the Federal medical assistance percentage under Medicaid (also referred to as a
			 countercyclical FMAP) described in GAO report number GAO–07–97
			 to improve the effectiveness of the application of such percentage in
			 addressing the needs of States during periods of national economic downturn,
			 including recommendations for—
						(A)improvements to
			 the factors that would begin and end the application of such percentage;
						(B)how the
			 determination of the amount of such percentage could be adjusted to address
			 State and regional economic variations during such periods; and
						(C)how the
			 determination of the amount of such percentage could be adjusted to be more
			 responsive to actual Medicaid costs incurred by States during such
			 periods.
						(2)An analysis of
			 the impact on States during such periods of—
						(A)declines in
			 private health benefits coverage;
						(B)declines in State
			 revenues; and
						(C)caseload
			 maintenance and growth under Medicaid, the State Children's Health Insurance
			 Program, or any other publicly funded programs to provide health benefits
			 coverage for State residents.
						(3)Identification
			 of, and recommendations for addressing, the effects on States of any other
			 specific economic indicators that the Comptroller General determines
			 appropriate.
					
	
		January 29, 2009
		Read twice and placed on the calendar
	
